                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 1 of 168 Page ID
                                                               #:300


                              1 COHELAN KHOURY & SINGER
                                Michael D. Singer (SBN 115301)
                              2 msinger@ckslaw.com
                                J. Jason Hill (SBN 179630)
                              3 jhill@ckslaw.com
                                605 C Street, Suite 200
                              4 San Diego, CA 92101
                                Telephone: (619) 595-3001/Facsimile: (619) 595-3000
                              5
                              6 LEBE LAW APC
                                Jonathan Lebe (SBN 284605)
                              7 jon@lebelaw.com
                                777 S. Alameda Street, Second Floor
                              8 Los Angeles, California 90021
                                Telephone: (213) 358-7046/Facsimile: (310) 820-1258
                              9
                             10 Attorneys for Plaintiffs Marc Rivera, on behalf of
                                himself and other similarly situated
                             11
                             12 [Additional counsel listed on following page]
COHELAN KHOURY & SINGER




                             13                          UNITED STATES DISTRICT COURT
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                             15 MARC RIVERA, individually and on                 CASE NO. 5:18-cv-01633-JGB-SHK
                                behalf of himself and others similarly
                             16                                                  DECLARATION OF J. JASON HILL
                                situated,
                             17                                                  IN SUPPORT OF PLAINTIFFS’
                                             Plaintiffs,                         UNOPPOSED MOTION FOR
                             18                                                  PRELIMINARY APPROVAL OF
                                        vs.
                             19                                                  CLASS ACTION SETTLEMENT
                             20 WESTERN EXPRESS, INC., doing                     Date:          March 30, 2020
                                business as WESTERN EXPRESS                      Time:          9:00 a.m.
                             21 TRANSPORT OF CALIFORNIA,                         Ctrm:          1, 2nd Floor
                                                                                 Judge:         Hon. Jesus G. Bernal
                             22 INC., a Tennessee Corporation; and
                                DOES 1 through 10, inclusive,
                             23
                             24                Defendants.
                             25
                             26
                             27
                             28

                                      Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 2 of 168 Page ID
                                                               #:301


                              1 DAVID YEREMIAN & ASSOCIATES, INC.
                              2 David Yeremian (SBN 226337)
                                david@yeremianlaw.com
                              3 Alvin B. Lindsay (SBN 220236)
                              4 alvin@yeremianlaw.com
                                535 N. Brand Blvd., Suite 705
                              5 Glendale, CA 91203
                              6 Telephone: (818) 230-8380/Facsimile: (818) 230-0308
                              7 SOMMERS SCHWARTZ, P.C.
                              8 Kevin J. Stoops (pro hac vice pending)
                                kstoops@sommerspc.com
                              9 Charles R. Ash, IV (pro hac vice pending)
                             10 crash@sommersp.com
                                One Towne Square, 17th Floor
                             11 Southfield, MI 48076
                             12 Telephone: (248) 355-0300/Facsimile: (248) 436-8453
COHELAN KHOURY & SINGER




                             13 Attorneys for Plaintiffs Jacquelyn Hutto, on behalf of
   605 C Street, Suite 200




                                herself and other similarly situated
    San Diego, CA 92101




                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                       Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 3 of 168 Page ID
                                                               #:302


                              1        I, J. Jason Hill, declare as follows:
                              2        1.      I am a Partner with the law firm of Cohelan Khoury & Singer, co-
                              3 counsel of record for Plaintiffs. I have been an attorney on this case since its
                              4 inception. The following facts are within my personal knowledge and if called to
                              5 testify I could and would competently testify thereto.
                              6        2.      I am a 1992 graduate of the University of Illinois at Urbana-
                              7 Champaign       and     hold     a   B.A.      in    Philosophy,      Political     Science         and
                              8 Communications. In 1995, I received my J.D. degree from California Western
                              9 School of Law, where I was a member of the Law Review an International Law
                             10 Journal, as well as editor of the Telecommunications Law Forum. Currently, I am
                             11 admitted to the bar in both California and Illinois, and am a broker licensed by the
                             12 California Department of Real Estate. I maintain memberships not only with the
COHELAN KHOURY & SINGER




                             13 San Diego County Bar Association, but also the National Association of Realtors,
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 the California Association of Realtors and the San Diego Association of Realtors.
                             15        3.      In 1981, Timothy D. Cohelan and Isam C. Khoury formed Cohelan &
                             16 Khoury, a Partnership of Professional Law Corporations, and within a few years
                             17 began to focus on class actions. In 2009, Cohelan & Khoury became Cohelan
                             18 Khoury & Singer. Our firm represents plaintiffs in complex, class and
                             19 representative action litigation, including wage and hour, labor and employment,
                             20 antitrust, consumer protection, construction defect and other public interest type
                             21 class and representative actions. Attached as Exhibit 2 is a copy of my firm’s
                             22 Resume.
                             23        4.      Many of the attorneys in our firm are AV rated by Martindale-
                             24 Hubbell. Managing Partner Michael D. Singer was named to the Daily
                             25 Journal 2012, 2013, and 2018 list of Top California Labor and Employment
                             26 Attorneys and selected to the Southern California Super Lawyers in 2010, 2012-
                             27 2019. Isam Khoury, a founding Partner of the firm, and Partner Diana M. Khoury
                             28 have also been selected by their peers based on ethics, experience and reputation
                                                                               -1-
                                      Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 4 of 168 Page ID
                                                               #:303


                              1 as Super Lawyers in Civil Litigation by the Southern California Super Lawyers
                              2 Magazine for the years 2010 through 2018.
                              3        5.      Cohelan Khoury & Singer has been certified by the State Bar of
                              4 California to provide the Mandatory Continuing Legal Education activity entitled
                              5 “Litigating California Class Actions” and has conducted MCLE certified seminars
                              6 on this topic. Senior Partner, Timothy D. Cohelan, is the author of Cohelan on
                              7 California Class Actions (1997-2019, updated annually), part of Thomson Reuters
                              8 Expert Series. Managing Partner, Michael D. Singer, is a contributing author on
                              9 the CEB publication California Wage and Hour Law: Compliance and Litigation
                             10 (2010-2019, updated annually), in which he wrote the opening chapter overview
                             11 on California Wage and Hour laws, including the public policy underpinnings for
                             12 those laws, and the PAGA Claim chapter. Mr. Singer has served as a columnist
COHELAN KHOURY & SINGER




                             13 for the California State Bar, Litigation Section on wage and hour litigation and has
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 contributed articles on wage and hour and class action issues through the years to
                             15 numerous California publications. Mr. Singer typically lectures several times per
                             16 year for continuing education courses on wage and hour and class action issues at
                             17 events in San Diego, Orange County, Los Angeles, and San Francisco. Mr. Singer
                             18 regularly contributes amicus curiae briefs on class action and employment issues
                             19 in the California Supreme Court and Courts of Appeal. In his capacity as Amicus
                             20 lesion for California Employment Lawyers Association, he coordinated, drafted or
                             21 co-drafted amicus letters and briefs on a wide range of labor law issues in the
                             22 rapidly developing decisional law, supporting Review in the Supreme Court, and
                             23 publication or depublication of Court of Appeal decisions. He has been engaged in
                             24 the practice of labor and employment law since 2000, handling well over 200
                             25 wage and hour class actions and several individual labor cases, and has litigated
                             26 several types of employment actions, including complex ERISA employee welfare
                             27 benefit plan cases, as well as wage and hour class actions before Federal and State
                             28 Courts in California. In 2014, Mr. Singer and I tried a wage and hour class action
                                                                                -2-
                                      Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 5 of 168 Page ID
                                                               #:304


                              1 involving claims for illegally deducted wages and unreimbursed expenses in the
                              2 matter of Dilts v Penske Logistics LLC, Inc. We successfully appealed the trial
                              3 court ruling in Dilts finding state laws preempted by the FAAAA for truck drivers.
                              4 Mr. Singer has participated in over 50 appellate cases and argued writs and
                              5 appeals before several California District Courts of Appeal, arguing for plaintiffs
                              6 on rehearing in Brinker International Inc. v. Superior Court before the Fourth
                              7 District Court of Appeal, as well as federal appeals in the Second, Third, and
                              8 Ninth Circuit Courts of Appeals. In addition, Mr. Singer has drafted numerous
                              9 appellate briefs as the appellant, respondent, or amicus curiae in employment class
                             10 and individual actions. As co-Class Counsel in Brinker Restaurant Corp. v.
                             11 Superior Court [formerly reported at (2008)165 Cal.App.4th 25], Mr. Singer
                             12 argued before the Fourth District Court of Appeal in May 2008 on transfer from
COHELAN KHOURY & SINGER




                             13 the California Supreme Court, and co-authored the successful Petition for Review.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 My firm has successfully tried class cases, obtained appellate reversals of class
                             15 certification denials (Hicks v. Kaufman and Broad, (2001) 89 Cal.App.4th 908),
                             16 certified multiple wage and hour class.
                             17        6.      As a part of our overall firm philosophy lawyers perform community
                             18 service and pro bono work. Firm volunteer work includes service through the
                             19 Legal Aid at Work, San Diego Volunteer Lawyer Program, the San Diego County
                             20 Bar Foundation and Consumer Attorneys of San Diego. For instance, Mr. Singer
                             21 has served on the Legal Aid at Work Board of Directors since 2011. Mr. Cohelan
                             22 served as the Chair of the San Diego Volunteer Lawyers Program from 2015-
                             23 2018, and currently sits on the Board as past Chair. He completed 24 years of
                             24 volunteer judicial service as a Judge Pro Tem of the San Diego Superior Court,
                             25 and Diana M. Khoury has served on the San Diego County Bar Foundation’s
                             26 (SDCBF) Board of Directors since 2013. SDCBF is the 501(c)(3) charitable arm
                             27 of the San Diego County Bar Association. Furthermore, since admission to the
                             28 California State Bar, Partner Diana M. Khoury has been a member of the San
                                                                                -3-
                                      Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 6 of 168 Page ID
                                                               #:305


                              1 Diego County Bar Association, Consumer Attorneys of San Diego, Consumer
                              2 Attorneys of California, and American Association for Justice serving on
                              3 numerous committees through the years for these organizations. For six years
                              4 from 2010 through 2015, Ms. Khoury served on the Board of Directors for
                              5 Consumer Attorneys of San Diego, serving as chair of numerous committees
                              6 throughout the years. Our firm’s recent pro bono victories include a settlement
                              7 which prohibits the City of San Diego from targeting homeless people for illegal
                              8 lodging tickets under Penal Code Section 467(j). (Spencer v. City of San Diego,
                              9 USDC Case No 04CV-2314 BEN (WMC).) The Spencer settlement had the effect
                             10 of increasing the number of available shelter beds in the City of San Diego.
                             11        7.      We consider ourselves experienced and qualified to evaluate the
                             12 claims and viability of the defenses. That experience and those qualifications
COHELAN KHOURY & SINGER




                             13 allowed our firm to assist in achieving an efficient resolution of the claims in this
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 matter for the maximum non-reversionary Settlement Payment of $1,100,000 on
                             15 behalf of an estimated 2,000 Class Members. The proposed Settlement is
                             16 memorialized in the Joint Stipulation of Class Action Settlement (“Settlement
                             17 Agreement”) attached hereto as Exhibit 1.
                             18        8.      As part of the settlement, Plaintiff Jacqulyn Hutto will join this case
                             19 as an additional Class Representative based on a proposed Second Amended Class
                             20 Action Complaint, which will ultimately result in the dismissal of a related case
                             21 pending before this Court in Hutto, et al. v. Western Express, Inc., et al., U.S.D.C.
                             22 Case No. 5:18-cv-01909-JGB (SHK). A copy of the Proposed Second Amended
                             23 Complaint is attached to the Settlement Agreement as Exhibit A.
                             24        9.      For settlement purposes only, Plaintiffs’ seek conditional certification
                             25 for the Settlement Class defined as:
                             26        “All current and former hourly non-exempt drivers in residing in the
                                       State of California at any time during the period from October 26,
                             27
                                       2016 to January 13, 2020.”
                             28
                                                                                -4-
                                      Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 7 of 168 Page ID
                                                               #:306


                              1        10.     There are an estimated 2,000 Class Members who worked an
                              2 estimated 20,000 weeks during the Class Period. Defendant provided workweek
                              3 totals through date of mediation and has access to necessary additional data
                              4 through the class period, but must use consultants to segment the electronic data
                              5 as anticipated by the Settlement Agreement. This task is ongoing, Defendant is
                              6 working in good faith, and the final numbers will be submitted to the Court in
                              7 advance of the hearing date for preliminary approval.
                              8        11.     On May 5, 2018, Plaintiff Marc Rivera filed a putative class action
                              9 complaint in San Bernardino Superior Court alleging that Defendant Western
                             10 Express, Inc. implemented and maintained pay plan that did not pay all minimum
                             11 wages for all “hours worked,” failed to provide compliant meal and rest periods,
                             12 and derivative claims for untimely final pay for formerly employed drivers,
COHELAN KHOURY & SINGER




                             13 inaccurate wage statements and violation of California’s Unfair Competition Law
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 (UCL) (“Rivera”).
                             15        12.     On June 26, 2018, Plaintiff filed a First Amended Complaint
                             16 (“FAC”) adding claims for civil penalties arising under the Private Attorney
                             17 General Act (“PAGA”) based on the same or similar underlying wage and hour
                             18 allegations. The overall lynch-pin of the case was that Defendant still paid by a
                             19 piece-rate or by-the-mile method of pay that failed to allow for paid 10-minute
                             20 rest periods for at least the applicable minimum wage for shifts in California, and
                             21 that the pay-plan in general discouraged and dis-incentivized drivers from taking
                             22 unpaid off-duty 30-minute meal periods since any “down-time” meant the driver
                             23 was not being paid. Defendant answered the FAC and then removed the action to
                             24 this Court on or about August 3, 2018.
                             25        13.     On August 8, 2018, Plaintiff Jacquelyn Hutto filed a class action
                             26 complaint in San Bernardino County Superior Court. Defendant removed the case
                             27 on September 9, 2018. Hutto, et al. v. Western Express, Inc., et al., U.S.D.C. Case
                             28 No. 5:18-cv-01909-JGB (SHK) (“Hutto”).
                                                                                -5-
                                      Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 8 of 168 Page ID
                                                               #:307


                              1          14.   Just as the Parties were negotiating a possible privacy opt-out notice
                              2 to obtain proposed class contact data, counsel herein was advised of the related-
                              3 case in Hutto and by early December 2018, the Parties were in talks to consider
                              4 early mediation.
                              5          15.   It is worthy to note that the Department of Transportation in Dilts
                              6 filed amicus briefing and actually presented argument to the Ninth Circuit panel
                              7 taking the position 180-degrees contrary to the December 28, 2018 opinion by the
                              8 FMCSA, urging the Ninth Circuit to apply California meal and rest period
                              9 requirement to drivers whose shifts and routes were primarily intrastate
                             10          16.   Plaintiffs’ counsel conducted a lengthy and thorough investigation in
                             11 the merits of Plaintiffs’ claims and Defendant’s asserted defenses prior to entering
                             12 into the Settlement Agreement.
COHELAN KHOURY & SINGER




                             13          17.   Multiple interviews were conducted with the Plaintiffs and several
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 absent class members. Counsel also conducted an analysis of payroll records, and
                             15 Defendant provided shift, pay and class aggregated wage data for mediation
                             16 purposes. The parties were also well prepared to discuss the legal issues,
                             17 certification prospects and the considerable unknown prospect about whether the
                             18 FMCSA opinion would derail the case and cause potentially years of delay while
                             19 the Ninth Circuit sorts out various pending appeals on the renewed preemption
                             20 issue.
                             21          18.   The Parties agreed to try to resolve in good faith in order to avoid
                             22 active litigation and potential appeals, and scheduled a mediation with Lynn Frank
                             23 in early July 2019. Due to unforeseen circumstances, that mediation was
                             24 postponed and the parties rescheduled a mediation with Justice Jeffrey King (Ret.)
                             25 of JAMS on September 12, 2019. At that time, after a full-day of arms-length
                             26 negotiations, the Parties reached a tentative class action settlement that is now
                             27 being proffered to this Court for preliminary approval.
                             28 ///
                                                                                -6-
                                      Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 9 of 168 Page ID
                                                               #:308


                              1        19.     The Parties have agreed (subject to approval of this Court, that the
                              2 Class and Private Attorney General Act (“PAGA”) claims be settled and
                              3 compromised for a Gross Settlement Amount (GSA) of $1,100,000, no part of
                              4 which may revert to Defendant, and which includes: (a) attorneys’ fees of up to
                              5 $366,300 (30% of the GSA) to compensate Class Counsel for work performed and
                              6 all work remaining to be performed in documenting and administrating the
                              7 settlement and securing final Court approval; (b) Counsel’s litigation costs of up
                              8 to $10,000; (c) Class Representative Enhancement Payments of $10,000 for each
                              9 Class Representative in consideration and recognition of their initiation and
                             10 prosecution of the Actions, serving as Class Representatives, work performed,
                             11 risks undertaken, and giving a general release of all claims; (d) a payment to the
                             12 Labor Workforce and Development Agency of $37,500; and Settlement
COHELAN KHOURY & SINGER




                             13 Administrator expenses to CPT Group, Inc. of up to $30,000, to provide notice of
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 the settlement to the Class. In addition, Defendant shall pay all employer-side
                             15 payroll taxes outside the Gross Settlement Amount.
                             16        20.     After all Court-approved deductions, the remaining Net Settlement
                             17 Amount, estimated at $636,200, will be distributed to all Participating Class
                             18 Members based on the number of weeks each worked for Defendant during the
                             19 Class Period in the relation to the total number of weeks worked by all
                             20 Participating Class Members.
                             21        21.     The non-reversionary nature of the Settlement guarantees any
                             22 amounts not distributed to the Settlement Administrator for administration costs,
                             23 to Class Counsel for fees and costs, the LWDA for penalties, or to Class
                             24 Representatives for Service Payments, will be reallocated to the Net Settlement
                             25 Amount and distributed among the Participating Class Members.
                             26        22.     In other words, no portion of the Settlement will revert to Defendant
                             27 under any circumstances. All uncashed or undeliverable Settlement Payment
                             28 checks shall either be distributed to a cy pres mutually agreeable to the parties, or
                                                                                -7-
                                      Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 10 of 168 Page ID
                                                                #:309


                              1 alternatively, if there is a lesser administrative cost, sent in the name of the class
                              2 member to the State of California Controller Office for Unclaimed Property Fund
                              3 for further handling on behalf of the intended recipient.
                              4        23.     CPT Group, Inc., the Settlement Administrator selected by the Parties
                              5 to administer the Settlement, will conduct a search of the National Change of
                              6 Address database to update Class Member addresses, and will mail to each Class
                              7 Member identified on the Class List prepared by Defendants, a Notice of Class
                              8 Action Settlement (“Notice”), Change of Address Form, and pre-printed return
                              9 envelope, (collectively “Notice Packet”). See, Exh.1, Exh. B – Notice, and Exh.
                             10 C – Change of Address form.
                             11        24.     The proposed Notice advises the Class (1) of their right to participate
                             12 in the Settlement; (2) of the amount of their estimated individual Settlement
COHELAN KHOURY & SINGER




                             13 Payment; (3) that no claim form will be required to receive the Settlement
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 Payment; (4) of the amounts requested for attorney’s fees, costs, class
                             15 representative service payments, payment to the LWDA, and administrator costs;
                             16 (5) that a current address must be kept on file with the administrator to receive
                             17 their payment; (6) how to object to the settlement and the deadline to do so; (7)
                             18 how to request exclusion from the settlement and the deadline to do so; (8) how to
                             19 obtain additional information; and (9) of the date, time, and place of the Final
                             20 Approval hearing. See Exh. 1, Exh. A – Notice.
                             21        25.     With respect to the Released Claims, all Class Members who do not
                             22 request to be excluded by returning a signed and dated and timely postmarked
                             23 statement as described in the Class Notice will release the following claims
                             24 against the Released Parties:
                             25        All Class Members release all state and wage claims against
                                       Defendant, and its present and former parents, subsidiaries, co-
                             26
                                       employers, and each of their respective present and former owners,
                             27        boards, directors, officers, trustees, shareholders, members, partners,
                                       employees, agents, attorneys, representatives, successors and assigns,
                             28
                                                                                -8-
                                      Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 11 of 168 Page ID
                                                                #:310


                              1         and present and former parents, subsidiaries, affiliated and related
                              2         parties, and each of them (including but not limited to Clarence
                                        Easterday), of any and all claims, debts, liabilities, demands, actions,
                              3         or causes of actions of every nature and description that were alleged
                              4         or that reasonably could have been alleged based on the factual
                                        allegations contained in the operative Complaint (the “Complaint") on
                              5         file with this court including, but not limited to, claims pursuant to
                              6         Labor Code sections, 201, 202, 203, 204, 210, 226(a), 226.2, 226.3,
                                        512, 1174(d), 1194, 1194.2, 1197, 2699 et seq, and also unpaid wages,
                              7         including under any theory of piece-rate law, unpaid minimum wage,
                              8         meal and rest period violations, waiting time penalties, itemized wage
                                        statement penalties, wages for unpaid time, other civil or statutory
                              9         penalties, attorneys’ fees, and/or costs and all claims under the Private
                             10         Attorneys General Act of 2004, and the Unfair Competition Law,
                                        alleged in the operative complaint within the Class Period (the
                             11         “Claims”).
                             12
COHELAN KHOURY & SINGER




                             13         26.     In addition to the Released Claims, Plaintiffs Rivera and Hutto will
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 give a general release of all claims as to all Defendants.
                             15         27.     While Plaintiffs believe in the merits of their case, they also
                             16 recognize the inherent risks and uncertainty of litigation, including that the Class
                             17 could receive nothing, and understand the benefit of providing a significant
                             18 settlement sum now. The specific risks include: (i) denial of certification; (ii) if
                             19 class certification were granted, that Court may later decertify the Class; (iii) the
                             20 need for a unanimous jury; (iv) the possibility of an unfavorable, or less favorable,
                             21 result at trial; (v) the possibility post-trial motions may result in an unfavorable, or
                             22 less favorable, result at trial; and, (vi) the possibility of an unfavorable, or less
                             23 favorable result on appeal, and the certainty that process would be lengthy.
                             24         28.     Even if Plaintiffs prevailed over a potential summary judgment, a
                             25 common defense to both certification and damages is Defendant’s argument that
                             26 they have facially compliant meal and rest policies and if drivers chose to disobey
                             27 those policies, that it either creates too many potential individualized issues and in
                             28 a damages phase, assuming a certified class, the trier of fact could conclude that
                                                                                 -9-
                                       Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                     Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 12 of 168 Page ID
                                                                #:311


                              1 the losses were not that significant.
                              2        29.     Proceeding with litigation would impose significant risk of no
                              3 recovery as well as ongoing and substantial additional expenditures of time and
                              4 resources. Measured against that prospect, the Settlement achieved confers a
                              5 significant and substantial benefit on the Class. If the proposed Settlement had not
                              6 been achieved, continued litigation of the claims would take substantial time and
                              7 possibly confer no benefit upon the Class. By contrast, the Settlement will yield a
                              8 prompt, certain, and substantial recovery for the Class, without need for additional
                              9 time or judicial resources.
                             10        30.     The Parties have thoroughly investigated and evaluated the case and
                             11 engaged in sufficient investigation and discovery to support the Settlement.
                             12        31.     Between multiple interviews with the clients and several absent class
COHELAN KHOURY & SINGER




                             13 members, client payroll records analysis and robust shift, pay and class aggregated
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 wage data supplied for mediation purposes, the parties were well prepared to
                             15 discuss the legal issues, certification prospects and the considerable unknown
                             16 prospect about whether the FMCSA opinion would derail the case and cause
                             17 potentially years of delay while the Ninth Circuit sorts out various pending
                             18 appeals on the renewed preemption issue.
                             19        32.     Class Counsel, having prosecuted numerous wage and hour class
                             20 actions, are experienced to evaluate the claims and to evaluate the risks and
                             21 potential outcome of further litigation and the propriety of settlement on a
                             22 fully-informed basis.
                             23        33.     Cohelan Khoury & Singer was counsel of record in the Dilts v.
                             24 Penske matter and appeal that overturned summary judgment on application of
                             25 California meal and rest to drivers in the face of Penske’s preemption argument
                             26 and was also co-counsel of record in Brinker Restaurant Corp. v. Superior Court,
                             27 53 Cal.4th 1004 (2012) and was instrumental in digesting for the Court the history
                             28 of California Wage Orders on meal and rest periods, going back to as far as the
                                                                                - 10 -
                                      Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 13 of 168 Page ID
                                                                #:312


                              1 early 1900’s.
                              2         34.     Moreover, the Bluford decision in favor of the employee drivers was
                              3 initially unpublished, but Cohelan Khoury & Singer filed a request for publication
                              4 on behalf of the California Employment Lawyers Association (CELA) along with
                              5 others in May 2013, which resulted in a partial publication order. Review was
                              6 sought but denied by the California Supreme Court in that case on August 28,
                              7 2013. Cohelan Khoury & Singer was counsel of record periods in Vaquero v.
                              8 Stoneledge Furniture, LLC, 9 Cal.App.5th 98 (2017) that expanded Gonzales and
                              9 Bluford’s holdings to commissioned sales employees for paid rest periods.
                             10         35.     Class Counsel have an established, published and proven track record
                             11 on enforcing employee rights. The arm’s-length settlement negotiations that took
                             12 place and the investigation they undertook demonstrate that Class Counsel
COHELAN KHOURY & SINGER




                             13 adequately represent the Class. Moreover, the named Plaintiffs and Class Counsel
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 have no conflicts of interests with the Class. Rather, the named Plaintiffs, like
                             15 each absent Class Member, have a strong interest in proving WEX’s productivity
                             16 pay plan was a common and uniform course of conduct, and each have the same
                             17 interesting in obtaining redress. In pursing this litigation, Class Counsel, as well as
                             18 the named Plaintiffs, have advanced and will continue to advance and fully protect
                             19 the common interests of all members of the Class. Class Counsel have extensive
                             20 experience and expertise in prosecuting complex class actions. Class Counsel are
                             21 active practitioners who are highly experienced in class action and consumer fraud
                             22 litigation
                             23         36.     In light of all the information provided above, the proposed
                             24 Settlement reflects an excellent recovery for the Class and is well within the
                             25 “ballpark” of reasonableness and should be granted preliminary approval.
                             26 ///
                             27 ///
                             28 ///
                                                                                 - 11 -
                                       Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                     Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 14 of 168 Page ID
                                                                #:313


                              1        37.     On the same date the instant motion is filed with the Court, it will be
                              2 served upon Defendant and provided to the Labor and Workforce Development
                              3 Agency       (“LWDA”)          electronically        through       the     LWDA’s          website,
                              4 https://www.dir.ca.gov/Private-Attorneys-General-Act/Private-Attorneys-General-
                              5 Act.html, using the appropriate intake form.
                              6
                              7        I declare under penalty of perjury under the laws of the State of California
                              8 and of the United States that the foregoing is true and correct. Executed February
                              9 26, 2020 at San Diego, California.
                             10                                               /s/ J. Jason Hill
                             11                                                       J. Jason Hill

                             12
COHELAN KHOURY & SINGER




                             13
   605 C Street, Suite 200
    San Diego, CA 92101




                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                - 12 -
                                      Declaration of J. Jason Hill ISO Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 15 of 168 Page ID
                                   #:314




                   EXHIBIT 1
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 16 of 168 Page ID
                                   #:315


   1 Michael D. Singer (SBN 115301)
   2 msinger@ckslaw.com
     J. Jason Hill (SBN 179630)
   3 jhill@ckslaw.com
   4 COHELAN KHOURY & SINGER
     605 C Street, Suite 200
   5 San Diego, California 92101
   6 Tele.: (619) 595-3001/Fax: (619) 595-3000
   7 Jonathan Lebe (SBN 284605)
   8 jon@lebelaw.com
     LEBE LAW APC
   9 777 S. Alameda Street, Second Floor
  10 Los Angeles, California 90021
     Tele.: (213) 358-7046
  11
  12 Attorneys for Plaintiff MARC RIVERA and JACQUELYN HUTTO
     individually and on behalf of others similarly situated
  13
  14 [ADDITIONAL COUNSEL ON NEXT PAGE]
  15
  16                     UNITED STATES DISTRICT COURT

  17              FOR THE CENTRAL DISTRICT OF CALIFORNIA
  18
     MARC RIVERA and JACQUELYN              ) CASE NO. 5:18-cv-01633-JGB-SHK
  19 HUTTO, individually and on behalf of )
  20 himself and others similarly situated, ) CLASS ACTION
                                            )
  21             Plaintiffs,                ) JOINT STIPULATION OF CLASS
  22                                        ) ACTION SETTLEMENT
           vs.                              )
  23                                        )
  24 WESTERN EXPRESS, INC. doing            )
     business as WESTERN EXPRESS            )
  25 TRANSPORT OF CALIFORNIA,               )
  26 INC., a Tennessee Corporation; and     )
     DOES 1 through 100, inclusive,         )
  27                                        ) Complaint filed: May 15, 2018
  28             Defendants.                ) Trial date:      Vacated
                                            )

                      JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                              EXHIBIT 1, PAGE 13
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 17 of 168 Page ID
                                                                #:316

                                1 DAVID YEREMIAN & ASSOCIATES, INC.
                                2 David Yeremian (SBN 226337)
                                  david@yeremianlaw.com
                                3 Alvin B. Lindsay (SBN 220236)
                                4 alvin@yeremianlaw.com
                                  535 N. Brand Blvd., Suite 705
                                5 Glendale, CA 91203
                                6 Telephone: (818) 230-8380/Facsimile: (818) 230-0308
                                7 SOMMERS SCHWARTZ, P.C.
                                8 Kevin J. Stoops (pro hac vice pending)
                                  kstoops@sommerspc.com
                                9 Charles R. Ash, IV (pro hac vice pending)
                               10 crash@sommersp.com
                                  One Towne Square, 17th Floor
                               11 Southfield, MI 48076
                               12 Telephone: (248) 355-0300/Facsimile
COHELAN KHOURY & SINGER




                               13
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 VARNER & BRANDT LLP
                                  Richard D. Marca (SBN 127365)
                               15 Richard.Marca@varnerbrandt.com
                               16 Jeff T. Olsen (SBN 283249)
                                  Jeff.Olsen@varnerbrandt.com
                               17 3750 University Avenue, Suite 610
                               18 Riverside, California 92501
                                  Tele.: (951) 274-7777/Fax: (951) 274-7770
                               19
                               20 Attorneys for Defendant WESTERN EXPRESS, INC.
                                  dba WESTERN EXPRESS TRANSPORT OF CALIFORNIA, INC.
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28


                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                            EXHIBIT 1, PAGE 14
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 18 of 168 Page ID
                                                                #:317

                                1             JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                2        This Joint Stipulation of Class Action Settlement (“Agreement” or
                                3 “Settlement Agreement”) is made and entered into by and between MARC
                                4 RIVERA (“Rivera”) and JACQUELYN HUTTO (“Hutto”, referred to together
                                5 with Rivera as “Plaintiffs”), on the one hand, individually and on behalf of all
                                6 others similarly situated, and WESTERN EXPRESS, INC. doing business as
                                7 WESTERN EXPRESS TRANSPORT OF CALIFORNIA, INC., a Tennessee
                                8 Corporation. (“Defendants”), on the other hand, (collectively, the “Parties”), and is
                                9 subject to the terms and conditions below, and to the Court’s approval. The Parties
                               10 expressly acknowledge that this Agreement is entered into solely for the purpose of
                               11 compromising significantly disputed claims and that nothing in this Settlement
                               12 Agreement is an admission of liability or wrongdoing by Defendants. If for any
COHELAN KHOURY & SINGER




                               13 reason the Settlement Agreement is not approved, it will be of no force or effect,
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 and the Parties will be returned to their respective positions immediately prior to
                               15 and as if they had never executed this Settlement Agreement as more fully set forth
                               16 below.
                               17      DEFINITIONS
                               18        The following definitions are applicable to this Settlement Agreement.
                               19 Definitions contained elsewhere in this Settlement Agreement will also be
                               20 effective:
                               21        1.     “Action” means the civil action pending in the United Stated District
                               22 Court for the Southern District of California, titled MARC RIVERA v. WESTERN
                               23 EXPRESS, INC. doing business as WESTERN EXPRESS TRANSPORT OF
                               24 CALIFORNIA, INC., a Tennessee Corporation, Case No. 5:18-cv-01633-JGB-
                               25 SHK.
                               26        2.     “Second Amended Class Action Complaint” means the operative
                               27 complaint attached to this Settlement Agreement as Exhibit “A” which the Parties
                               28 stipulate to filing for purposes of this settlement only, which includes adding

                                                                          -1-
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 15
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 19 of 168 Page ID
                                                                #:318

                                1 Plaintiff HUTTO as a class representative in in the RIVERA action as a co-
                                2 Plaintiff.
                                3        3.    “Class Counsel” means COHELAN KHOURY & SINGER and LEBE
                                4 LAW APC, DAVID YEREMIAN & ASSOCIATES, INC. and SOMMERS
                                5 SCHWARTZ, P.C.
                                6        4.    “Class Counsel Fees and Costs” means attorneys’ fees, costs, and
                                7 expenses approved by the Court for Class Counsel ’s litigation and resolution of
                                8 the Actions, and all costs incurred and to be incurred by Class Counsel’s counsel in
                                9 the Actions, including, but not limited to, costs associated with documenting the
                               10 Settlement, providing any notices required as part of the Settlement or Court order,
                               11 securing the Court’s approval of the Settlement, administering the Settlement,
                               12 obtaining entry of the Judgment terminating the Actions, and expenses for any
COHELAN KHOURY & SINGER




                               13 experts. Class Counsel will jointly request attorneys’ fees not to exceed Thirty
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 percent (30%) of the Gross Settlement Amount, or three hundred and sixty-six
                               15 thousand dollars ($366,300.00), and litigation costs and expenses not to exceed ten
                               16 thousand dollars ($10,000). Defendants have agreed not to oppose this request for
                               17 Class Counsel Fees and Costs. Any portion of the Class Counsel Fees and Costs
                               18 not awarded by the Court to Class Counsel will be automatically redistributed back
                               19 into the Net Settlement Amount.
                               20        5.    “Class List” means a complete list of all Class Members that
                               21 Defendants will diligently and in good faith compile from their records and
                               22 provide to the Settlement Administrator within thirty (30) days after the Court’s
                               23 entry of an order granting preliminary approval of this Settlement. The Class List
                               24 will be formatted in Microsoft Office Excel and will include, to the extent
                               25 available to Defendant, each Class Member’s full name; most recent mailing
                               26 address and telephone number; email address; Social Security number; his or her
                               27 Individual Workweeks worked during the Class Period; and Defendant agrees to
                               28 work with the Settlement Administrator to provide any other relevant information

                                                                          -2-
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 16
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 20 of 168 Page ID
                                                                #:319

                                1 needed to calculate the settlement payments.
                                2       6.     “Class Member(s)” or “Settlement Class” means all current and
                                3 former hourly non-exempt drivers in residing in the State of California at any time
                                4 during the period from October 26, 2016 to January 13, 2020 (the “Class” or
                                5 “Settlement Class”).
                                6        7.     “Class Period” means the period from October 26, 2016 through
                                7 January 13, 2020.
                                8       8.     “Class Representative Enhancement Payments” means the amounts to
                                9 be paid from the Gross Settlement Amount to the Plaintiffs in exchange for
                               10 executing a general release and in recognition of their effort in prosecuting the
                               11 Action on behalf of Class Members. Plaintiffs will request and Defendants will
                               12 not oppose Plaintiffs’ application to the court for a payment of ten thousand dollars
COHELAN KHOURY & SINGER




                               13 ($10,000) to Rivera and Hutto for each (up to a total of $20,000) for their
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 willingness to serve as Class Representatives. Any portion of the Class
                               15 Representative Enhancement Payments not awarded to Plaintiffs will remain with
                               16 the Gross Settlement Amount. Class counsel may request a lesser amount based
                               17 on facts and circumstances.
                               18       9.     “Court” means the United States District Court, Central District of
                               19 California, or any other court taking jurisdiction of the Action.
                               20        10.    “Effective Date” means the date when the Final Approval Order
                               21 becomes final. For purposes of this Paragraph, the Final Approval Order
                               22 “becomes final” upon the last to occur of the following: (a) if there are no
                               23 objections to the Settlement, the date the Court enters an order granting final
                               24 approval of the Settlement; or (b) if there are objections to the Settlement, and if an
                               25 appeal, review, or writ is not sought from the Final Approval Order, the day after
                               26 the time period to appeal the Settlement has expired.
                               27        11. “Gross Settlement Amount” means the maximum settlement amount
                               28 of one million one hundred thousand dollars ($1,100,000.00) to be paid by

                                                                           -3-
                                                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                              EXHIBIT 1, PAGE 17
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 21 of 168 Page ID
                                                                #:320

                                1 Defendants in full satisfaction of all claims arising from the Actions, which
                                2 includes all Individual Settlement Payments to Participating Class Members, the
                                3 Class Representative Enhancement Payments, Settlement Administration Expenses
                                4 and Class Counsel Fees and Costs. Defendants will not be liable for payment of
                                5 any amounts other than the Gross Settlement Amount in connection with the
                                6 settlement of the Actions, except for payroll taxes Defendants will pay in
                                7 connection with the portion of Individual Settlement Payments attributed to wages.
                                8        12.   “Individual Settlement Payment” means each Participating Class
                                9 Member’s share of the Net Settlement Amount, to be distributed to the Class
                               10 Members who do not timely opt out of the Settlement.
                               11        13.   “Net Settlement Amount” means the maximum amount available for
                               12 distribution to the Class Members, after deduction of the Class Counsel Fees and
COHELAN KHOURY & SINGER




                               13 Costs, Class Representative Enhancement Payments and Settlement
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 Administration Expenses.
                               15        14.   “Notice of Objection” means a Class Member’s valid and timely
                               16 written objection to the Settlement Agreement. For the objection to be valid, it
                               17 must include: (i) the objector’s full name, signature, address, and telephone
                               18 number; (ii) a written statement of all grounds for the objection accompanied by
                               19 any legal support for such objection; (iii) copies of any papers, briefs, or other
                               20 documents upon which the objection is based; (iv) a list of all persons who will be
                               21 called to testify in support of the objection; and (v) a statement whether the
                               22 objector intends to appear at the Final Approval hearing. Further, if any objector
                               23 intends to appear at the Final Approval hearing, either in person or through
                               24 counsel, he or she must include notice of that fact and state the purpose for his or
                               25 her appearance in his or her objection. The Parties will be permitted to respond in
                               26 writing to such objections within the time period set by the Court. Any member of
                               27 the Settlement Class who does not file a timely written objection to the Settlement
                               28 or Class Counsel’s motion for attorneys’ fees and costs and provide notice of his or

                                                                          -4-
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 18
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 22 of 168 Page ID
                                                                #:321

                                1 her or its intent to appear at the Final Approval hearing will be deemed to have
                                2 waived any objections and will be foreclosed from making any objection to the
                                3 settlement or Class Counsel’s motion for attorneys’ fees and costs, including by
                                4 appealing the order granting Final Approval.
                                5       15. “Notice Packet” means the Notice of Class Action Settlement, Change
                                6 of Address form, and pre-printed return envelope, substantially in the forms
                                7 attached as Exhibits B and C.
                                8        16.   “Participating Class Members” means all Class Members who do not
                                9 submit valid Requests for Exclusion.
                               10       17. “Preliminary Approval” means the Court order granting preliminary
                               11 approval of the Settlement Agreement.
                               12        18.   “Released Claims” means all claims, rights, demands, liabilities,
COHELAN KHOURY & SINGER




                               13 penalties, fines, debts and causes of action of every nature and description, under
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 state, federal, and local law, whether known or unknown, arising from or related to
                               15 the claims pled in the Plaintiffs’ complaints filed in the Action or that could have
                               16 been pled based on the factual allegations in the operative complaint, in the
                               17 Plaintiffs’ original respective complaints, or in the Second Amended Class Action
                               18 Complaint (Exhibit “A”), including but not limited to claims premised on alleged:
                               19 unpaid wages, including any theory of piece-rate law, unpaid minimum wage, meal
                               20 and rest period premiums, waiting time penalties, itemized wage statements, wages
                               21 for unpaid time, other civil or statutory penalties related thereto, and any claim
                               22 based on California Labor Code sections 201, 202, 203, 204, 226, 226.2, 226.3,
                               23 226.7, 510, 512, 1174(d) 1194, 1194.2, 1197, 2699 et seq., the Private Attorneys
                               24 General Act of 2004, California Code of Regulations, Title 8 Section 11000 et seq.,
                               25 the applicable Industrial Welfare Commission (IWC) Wage Orders, including 7-
                               26 2001, Business & Professions Code section 17200-17208 or any related damages,
                               27 penalties, restitution, disgorgement, interest or attorneys’ fees.
                               28        19.   “Released Parties” means each of Defendants and each of their current

                                                                          -5-
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 19
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 23 of 168 Page ID
                                                                #:322

                                1 and former and present parents, subsidiaries and affiliated companies and entities
                                2 and their current, former and future officers, directors, members, managers,
                                3 employees, consultants, partners, parents, affiliates, subsidiaries, shareholders,
                                4 attorneys, insurers, representatives, joint venturers and agents, any predecessors,
                                5 successors, assigns, or legal representatives and any individual or entity who or
                                6 which could be jointly liable with Defendants and all persons or entities acting by,
                                7 through under or in concert with any of them.
                                8        20.    “Request for Exclusion” means a timely letter submitted by a Class
                                9 Member indicating a request to be excluded from the Settlement. The Request for
                               10 Exclusion must: (a) set forth the name, address, telephone number and last four
                               11 digits of the Social Security Number of the Class Member requesting exclusion;
                               12 (b) be signed by the Class Member; (c) be returned by mail to the Settlement
COHELAN KHOURY & SINGER




                               13 Administrator at the specified address indicated in the Notice Packet; (d) clearly
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 state that the Class Member does not wish to be included in the Settlement; and (e)
                               15 be faxed or postmarked on or before the Response Deadline.
                               16       21. “Response Deadline” means the deadline by which Class Members
                               17 must fax or postmark to the Settlement Administrator valid Requests for
                               18 Exclusion, or file and serve objections to the Settlement. The Response Deadline
                               19 will be sixty (60) calendar days from the initial mailing of the Notice Packet by the
                               20 Settlement Administrator, unless the 60th day falls on a Sunday or Federal holiday,
                               21 in which case the Response Deadline will be extended to the next day on which the
                               22 U.S. Postal Service is open. The Response Deadline for Requests for Exclusion
                               23 will be extended fifteen (15) calendar days for any Class Member who is re-mailed
                               24 a Notice Packet by the Settlement Administrator in accordance with the notice
                               25 procedure described in Paragraphs 33 through 40 of this Settlement Agreement,
                               26 unless the 15th day falls on a Sunday or Federal holiday, in which case the
                               27 Response Deadline will be extended to the next day on which the U.S. Postal
                               28 Service is open. The Response Deadline may also be extended by express

                                                                          -6-
                                                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 20
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 24 of 168 Page ID
                                                                #:323

                                1 agreement between Class Counsel and Defendants.
                                2       22. “Settlement Administration Expenses” means the costs payable to the
                                3 Settlement Administrator for administering this Settlement, including, but not
                                4 limited to, establishing a post office box, toll free number, and toll free facsimile
                                5 number for the return of Class Member communications, printing, distributing
                                6 (including with appropriate postage), and tracking documents for this Settlement,
                                7 any searches to locate any Class Members, calculating estimated amounts per
                                8 Class Member, tax reporting, distributing the Individual Settlement Payments,
                                9 Class Representative Enhancement Payments and Class Counsel Fees and Costs,
                               10 and providing necessary certification of completion of notice, reports and
                               11 declarations, establishing and administering a qualified settlement fund account
                               12 and other responsibilities set forth in this Settlement Agreement and as requested
COHELAN KHOURY & SINGER




                               13 by the Parties.
   605 C Street, Suite 200
    San Diego, CA 92101




                               14       23. “Settlement Administrator” means CPT Group, or any other third-
                               15 party class action settlement administrator agreed to by the Parties and approved
                               16 by the Court for the purposes of administering this Settlement. The Parties each
                               17 represent that they do not have any financial interest in the Settlement
                               18 Administrator or otherwise have a relationship with the Settlement Administrator
                               19 that could create a conflict of interest. The Parties will seek agreement from the
                               20 Settlement Administrator to defend, indemnify, and hold the Parties harmless for
                               21 any disclosure, breach of privacy or security of Class Member data under
                               22 Settlement Administrator’s control, possession, or management.
                               23        24.   “Settlement PAGA Period” means, for purposes of settlement and
                               24 release only, the Settlement PAGA Members are defined as follows: Class
                               25 Members employed by Defendant in California at any time between April 6, 2017
                               26 and January 13, 2020.
                               27 ///
                               28 ///

                                                                          -7-
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 21
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 25 of 168 Page ID
                                                                #:324

                                1        TERMS OF AGREEMENT
                                2        Plaintiffs, on behalf of themselves and the Settlement Class, and Defendants
                                3 agree as follows, for purposes of settlement only:
                                4        25. Filing of Second Amended Complaint to add Ms. HUTTO as a co-
                                5 Plaintiff to the RIVERA action. Solely for the purpose of facilitating the
                                6 settlement Hutto will dismiss her later-filed action and join as a co-Plaintiff with
                                7 RIVERA, as a single action pending in one court, the Parties stipulate to the filing
                                8 of the Second Amended Complaint. Defendants are not required to file a response
                                9 to the Second Amended Complaint, and Defendants’ prior filed Answer including
                               10 its general denials and affirmative defenses will be deemed its Answer to the
                               11 Second Amended Complaint, and Defendant will maintain all available defenses to
                               12 the allegations in the Second Amended Complaint.
COHELAN KHOURY & SINGER




                               13        26. Impact of Any Court Determination Not to Enter Final Approval
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 Order or Rescission by Defendants. In the event that the Court does not enter a
                               15 Final Approval Order, or Defendants rescind the Settlement Agreement pursuant to
                               16 paragraph 42, and this Settlement Agreement does not become effective, the
                               17 following will occur:
                               18       a.    the Parties’ stipulation to the filing of the Second Amended Complaint
                               19 will be deemed revoked as of the date the Court denies entry of Final Approval
                               20 (“Final Approval Denial Date”), the Second Amended Complaint will be deemed
                               21 stricken and the operative complaint in United States District Court, Central
                               22 District of California, Case No. 5:18-cv-01633-JGB-SHK will be Plaintiff MARC
                               23 RIVERA’s First Amended Complaint (as if this settlement agreement was never in
                               24 existence, and not to prejudice any party);
                               25       b.     on the Final Approval Denial Date, the status of each of the respective
                               26 RIVERA and HUTTO Actions will be deemed to return to their status at the time
                               27 immediately prior to the filing of the Notice of Settlement and as if the Parties had
                               28 never executed this Settlement Agreement and as if the Consolidated Amended

                                                                          -8-
                                                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 22
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 26 of 168 Page ID
                                                                #:325

                                1 Complaint had never been filed; and
                                2        c.     To the extent required by any court or otherwise necessary, Plaintiffs
                                3 will take all necessary steps to give effect to subparagraphs a. and b. above.
                                4        27.   Funding of the Gross Settlement Amount. Within thirty (30) days of
                                5 the Effective Date (as defined below), Defendants shall fund the Gross Settlement
                                6 Amount, into a settlement account to be established by the Settlement
                                7 Administrator..
                                8        28.   Class Counsel Fees and Costs, and PAGA Apportionment.
                                9 Defendants agree not to oppose or impede any application or motion by Class
                               10 Counsel for Class Counsel Fees a fee request of up to 30% of the Gross Settlement
                               11 Amount, plus the reimbursement of costs and expenses associated with Class
                               12 Counsel’s litigation and settlement of the Actions, not to exceed twenty thousand
COHELAN KHOURY & SINGER




                               13 dollars ($10,000). In consideration of their awarded attorneys’ fees and costs and
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 expenses, Class Counsel waive any and all claims to any further attorneys’ fees
                               15 and expenses in connection with the Actions. Of the Gross Settlement Amount,
                               16 Plaintiffs agree to allocate fifty thousand dollars and zero cents ($50,000.00) to
                               17 represent alleged civil penalties recoverable under the Private Attorney General
                               18 Act of 2004 (“PAGA”). Of the PAGA allocation amount, seventy-five percent
                               19 (75%), or $37,500, will be made payable to the California Labor and Workforce
                               20 Development Agency (LWDA) as part of the State of California and the remaining
                               21 twenty-five percent (25%), or $12,500.00, will be distributed in pro-rata fashion
                               22 among the Settlement PAGA Class Members according to the number of pay-
                               23 periods worked in the PAGA statute of limitations period who did not opt-out of
                               24 the settlement.
                               25        29. Class Representative Enhancement Payment. In exchange for
                               26 Plaintiffs each executing a general release, and in recognition of their effort in
                               27 prosecuting the Actions on behalf of Class Members, Defendants agree not to
                               28 oppose any application or motion for a Class Representative Enhancement

                                                                          -9-
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 23
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 27 of 168 Page ID
                                                                #:326

                                1 Payment of an amount not to exceed ten thousand dollars ($10,000) to Plaintiff
                                2 Rivera, and respectively, an amount not to exceed ten thousand dollars ($10,000)
                                3 to Plaintiff Hutto, though class counsel may elect to seek a lesser amount based on
                                4 facts and circumstances. The Class Representative Enhancement Payments, which
                                5 will be paid from the Gross Settlement Amount, will be in addition to the
                                6 Plaintiffs’ Individual Settlement Payments paid pursuant to the Settlement.
                                7 Plaintiffs will be solely and legally responsible to pay any and all applicable taxes
                                8 on the payment made pursuant to this paragraph and will indemnify and hold
                                9 Defendants harmless from any claim or liability for taxes, penalties, or interest
                               10 arising as a result of the payments.
                               11        30.   Settlement Administration Expenses. The Settlement Administrator
                               12 will be paid for the reasonable fees and costs of administration of the Settlement,
COHELAN KHOURY & SINGER




                               13 which are estimated to be Twenty-Five Thousand Dollars ($25,000). The
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 Settlement Administration Expenses will not exceed Thirty Thousand Dollars
                               15 ($30,000) unless the Settlement Administrator obtains prior approval from the
                               16 Parties and the Court. These will include, inter alia, fees and costs payable to the
                               17 Settlement Administrator for printing, distributing (including with appropriate
                               18 postage), and tracking documents for this Settlement, any searches to locate any
                               19 Class Members, calculating estimated amounts per Class Member, tax reporting,
                               20 distributing the Individual Settlement Payments, Class Representative
                               21 Enhancement Payment and Class Counsel Fees and Costs and providing necessary
                               22 certification of completion of notice, reports and declarations, establishing and
                               23 administering a qualified settlement fund account, required tax reporting on the
                               24 Individual Settlement Payments, the issuing of 1099 and W-2 IRS forms and other
                               25 responsibilities as requested by the Parties.
                               26        31. Net Settlement Amount. The Net Settlement Amount will be used to
                               27 satisfy Individual Settlement Payments to Participating Class Members from the
                               28 Settlement Class in accordance with the terms of this Agreement.

                                                                          - 10 -
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 24
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 28 of 168 Page ID
                                                                #:327

                                1        32.   Individual Settlement Payment Calculations. Each Participating Class
                                2 Member will receive a Settlement Payment, which is a pro-rata share of the Net
                                3 Settlement Amount based on the number of workweeks actually worked by that
                                4 Class Member as an employee of Defendants during the Class Period (“Individual
                                5 Workweeks”). The Settlement Payment for each individual Participating Class
                                6 Member will be calculated by setting the Participating Class Member’s Individual
                                7 Workweeks as a ratio of the total number of workweeks worked by all Class
                                8 Members during the Class Period (“Class Workweeks”) and then multiplying that
                                9 ratio times the Net Settlement Amount. The formula is as follows: Jane Doe
                               10 Settlement Payment = (Jane Doe Individual Workweeks / Class Workweeks) x Net
                               11 Settlement Amount. The Parties agree that the formula for allocating the Individual
                               12 Settlement Payments to Participating Class Members provided in this Settlement
COHELAN KHOURY & SINGER




                               13 Agreement is reasonable and that the Individual Settlement Payments provided in
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 this Settlement Agreement are designed to provide a fair settlement to all members
                               15 of the Settlement Class, despite the uncertainties associated with the amounts
                               16 alleged to be owed. The Individual Settlement Payments will be reduced by any
                               17 required deductions for each Participating Class Member as set forth in this
                               18 Settlement Agreement.
                               19       33. No Credit Toward Benefit Plans/No Derivative Penalties. The
                               20 Individual Settlement Payments made to Participating Class Members under this
                               21 Agreement, as well as any other payments made pursuant to this Settlement
                               22 Agreement, will not be utilized to calculate any additional benefits under any
                               23 benefit plans to which any Class Members may be eligible, including, but not
                               24 limited to: profit-sharing plans, bonus plans, 401(k) plans, stock purchase plans,
                               25 vacation plans, sick leave plans, PTO plans, and any other benefit plan. Rather, it
                               26 is the Parties’ intention that this Settlement Agreement will not affect any rights,
                               27 contributions, or amounts to which any Class Members may be entitled under any
                               28 benefit plans. The payment of Individual Settlement Payments shall not trigger

                                                                         - 11 -
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 25
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 29 of 168 Page ID
                                                                #:328

                                1 any derivative penalties or required payments by Defendants to Class Members in
                                2 any way.
                                3        34.   Release of Claims. Upon the Effective Date, and except as to such
                                4 rights of claims as may be created by this Settlement, Plaintiffs and each Class
                                5 Member and PAGA Class Member who has not submitted a valid and timely
                                6 Request for Exclusion, fully release and discharge Defendant and Released Parties
                                7 from all Released Claims.
                                8       35. Settlement Administration Process. The Parties agree to cooperate in
                                9 the administration of the settlement and to make all reasonable efforts to control
                               10 and minimize the costs and expenses incurred in administration of the Settlement.
                               11      36. Delivery of the Class List. Within thirty (30) days of Preliminary
                               12 Approval, Defendants will provide the Class List to the Settlement Administrator.
COHELAN KHOURY & SINGER




                               13      37. Notice by First-Class U.S. Mail. Within ten (10) business days after
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 receiving the Class List from Defendants, the Settlement Administrator will mail a
                               15 Notice Packet to all Class Members via regular First-Class U.S. Mail.
                               16        38.   Confirmation of Contact Information in the Class Lists. Prior to
                               17 mailing, the Settlement Administrator will perform a search based on the National
                               18 Change of Address Database for information to update and correct for any known
                               19 or identifiable address changes. Any Notice Packets returned to the Settlement
                               20 Administrator as non-deliverable on or before the Response Deadline will be sent
                               21 promptly via regular First-Class U.S. Mail to the forwarding address, and the
                               22 Settlement Administrator will indicate the date of such re-mailing on the Notice
                               23 Packet. If no forwarding address is provided, the Settlement Administrator will
                               24 promptly attempt to determine the correct address using a skip-trace, or other
                               25 search using the name, address and/or Social Security number of the Class Member
                               26 involved, and will then perform a single re-mailing. Those Class Members who
                               27 receive a re-mailed Notice Packet will have between the latter of (i) an additional
                               28 fifteen calendar (15) days or (ii) the Response Deadline to fax or postmark a

                                                                         - 12 -
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 26
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 30 of 168 Page ID
                                                                #:329

                                1 Request for Exclusion or file and serve an objection to the Settlement. Upon
                                2 completion of these steps by the Settlement Administrator, Defendant and the
                                3 Settlement Administrator will be deemed to have satisfied their obligation to
                                4 provide the Class Notice to the affected Class Member. The affected Class
                                5 Member will nonetheless remain a member of the Class and will be bound by all
                                6 the terms of the Settlement and the Court’s Final Approval Order and Judgment
                                7 based thereon.
                                8       39. Notice Packets. All Class Members will be mailed a Notice Packet.
                                9 Each Notice Packet will include : (1) the Notice of Class Action Settlement,
                               10 Change of Address form, and pre-printed return envelope, and provide information
                               11 regarding the nature of the Actions, (2) a summary of the Settlement’s principal
                               12 terms, (3) the Settlement Class definition, (4) his or her Individual Workweeks
COHELAN KHOURY & SINGER




                               13 during the Class Period, (5) each Class Member’s estimated Individual Settlement
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 Payment and the formula for calculating Individual Settlement Payments, (6) the
                               15 dates which comprise the Class Period, (7) instructions on how to submit valid
                               16 Requests for Exclusion or objections, (8) the deadlines by which the Class Member
                               17 must fax or postmark a Request for Exclusions or file and serve objections to the
                               18 Settlement, and (9) the claims to be released, as set forth in this Settlement
                               19 Agreement.
                               20        40.   Disputed Information on Notice Packets. Any disputes regarding a
                               21 Class Member’s Individual Workweeks will be resolved and decided by the
                               22 Settlement Administrator based on Defendants’ records which, for purposes of this
                               23 Settlement only, will be presumptively determinative, subject to rebuttal by
                               24 competent evidence, in any dispute over entitlement to payment, or over
                               25 membership in the Class. Each Class Member’s Individual Workweeks will be
                               26 stated on the Class Member’s notice form. Any Class Member who disputes any
                               27 data provided in his or her notice form must notify the Settlement Administrator of
                               28 the dispute in writing by the Response Deadline and submit all evidence relating to

                                                                         - 13 -
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 27
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 31 of 168 Page ID
                                                                #:330

                                1 the dispute to the Settlement Administrator at such time. If there is a dispute, the
                                2 Settlement Administrator will within seven (7) days after receipt of any letter
                                3 raising such a dispute, but no later than seven (7) days after the Response
                                4 Deadline, make a determination, based on clear and convincing documentary
                                5 evidence, whether Defendant’s information provided to the Settlement
                                6 Administrator was incorrect. The Settlement Administrator may consult with
                                7 Counsel for the Parties in reaching this determination.       The Settlement
                                8 Administrator will give written notice to the Class Member and counsel for the
                                9 Parties of its determination for each dispute.
                               10        41.    Request for Exclusion Procedures. Any Class Member wishing to
                               11 opt-out from the Settlement Agreement must sign and fax or postmark a written
                               12 Request for Exclusion to the Settlement Administrator on or before the Response
COHELAN KHOURY & SINGER




                               13 Deadline. The date of the fax or postmark on the return mailing envelope will be
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 the exclusive means to determine whether a Request for Exclusion has been timely
                               15 submitted.
                               16       42. Defective Submissions. If a Class Member’s Request for Exclusion is
                               17 defective as to the requirements listed in this Settlement Agreement, that Class
                               18 Member will be given an opportunity to cure the defect(s). The Settlement
                               19 Administrator will mail the Class Member a cure letter within three (3) business
                               20 days of receiving the defective submission to advise the Class Member that his or
                               21 her submission is defective and that the defect must be cured to render the Request
                               22 for Exclusion valid. The Class Member will have until the later of (i) Response
                               23 Deadline or (ii) fifteen (15) calendar days from the date of the cure letter to fax or
                               24 postmark a revised Request for Exclusion.
                               25        43.    Settlement Terms Bind All Class Members Who Do Not Opt-Out.
                               26 Any Class Member who does not affirmatively opt-out of the Settlement
                               27 Agreement by submitting a timely and valid Request for Exclusion will be bound
                               28 by all of its terms, including those pertaining to the Released Claims, as well as

                                                                          - 14 -
                                                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                              EXHIBIT 1, PAGE 28
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 32 of 168 Page ID
                                                                #:331

                                1 any Judgment that may be entered by the Court if it grants final approval to the
                                2 Settlement.
                                3        44.   Revocation of Settlement Agreement (by Defendants). If more than
                                4 two and one half percent (2.5%) of the Class Members opt out of the Settlement,
                                5 Defendants may, at their election, rescind the Settlement and all actions taken in
                                6 furtherance of it will be null and void. Defendants must exercise this right of
                                7 rescission, in writing, to Class Counsel within 15 calendar days after the
                                8 Settlement Administrator notifies the Parties of the total number of Requests for
                                9 Exclusion received by the Response Deadline. If the option to rescind is exercised,
                               10 then Defendants will be solely responsible for all costs associated with
                               11 administering the settlement, including the Class Administrator’s Costs accrued to
                               12 that point, but Defendants will not be liable for paying any other portion of the
COHELAN KHOURY & SINGER




                               13 Gross Settlement Amount.
   605 C Street, Suite 200
    San Diego, CA 92101




                               14       45. Objection Procedures. To object to the Settlement Agreement, a Class
                               15 Member may not submit a Request for Exclusion and must file a valid Notice of
                               16 Objection with the Court and serve copies of the Notice of Objection on the Parties
                               17 on or before the Response Deadline. The Notice of Objection must be signed by
                               18 the Class Member and contain all information required by this Settlement
                               19 Agreement. The postmark date of the filing and service will be deemed the
                               20 exclusive means for determining that the Notice of Objection is timely. Class
                               21 Members who fail to object in the manner specified above will be deemed to have
                               22 waived all objections to the Settlement and will be foreclosed from making any
                               23 objections, whether by appeal or otherwise, to the Settlement Agreement. Class
                               24 Members who file and serve timely notices of objection will have a right to appear
                               25 at the Final Approval Hearing in order to have their objections heard by the Court.
                               26 At no time will any of the Parties or their counsel seek to solicit or otherwise
                               27 encourage Class Members to submit written objections to the Settlement
                               28 Agreement or appeal from the Final Approval Order and Judgment. Class Counsel

                                                                         - 15 -
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 29
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 33 of 168 Page ID
                                                                #:332

                                1 will not represent any Class Members with respect to any such objections to this
                                2 Settlement.
                                3        46.   Certification Reports By Settlement Administrator Regarding
                                4 Individual Settlement Payment Calculations. The Settlement Administrator will
                                5 provide Defendants’ counsel and Class Counsel a weekly report which certifies: (i)
                                6 the number of Class Members who have submitted valid Requests for Exclusion;
                                7 (ii) the number of any deficient Requests for Exclusion and (iii) whether a Class
                                8 Member has submitted a challenge to information contained in their Notice Packet.
                                9 Additionally, the Settlement Administrator will provide to counsel for both Parties
                               10 any updated reports regarding the administration of the Settlement Agreement as
                               11 needed or requested.
                               12      47. Timing of Distribution of Individual Settlement Payments. Within 20
COHELAN KHOURY & SINGER




                               13 days of Defendants depositing the funds as set forth above, the Settlement
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 Administrator will issue payments to (1) Participating Class Members; (2)
                               15 Plaintiffs; and (3) Class Counsel. The Settlement Administrator will also issue a
                               16 payment to itself for Court-approved services performed in connection with the
                               17 settlement.
                               18        48. Uncashed or Undeliverable Settlement Checks. After 30 days of
                               19 issuance of Individual Settlement Payment checks to Participating Class Members,
                               20 the Administrator will mail a reminder postcard to all members of the Class who
                               21 have yet to cash their Settlement Payment checks, and advise that all checks will
                               22 be voided after 120 calendars if not cashed by that date. The Parties understand
                               23 there have been complications with sending uncashed check funds to the State of
                               24 California in the name of the Settlement Class Member as the Controller’s Office
                               25 for Unclaimed Property Fund. The parties desire that such uncashed checks be
                               26 sent to the California Controller Unclaimed Property Fund; however, in the event
                               27 that the Unclaimed Property Fund is not or will not accept such funds in the name
                               28 of the Settlement Class Member, the parties jointly designate the Children’s

                                                                         - 16 -
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 30
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 34 of 168 Page ID
                                                                #:333

                                1 Advocacy Institute “caichildlaw.org” as a designate cy pres for such funds.
                                2 Certification of Completion. Upon completion of administration of the Settlement,
                                3 the Settlement Administrator will provide a written declaration under oath to
                                4 certify such completion to the Court and counsel for all Parties.
                                5        49.   Treatment of Individual Settlement Payments.           All Individual
                                6 Settlement Payments will be allocated as follows: twenty percent (20%) of each
                                7 Individual Settlement Payment will be allocated for the settlement of wage claims
                                8 and subject to withholdings and taxes, the remaining Eighty percent (80%) will be
                                9 allocated to the settlement of claims as nontaxable statutory penalties and/or
                               10 interest under the California Labor Code. The portion allocated to wages in each
                               11 Individual Settlement Payment will be reported on an IRS Form W-2 and the
                               12 portions allocated to interest and penalties will be reported on an IRS Form-1099
COHELAN KHOURY & SINGER




                               13 by the Settlement Administrator.
   605 C Street, Suite 200
    San Diego, CA 92101




                               14        50.   Administration of Taxes by the Settlement Administrator.           The
                               15 Settlement Administrator will be responsible for issuing to Plaintiff, Participating
                               16 Class Members, and Class Counsel any W-2, 1099, or other tax forms as may be
                               17 required by law for all amounts paid pursuant to this Agreement. The Settlement
                               18 Administrator will also be responsible for forwarding all payroll taxes and other
                               19 legally required withholdings to the appropriate government authorities.
                               20        51. Tax Liability. Defendants make no representation as to the tax
                               21 treatment or legal effect of the payments called for in this Settlement Agreement,
                               22 and Plaintiffs and Participating Class Members are not relying on any statement,
                               23 representation, or calculation by Defendants or by the Settlement Administrator in
                               24 this regard. Plaintiffs and Participating Class Members understand and agree that
                               25 except for Defendants’ payment of the employer’s portion of any payroll taxes,
                               26 Plaintiffs and Participating Class Members will be solely responsible for the
                               27 payment of any taxes and penalties assessed on the payments described in this
                               28 Settlement Agreement, and agree to indemnify Defendant as to any tax issues

                                                                         - 17 -
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 31
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 35 of 168 Page ID
                                                                #:334

                                1 therefrom.
                                2        52. Defendants’ Responsibility for Employer Taxes: For any portion of
                                3 the Class Members’ Individual Settlement Payments that are designated as
                                4 “wages” for purposes of tax reporting, Defendants will separately pay the
                                5 employer contributions of all federal, state, and local taxes (including, but not
                                6 limited to, FICA, FUTA, and SDI). The employer contributions will not be paid or
                                7 deducted from the Gross Settlement Amount.
                                8       53. Circular 230 Disclaimer. EACH PARTY TO THIS AGREEMENT
                                9 (FOR PURPOSES OF THIS SECTION, THE “ACKNOWLEDGING PARTY”
                               10 AND EACH PARTY TO THIS AGREEMENT OTHER THAN THE
                               11 ACKNOWLEDGING PARTY, AN “OTHER PARTY”) ACKNOWLEDGES
                               12 AND AGREES THAT (1) NO PROVISION OF THIS AGREEMENT, AND NO
COHELAN KHOURY & SINGER




                               13 WRITTEN COMMUNICATION OR DISCLOSURE BETWEEN OR AMONG
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 THE PARTIES OR THEIR ATTORNEYS AND OTHER ADVISERS, IS OR
                               15 WAS INTENDED TO BE, NOR SHALL ANY SUCH COMMUNICATION OR
                               16 DISCLOSURE CONSTITUTE OR BE CONSTRUED OR BE RELIED UPON
                               17 AS, TAX ADVICE WITHIN THE MEANING OF UNITED STATES
                               18 TREASURY DEPARTMENT CIRCULAR 230 (31 CFR PART 10, AS
                               19 AMENDED); (2) THE ACKNOWLEDGING PARTY (A) HAS RELIED
                               20 EXCLUSIVELY UPON HIS, HER OR ITS OWN, INDEPENDENT LEGAL
                               21 AND TAX COUNSEL FOR ADVICE (INCLUDING TAX ADVICE) IN
                               22 CONNECTION WITH THIS AGREEMENT, (B) HAS NOT ENTERED INTO
                               23 THIS AGREEMENT BASED UPON THE RECOMMENDATION OF ANY
                               24 OTHER PARTY OR ANY ATTORNEY OR ADVISOR TO ANY OTHER
                               25 PARTY, AND (C) IS NOT ENTITLED TO RELY UPON ANY
                               26 COMMUNICATION OR DISCLOSURE BY ANY ATTORNEY OR ADVISER
                               27 TO ANY OTHER PARTY TO AVOID ANY TAX PENALTY THAT MAY BE
                               28 IMPOSED ON THE ACKNOWLEDGING PARTY; AND (3) NO ATTORNEY

                                                                        - 18 -
                                                  JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                            EXHIBIT 1, PAGE 32
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 36 of 168 Page ID
                                                                #:335

                                1 OR ADVISER TO ANY OTHER PARTY HAS IMPOSED ANY LIMITATION
                                2 THAT PROTECTS THE CONFIDENTIALITY OF ANY SUCH ATTORNEY’S
                                3 OR ADVISER’S TAX STRATEGIES (REGARDLESS OF WHETHER SUCH
                                4 LIMITATION IS LEGALLY BINDING) UPON DISCLOSURE BY THE
                                5 ACKNOWLEDGING PARTY OF THE TAX TREATMENT OR TAX
                                6 STRUCTURE OF ANY TRANSACTION, INCLUDING ANY TRANSACTION
                                7 CONTEMPLATED BY THIS AGREEMENT.
                                8        54. No Prior Assignments. The Parties and their counsel represent,
                                9 covenant, and warrant that they have not directly or indirectly assigned,
                               10 transferred, encumbered, or purported to assign, transfer, or encumber to any
                               11 person or entity any portion of any liability, claim, demand, action, cause of action
                               12 or right released and discharged in this Settlement Agreement.
COHELAN KHOURY & SINGER




                               13        55.    Release of Claims by Class Members and Settlement PAGA Class
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 Members. Upon the Effective Date, all Class Members and PAGA Class Members
                               15 who do not timely submit a valid Request for Exclusion do and will be deemed to
                               16 have fully, finally and forever released, settled, compromised, relinquished and
                               17 discharged any and all of the Released Parties of and from any and all Released
                               18 Claims accruing during the Class Period. In addition, on the Effective Date, all
                               19 Class Members who do not timely submit a valid Request for Exclusion and all
                               20 successors in interest will be permanently enjoined and forever barred from
                               21 prosecuting any and all Released Claims against the Released Parties.
                               22        56.    Release by Plaintiffs. Upon the Effective Date, in addition to the
                               23 claims being released by all Class Members, both of the Plaintiffs will provide the
                               24 following additional general release (“General Release”): Rivera and Hutto, each
                               25 on her own behalf and on behalf of her heirs, spouses, executors, administrators,
                               26 attorneys, agents and assigns, fully and finally releases the Released Parties from
                               27 all claims, demands, rights, liabilities and causes of action of every nature and
                               28 description whatsoever, known or unknown, asserted or that might have been

                                                                          - 19 -
                                                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 33
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 37 of 168 Page ID
                                                                #:336

                                1 asserted, whether in tort, contract, or for violation of any state or federal statute,
                                2 rule or regulation arising out of, relating to, or in connection with any act or
                                3 omission by or on the part of any of the Released Parties committed or omitted
                                4 prior to the execution of this Agreement. This General Release includes any
                                5 unknown claims. To the extent the foregoing releases are releases to which Section
                                6 1542 of the California Civil Code or similar provisions of other applicable law may
                                7 apply, Plaintiffs expressly waive any and all rights and benefits conferred upon
                                8 them by the provisions of Section 1542 of the California Civil Code or similar
                                9 provisions of applicable law which are as follows:
                               10        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
                               11 CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
                               12 EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
COHELAN KHOURY & SINGER




                               13 RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
                               15 DEBTOR OR RELEASED PARTY.
                               16        The significance of this release and waiver of Civil Code Section 1542 has
                               17 been explained to Plaintiffs by their counsel.
                               18       57. Nullification of Settlement Agreement. In the event that: (i) the
                               19 Court does not finally approve the Settlement as provided in this Settlement
                               20 Agreement; or (ii) the Settlement does not become final for any other reason, then
                               21 this Settlement Agreement and any documents generated to bring it into effect will
                               22 be null and void. Any order or judgment entered by the Court in furtherance of
                               23 this Settlement Agreement (that is not approved) will likewise be treated as void
                               24 from the beginning.
                               25       58. Preliminary Approval Hearing. Plaintiffs will obtain a hearing before
                               26 the Court to request the Preliminary Approval of the Settlement Agreement, and
                               27 the entry of a Preliminary Approval Order for: (i) conditional certification of the
                               28 Settlement Class for settlement purposes only, (ii) preliminary approval of the

                                                                          - 20 -
                                                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                              EXHIBIT 1, PAGE 34
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 38 of 168 Page ID
                                                                #:337

                                1 proposed Settlement Agreement, and (iii) setting a date for a Final
                                2 Approval/Settlement Fairness Hearing. The Preliminary Approval Order will
                                3 provide for the Notice Packet to be sent to all Class Members as specified in this
                                4 Settlement Agreement. In conjunction with the Preliminary Approval motion,
                                5 Plaintiff will submit this Settlement Agreement, which sets forth the terms of this
                                6 Settlement and will include the proposed Notice Packet.
                                7        59.   Final Settlement Approval Hearing and Entry of Judgment. Upon
                                8 expiration of the deadlines to fax or postmark Requests for Exclusion, or file and
                                9 serve objections to the Settlement Agreement, and with the Court’s permission, a
                               10 Final Approval/Settlement Fairness Hearing will be conducted to determine the
                               11 Final Approval of the Settlement Agreement along with the amounts properly
                               12 payable for (i) Individual Settlement Payments; (ii) the Class Counsel Fees and
COHELAN KHOURY & SINGER




                               13 Costs; (iii) the Class Representative Enhancement Payments; and (iv) all
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 Settlement Administration Expenses. The Final Approval/Settlement Fairness
                               15 Hearing will not be held earlier than forty five (45) days after the Response
                               16 Deadline. Class Counsel will be responsible for drafting all documents necessary
                               17 to obtain final approval. Class Counsel will also be responsible for drafting the
                               18 attorneys’ fees and costs application to be heard at the Final Approval/Settlement
                               19 Fairness Hearing.
                               20        60.   Judgment and Continued Jurisdiction.      Upon final approval of the
                               21 Settlement by the Court or after the Final Approval/Settlement Fairness Hearing,
                               22 the Parties will present a proposed Judgment to the Court for its approval. After
                               23 entry of the Judgment, the Court will have continuing jurisdiction solely for
                               24 purposes of addressing: (i) the interpretation and enforcement of the terms of the
                               25 Settlement, (ii) Settlement administration matters, and (iii) such post- Judgment
                               26 matters as may be appropriate under court rules or as set forth in this Agreement.
                               27        61.   Exhibits Incorporated by Reference. The terms of this Agreement
                               28 include the terms set forth in any attached Exhibits, which are incorporated by this

                                                                         - 21 -
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 35
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 39 of 168 Page ID
                                                                #:338

                                1 reference as though fully set forth in this Settlement Agreement. Any Exhibits to
                                2 this Agreement are an integral part of the Settlement.
                                3        62.    Confidentiality Agreement. The Parties and their counsel agree that
                                4 none of them will issue any marketing materials, press release, social media post,
                                5 internet or website announcement, or otherwise initiate any contact with the press,
                                6 respond to any press inquiry or have any communication with the press regarding
                                7 the Settlement or the terms of this settlement. Class Counsel will not communicate
                                8 with other wage-hour plaintiffs’ counsel about this settlement, nor utilize it in any
                                9 way in their marketing or advertising materials or website, prior to Preliminary
                               10 Approval. Plaintiffs will not discuss the Settlement with anyone other than their
                               11 counsel, tax advisors or spouses, except as required or authorized by law.
                               12 Additionally, Class Counsel agree that the fact that the Actions were filed and/or
COHELAN KHOURY & SINGER




                               13 settled will not be included in any filing or court submission in any other case or
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 controversy unless required to do so by applicable law or done in submissions to
                               15 courts or arbitrators in connection with establishing adequacy as class counsel or
                               16 relevant experience in wage and hour lawsuits.
                               17        63.    Entire Agreement.     This Settlement Agreement and any attached
                               18 Exhibits constitute the entirety of the Parties’ settlement terms. No other prior or
                               19 contemporaneous written or oral agreements may be deemed binding on the
                               20 Parties. The Parties expressly recognize California Civil Code Section 1625 and
                               21 California Code of Civil Procedure Section 1856(a), which provide that a written
                               22 agreement is to be construed according to its terms and may not be varied or
                               23 contradicted by extrinsic evidence, and the Parties agree that no such extrinsic oral
                               24 or written representations or terms will modify, vary or contradict the terms of this
                               25 Agreement.
                               26        64.    Amendment or Modification. This Settlement Agreement may be
                               27 amended or modified only by a written instrument mutually signed by counsel for
                               28 all Parties or their successors-in-interest.

                                                                          - 22 -
                                                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 36
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 40 of 168 Page ID
                                                                #:339

                                1        65.    Authorization to Enter Into Settlement Agreement. Counsel for all
                                2 Parties warrant and represent they are expressly authorized by the Parties whom
                                3 they represent to negotiate this Settlement Agreement and to take all appropriate
                                4 action required or permitted to be taken by such Parties pursuant to this Settlement
                                5 Agreement to effectuate its terms and to execute any other documents required to
                                6 effectuate the terms of this Settlement Agreement. The Parties and their counsel
                                7 will cooperate with each other and use their best efforts to effect the
                                8 implementation of the Settlement. The signatories to the Settlement Agreement
                                9 affirm they have the authority, and are authorized, to enter the Agreement and bind
                               10 the Defendants. If the Parties are unable to reach agreement on the form or content
                               11 of any document needed to implement the Settlement, or on any supplemental
                               12 provisions that may become necessary to effectuate the terms of this Settlement,
COHELAN KHOURY & SINGER




                               13 the Parties may seek the assistance of the Court to resolve such disagreement.
   605 C Street, Suite 200
    San Diego, CA 92101




                               14        66.    Binding on Successors and Assigns. This Settlement Agreement will
                               15 be binding upon, and inure to the benefit of, the successors or assigns of the Parties
                               16 hereto, as previously defined.
                               17        67.    Execution and Counterparts. This Settlement Agreement is subject
                               18 only to the execution of all Parties. However, the Agreement may be executed in
                               19 one or more counterparts. All executed counterparts and each of them, including
                               20 facsimile and scanned copies of the signature page, will be deemed to be one and
                               21 the same instrument provided that counsel for the Parties will exchange among
                               22 themselves original signed counterparts.
                               23        68.    Acknowledgement that the Settlement is Fair and Reasonable. The
                               24 Parties believe this Settlement Agreement is a fair, adequate and reasonable
                               25 settlement of the Action and have arrived at this Settlement after arm’s-length
                               26 negotiations and in the context of adversarial litigation, taking into account all
                               27 relevant factors, present and potential. The Parties further acknowledge that they
                               28 are each represented by competent counsel and that they have had an opportunity

                                                                          - 23 -
                                                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                              EXHIBIT 1, PAGE 37
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 41 of 168 Page ID
                                                                #:340

                                1 to consult with their counsel regarding the fairness and reasonableness of this
                                2 Agreement.
                                3        69.    Invalidity of Any Provision. Before declaring any provision of this
                                4 Settlement Agreement invalid, the Court will first attempt to construe the provision
                                5 as valid to the fullest extent possible consistent with applicable precedents so as to
                                6 define all provisions of this Settlement Agreement valid and enforceable.
                                7       70. Non-Admission of Liability. The Parties enter into this Settlement
                                8 Agreement to resolve the dispute that has arisen between them and to avoid the
                                9 burden, expense and risk of continued litigation. In entering into this Settlement
                               10 Agreement, Defendants do not admit, and specifically deny, that they have violated
                               11 any federal, state, or local law; violated any regulations or guidelines promulgated
                               12 pursuant to any statute or any other applicable laws, regulations or legal
COHELAN KHOURY & SINGER




                               13 requirements; breached any contract; violated or breached any duty; engaged in
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 any misrepresentation or deception; or engaged in any other unlawful conduct with
                               15 respect to its current or former employees. Neither this Settlement Agreement, nor
                               16 any of its terms or provisions, nor any of the negotiations connected with it, will be
                               17 construed as an admission or concession by Defendants of any such violations or
                               18 failures to comply with any applicable law. Except as necessary in a proceeding to
                               19 enforce the terms of this Settlement Agreement, this Settlement Agreement and its
                               20 terms and provisions will not be offered or received as evidence in any action or
                               21 proceeding to establish any liability or admission on the part of Defendants or to
                               22 establish the existence of any condition constituting a violation of, or a non-
                               23 compliance with, federal, state, local or other applicable law.
                               24        71.    Captions. The captions and section numbers in this Agreement are
                               25 inserted for the reader’s convenience, and in no way define, limit, construe or
                               26 describe the scope or intent of the provisions of this Agreement.
                               27        72.    Waiver. No waiver of any condition or covenant contained in this
                               28 Agreement or failure to exercise a right or remedy by any of the Parties hereto will

                                                                          - 24 -
                                                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                              EXHIBIT 1, PAGE 38
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 42 of 168 Page ID
                                                                #:341

                                1 be considered to imply or constitute a further waiver by such party of the same or
                                2 any other condition, covenant, right or remedy.
                                3        73.   Enforcement Actions. In the event that one or more of the Parties
                                4 institutes any legal action or other proceeding against any other Party to enforce
                                5 the provisions of this Settlement Agreement or to declare rights and/or obligations
                                6 under this Settlement Agreement, the prevailing Party will be entitled to recover
                                7 from the non-prevailing Party reasonable attorneys’ fees and costs, including
                                8 expert witness fees incurred in connection with any enforcement actions.
                                9        74.   Mutual Preparation.    The Parties have had a full opportunity to
                               10 negotiate the terms and conditions of this Agreement. Accordingly, this Settlement
                               11 Agreement will not be construed more strictly against one party than another
                               12 merely by virtue of the fact that it may have been prepared by counsel for one of
COHELAN KHOURY & SINGER




                               13 the Parties, it being recognized that, because of the arms’-length negotiations
   605 C Street, Suite 200
    San Diego, CA 92101




                               14 between the Parties, all Parties have contributed to the preparation of this
                               15 Agreement.
                               16        75.   Representation By Counsel. The Parties acknowledge that they have
                               17 been represented by counsel throughout all negotiations that preceded the
                               18 execution of this Agreement, and that this Agreement has been executed with the
                               19 consent and advice of counsel. Further, Plaintiff and Class Counsel warrant and
                               20 represent that there are no liens on the Settlement Agreement.
                               21       76. All Terms Subject to Final Court Approval.             All amounts and
                               22 procedures described in this Settlement Agreement will be subject to final Court
                               23 approval.
                               24        77.   Cooperation and Execution of Necessary Documents. All Parties will
                               25 cooperate in good faith and execute all documents to the extent reasonably
                               26 necessary to effectuate the terms of this Settlement Agreement.
                               27        78.   Binding Agreement. The Parties warrant that they understand and
                               28 have full authority to enter into this Agreement, and further intend that this

                                                                         - 25 -
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                             EXHIBIT 1, PAGE 39
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 43 of 168 Page ID
                                                                #:342

                                1 Agreement will be fully enforceable and binding on all Parties, and agree that it
                                2 will be admissible and subject to disclosure in any proceeding to enforce its terms,
                                3 notwithstanding any mediation confidentiality provisions that otherwise might
                                4 apply under federal or state law.
                                5                                         PLAINTIFF
                                6
                                           2/26/2020                            #,7~        )z_
                                7 Dated:               , 2020             By:                     ----
                                                                                    Marc Rivera
                                8
                                9                                         REPRESENTED BY:
                               10
                                                                          COHELAN KHOURY & SINGER
                               11
                                                                          LEBE
                                                                             E LAW APC
                               12
COHELAN KHOURY & SINGER




                                         
                               13 Dated:               , 2020             By:
   605 C Street, Suite 200
    San Diego, CA 92101




                                                                                M    ichael D
                                                                                 Michael    D.. Singer
                                                                                                Singer
                               14
                                                                                JJ.. Jason Hill
                               15                                         Attorneys for Plaintiff Marc Rivera
                               16
                               17                                         PLAINTIFF
                               18
                               19 Dated:               , 2020             By:
                                                                                    Jacquelyn Hutto
                               20
                               21                                         REPRESENTED BY:
                               22                                         DAVID YEREMIAN & ASSOCIATES,
                               23                                         INC.
                                                                          SOMMERS SCHWARTZ, P.C.
                               24
                               25
                               26 Dated:               , 2020             By:
                                                                                David Yeremian
                               27                                               Alvin B. Lindsay
                               28                                         Attorneys for Plaintiff Jacquelyn Hutto

                                                                           - 26 -
                                                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                                EXHIBIT 1, PAGE 40
DocuSign Envelope ID: 1B5B3D56-1610-415F-AFD3-BD8C779FDC8D
                               Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 44 of 168 Page ID
                                                                  #:343

                                  1 Agreement will be fully enforceable and binding on all Parties, and agree that it
                                  2 will be admissible and subject to disclosure in any proceeding to enforce its terms,
                                  3 notwithstanding any mediation confidentiality provisions that otherwise might
                                  4 apply under federal or state law.
                                  5                                          PLAINTIFF
                                  6
                                  7 Dated:                , 2020             By:
                                                                                       Marc Rivera
                                  8
                                  9                                          REPRESENTED BY:
                                 10
                                                                             COHELAN KHOURY & SINGER
                                 11
                                                                             LEBE LAW APC
                                 12
  COHELAN KHOURY & SINGER




                                 13 Dated:                , 2020             By:
     605 C Street, Suite 200
      San Diego, CA 92101




                                                                                   Michael D. Singer
                                 14
                                                                                   J. Jason Hill
                                 15                                          Attorneys for Plaintiff Marc Rivera
                                 16
                                 17                                          PLAINTIFF
                                 18                                                       I C DocuSigned by:


                                 19 Dated:
                                             02.25.2020
                                                          , 2020             By:          l2~ ~6AB73DE82B7E490
                                                                                       Jacquelyn Hutto
                                 20
                                 21                                          REPRESENTED BY:
                                 22                                          DAVID YEREMIAN & ASSOCIATES,
                                 23                                          INC.
                                                                             SOMMERS SCHWARTZ, P.C.
                                 24
                                 25
                                           February 25 , 2020
                                 26 Dated:                                   By:
                                                                                   David Yeremian
                                 27                                                Alvin B. Lindsay
                                 28                                          Attorneys for Plaintiff Jacquelyn Hutto

                                                                              - 26 -
                                                     JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                                                   EXHIBIT 1, PAGE 41
               Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 45 of 168 Page ID
                                                  #:344



                   1                                     DEFENDANT
                   2                                     WESTERN EXPRESS, INC.
                   3
                   4 Dated:   )lJ~_ _,2020
                                                                 [NAME]
                   5
                                                         Print ('.'.! t -+t, r,v c.. r <: • c11-tnu "'"f
                   6                                                       As authorized agent of
                                                                           W estem Express, Inc.
                   7
                   8                                                          DBY:
                   9
                  10
                  11

=:
'"'
c.,
                  12 Dated:   iiri6
                                '-----' 2020
                                                        By:
                                                              -=.17ic~h=ar"-.:;d;::;;D;;;;;:.-;;M;;:;;;=:ar=c==-a-------+-
~
                  13
   Q -
                                                                Jeff T. Olsen
     ...
ti}~ : :
~ ~
> ·- "'           14                                    Attorneys for Defendant W estem Express,
ci:::
;;, ..rU
        J5 <
Oto                                                     Inc.
                  15
~ "5
z u C:
          E
~ :g ~
~'4:>
                  16
:c:
0
u                 17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

                                                          - 27 -
                                     JOINT STIPULATION OF CLASS ACTION SETTLEMENT

                                               EXHIBIT 1, PAGE 42
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 46 of 168 Page ID
                                   #:345




                  EXHIBIT 1-A

                             EXHIBIT 1, PAGE 43
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 47 of 168 Page ID
                                                                #:346


                              1 COHELAN KHOURY & SINGER
                              2 Michael D. Singer (SBN 115301)
                                msinger@ckslaw.com
                              3 J. Jason Hill (SBN 179630)
                              4 jhill@ckslaw.com
                                605 C Street, Suite 200
                              5 San Diego, CA 92101
                              6 Telephone: (619) 595-3001/Facsimile: (619) 595-3000
                              7 LEBE LAW APC
                              8 Jonathan Lebe (SBN 284605)
                                jon@lebelaw.com
                              9 777 S. Alameda Street, Second Floor
                             10 Los Angeles, California 90021
                                Telephone: (213) 358-7046/Facsimile: (310) 820-1258
                             11
                                [Additional counsel listed on following page]
                             12
COHELAN KHOURY & SINGER




                                Attorneys for Plaintiffs Marc Rivera and Jacquelyn Hutto,
                             13 on behalf of themselves and other similarly situated
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                      UNITED STATES DISTRICT COURT
                             15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                             16 MARC RIVERA and JACQUELYN CASE NO. 5:18-cv-01633-JGB-SHK
                             17 HUTTO, individually and on behalf of
                                others similarly situated,           SECOND AMENDED CLASS ACTION
                             18                                      and REPRESENTATIVE ACTION
                             19              Plaintiffs,             COMPLAINT PURSUANT TO THE
                                        vs.                          PRIVATE ATTORNEYS GENERAL
                             20                                      ACT (“PAGA”) FOR:
                             21 WESTERN EXPRESS, INC., doing         (1) Failure to Pay Minimum Wages for
                                business as WESTERN EXPRESS          All Hours Worked in Violation of Cal.
                             22
                                TRANSPORT OF CALIFORNIA,             Labor Code §§ 226.2 and 1194.2;
                             23 INC., a Tennessee Corporation; and
                                DOES 1 through 10, inclusive,        (2) Failure to Provide Off-Duty, Unpaid
                             24
                                                                     30-Mintue Meal Periods or a “Premium
                             25                                      Wage” in Lieu Thereof in Violation of
                                             Defendants.
                             26                                      Cal. Labor Code § 226.7 and Industrial
                                                                     Welfare Commission (“IWC”) Wage
                             27                                      Order 9, § 11;
                             28


                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 44
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 48 of 168 Page ID
                                                                #:347


                              1                                                 (3) Failure to Provide Off-Duty, Paid
                              2                                                 Rest Periods or a “Premium Wage” in
                                                                                Lieu Thereof in Violation of Cal. Labor
                              3                                                 Code § 226.7 and IWC Wage Order 9, §
                              4                                                 12;

                              5                                                 (4) Failure to Timely Pay Final Wages to
                              6                                                 Terminated or Separated Employees in
                                                                                Violation of Cal. Labor Code § 203;
                              7
                              8                                                 (5) Failure to Provide Accurate Itemized
                                                                                Wage Statements in Violation of Labor
                              9                                                 Code
                             10                                                 §§ 226(a)-(e);

                             11                                                 (6) Unfair Competition in Violation of
                             12                                                 Cal. Bus. & Prof. Code §§ 17200, et seq.;
COHELAN KHOURY & SINGER




                             13                                                 (7) Civil Penalties Pursuant to the
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                                                 PAGA Based on Violations of Cal. Labor
                                                                                Code § 1194.2 for Failure to Pay all
                             15                                                 “Hours Worked”;
                             16
                                                                                (8) Civil Penalties Pursuant to the
                             17                                                 PAGA Based on Violations of Cal. Labor
                             18                                                 Code § 226.7 and IWC Wage Order 9, §§
                                                                                11-12 for Failure to Provide Off-Duty
                             19                                                 Meal and Rest Periods or a “Premium
                             20                                                 Wage” in Lieu Thereof;
                             21                                                 (9) Civil Penalties Pursuant to the PAGA
                             22                                                 Based on Violations of Cal. Labor Code
                                                                                § 226.3 for Non-compliant Wage
                             23                                                 Statements;
                             24
                                                                                (10) Civil Penalties Pursuant to the
                             25                                                 PAGA Based on Violations of Cal. Labor
                             26                                                 Code § 210 for Untimely Payment of
                                                                                Wages;
                             27
                             28


                                  Second Amended Class and Representative Action Complaint    Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 45
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 49 of 168 Page ID
                                                                #:348


                              1                                                 (11) Civil Penalties Pursuant to the
                              2                                                 PAGA based on Violations of the
                                                                                Applicable IWC Wage Orders as
                              3                                                 Permitted by Labor Code § 558(a)
                              4
                                                                                Action Filed: May 15, 2018
                              5                                                 DEMAND FOR JURY TRIAL
                              6
                              7 DAVID YEREMIAN & ASSOCIATES, INC.
                                David Yeremian (SBN 226337)
                              8 david@yeremianlaw.com
                              9 Alvin B. Lindsay (SBN 220236)
                                alvin@yeremianlaw.com
                             10 535 N. Brand Blvd., Suite 705
                             11 Glendale, CA 91203
                                Telephone: (818) 230-8380/Facsimile: (818) 230-0308
                             12
COHELAN KHOURY & SINGER




                             13 SOMMERS SCHWARTZ, P.C.
   605 C Street, Suite 200
    San Diego, CA 92101




                                Kevin J. Stoops (pro hac vice pending)
                             14 kstoops@sommerspc.com
                             15 Charles R. Ash, IV (pro hac vice pending)
                                crash@sommersp.com
                             16
                                One Towne Square, 17th Floor
                             17 Southfield, MI 48076
                                Telephone: (248) 355-0300/Facsimile: (248) 436-8453
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28


                                  Second Amended Class and Representative Action Complaint    Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 46
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 50 of 168 Page ID
                                                                #:349


                              1          Plaintiffs MARC RIVERA and JACQUELYN HUTTO (referred to herein
                              2 as “Plaintiffs”), on behalf of themselves and all others similarly situated and as
                              3 Representatives on behalf of the California Labor and Workforce Development
                              4 Agency pursuant the Private Attorneys General Act of 2004 (“PAGA”), Labor
                              5 Code sections 2698, et seq., complain and allege as follows:
                              6                   INTRODUCTION & GENERAL ALLEGATIONS
                              7          1.     Plaintiffs bring this action against their former employer, WESTERN
                              8 EXPRESS, INC., a Tennessee corporation, doing business in California as
                              9 WESTERN EXPRESS TRANSPORT OF CALIFORNIA, INC., and DOES 1
                             10 through 10 (collectively referred to herein as “Defendants”), for California Labor
                             11 Code violations stemming from Defendants’ failure to pay minimum wages for all
                             12 hours worked, failure to provide mandated meal and/or rest periods or to pay
COHELAN KHOURY & SINGER




                             13 additional wages in lieu thereof, failure to timely pay final wages upon separation
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 of employment, and failure to provide complete, accurate itemized wage
                             15 statements. Plaintiffs also seek civil penalties as against the Defendants pursuant to
                             16 the Private Attorneys General Act of 2004 (“PAGA”), Labor Code sections 2699,
                             17 et seq., and underpayment of wages as a civil penalty pursuant to Labor Code
                             18 section 558 (a) for violations of the applicable Industrial Welfare Commission
                             19 Wage Order, 9-2002.
                             20          2.     Plaintiffs bring this class action on behalf of themselves and all other
                             21 similarly-situated current and former drivers of Defendants who resided in
                             22 California at any time within the Relevant Time Period, as defined below, and
                             23 whose job duties include, among other things, driving commercial motor vehicles
                             24 and performing services related thereto, and who are/were compensated on a piece-
                             25 rate or per-mile basis for at least part of their compensation (hereinafter, the
                             26 “Represented Employees”).
                             27          3.     At all relevant times, Plaintiffs and other similarly-situated
                             28 Represented Employees are/were responsible for providing freight hauling and

                                                                               -1-
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 47
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 51 of 168 Page ID
                                                                #:350


                              1 logistic services for Defendants within the State of California, as well as
                              2 throughout various other states.
                              3          4.     Plaintiffs and Represented Employees seek to recover damages,
                              4 liquidated damages, interest, penalties, costs of suit and attorneys’ fees resulting
                              5 from Defendants’ failure to pay minimum wages for all hours worked, failure to
                              6 provide mandated meal and/or rest periods, failure to timely pay final wages upon
                              7 separation, failure to provide complete, accurate itemized wage statements and
                              8 injunctive relief against Defendants’ unfair business practices related thereto.
                              9          5.     The acts complained of herein have occurred, are presently occurring,
                             10 and are expected to continue occurring, within the time period from four (4) years
                             11 preceding the filing of the original Complaint herein, up to and through the time of
                             12 trial for this matter (hereinafter, the “Relevant Time Period”).
COHELAN KHOURY & SINGER




                             13          6.     After initial investigation, Plaintiffs allege that Defendants paid
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 drivers solely by mileage and did not pay for pre-and post-trip inspection work
                             15 duties and waiting time subject to employer control, and other non-driving time
                             16 performing work duties in violation of California law. See, Gonzalez v. Downtown
                             17 LA Motors, LP, 215 Cal.App.4th 36 (2013) (employer does not satisfy minimum
                             18 wage obligations under Wage Orders by averaging “flag-rate” (piece-rate) pay to
                             19 auto mechanics, which would constitute illegal wage deduction and forfeiture
                             20 under Labor Code sections 221 and 223; employees entitled to separate hourly
                             21 compensation for time spent waiting for repair work or performing other non-
                             22 repair tasks directed by employer during their shifts). Further, Plaintiffs allege that
                             23 Defendants did not separately pay for compliant 10-minute rest periods in violation
                             24 of California law. See, Bluford v. Safeway Inc., 216 Cal.App.4th 864 (2013) (task-
                             25 based or piece-rate compensation formula that does not compensate separately for
                             26 rest periods does not comply with California minimum wage laws).
                             27          7.     Further, after investigation, based on the California Division of Labor
                             28 Standards Enforcement (“DLSE”) records, Defendants did not timely comply with
                                                                                -2-
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 48
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 52 of 168 Page ID
                                                                #:351


                              1 Labor Code section 226.2. Labor Code section 226.2 provides employers an
                              2 affirmative defense against any claims for recovery of wages, liquidated damages,
                              3 civil penalties, statutory penalties, or premium pay under Labor Code section 226.7
                              4 that are based solely on the employer’s failure to timely pay piece-rate employees
                              5 the compensation due for rest and recovery periods and other non-productive time
                              6 for wages earned prior to December 31, 2015. The employer must have, by no later
                              7 than December 15, 2016, paid the employee’s non-productive time at the highest
                              8 of: The hourly rate determined by dividing the total compensation for the
                              9 workweek—exclusive of compensation for rest and recovery periods and any
                             10 premium compensation for overtime—by the total hours worked during the
                             11 workweek, exclusive of rest and recovery periods; or Minimum wage plus interest;
                             12 or 4 percent of the employee’s gross earnings less up to 1 percent paid for non-
COHELAN KHOURY & SINGER




                             13 productive time for the time period of July 1, 2012 to December 31, 2015.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 Plaintiffs are informed and believe that Defendants failed to comply with Labor
                             15 Code section 226.2, and thereafter, failed to comply with the requirements to pay
                             16 drivers for 10-minute rest periods at their regular rate of pay, or at least at
                             17 California’s applicable minimum wage.
                             18          8.     For the Relevant Time Period, Plaintiffs allege that Defendants, and
                             19 each of them:
                             20                     a. Failed to pay the statutory minimum wage for all hours worked
                             21                 to Plaintiffs and Represented Employees in violation of California
                             22                 Labor Code sections 221, 223, 1194, 1194.2, and 1197, and Industrial
                             23                 Welfare Commission (“IWC”) Wage Order 9;
                             24                     b. Failed to pay all wages due and owing to Plaintiffs and
                             25                 Represented Employees in violation of California Labor Code
                             26                 sections 201, 202, 203, 212, 218.6, 221, 223, 224, 226.7, 450, 512,
                             27                 558, 1194, 1194.2, and 1197, and IWC Wage Order 9;
                             28                     c. Failed to provide Plaintiffs and Represented Employees at least
                                                                                -3-
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 49
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 53 of 168 Page ID
                                                                #:352


                              1                 thirty (30)-minute duty-free meal periods as mandated by California
                              2                 law, or to pay such employees one (1) hour of additional wages at the
                              3                 employees’ regular rate of compensation for each workday that the
                              4                 meal period is not provided, as required by California Labor Code
                              5                 sections 226.7, 512, and 558, and IWC Wage Order 9.                  Here,
                              6                 Plaintiffs, the Represented Employees, and the similar “aggrieved
                              7                 employees” were not relieved of all duties during meal periods due to
                              8                 Defendants’ policies and uniform business practices;
                              9                     d. Failed to provide Plaintiffs and Represented Employees with
                             10                 mandated rest periods of at least ten (10) minutes per four (4) hours of
                             11                 work, or major faction thereof, or to pay such employees one (1) hour
                             12                 of additional wages at the employees’ regular rate of compensation for
COHELAN KHOURY & SINGER




                             13                 each workday that the rest period is not provided, as required by
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                 California Labor Code sections 226.7, 558, and IWC Wage Order 9.
                             15                 Here, Plaintiffs, the Represented Employees, and the similar
                             16                 “aggrieved employees” were not paid separately for 10-minute rest
                             17                 periods in violation of the holding in Bluford v. Safeway Inc., 216
                             18                 Cal.App.4th 864 (2013) (task-based or piece-rate compensation
                             19                 formula that does not compensate separately for rest periods does not
                             20                 comply with California minimum wage laws);
                             21                     e. Failed to provide complete, accurate itemized wage statements
                             22                 to Plaintiffs and Represented Employees in violation of California
                             23                 Labor Code sections 226, 226.6, 1174, 1174.5, and 1175, and IWC
                             24                 Wage Order 9;
                             25                     f. Failed to provide Plaintiffs and Represented Employees with
                             26                 the mandated notice required under California Labor Code section
                             27                 2810.5;
                             28                     g. Violated California Business and Professions Code sections
                                                                                -4-
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 50
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 54 of 168 Page ID
                                                                #:353


                              1                 17200, et seq. as further set forth below; and
                              2                      h. Violated the California Private Attorneys General Act of 2004,
                              3                 Labor Code sections 2698, et seq.
                              4                                 JURISDICTION & VENUE
                              5          9.     Jurisdiction and venue are proper here because, upon information and
                              6 belief and throughout the Relevant Time Period, Defendants were, and are,
                              7 licensed to do business in the State of California, maintain a physical facility
                              8 located at 15521 Slover Avenue, Fontana, California, County of San Bernardino,
                              9 and because many of the acts alleged herein occurred throughout San Bernardino
                             10 County and/or other counties within the State of California.
                             11          10.    Throughout the Relevant Time Period, Plaintiffs and Represented
                             12 Employees resided within the State of California and performed work for
COHELAN KHOURY & SINGER




                             13 Defendants throughout the State of California, as well as in various other states.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 The unlawful acts alleged herein have a direct effect on Plaintiffs and those
                             15 similarly situated within the State of California.
                             16          11.    Plaintiffs are informed and believe and thereon allege that they and
                             17 Represented Employees had virtually the same job duties and responsibilities. As a
                             18 consequence, any differences between particular individual employees who work
                             19 or have worked as a driver for Defendants, in terms of the duties actually
                             20 performed, were and are legally insignificant to the issues presented by this action.
                             21          12.    Represented Employees have suffered damages and will continue to
                             22 suffer the same harm as Plaintiffs as a result of Defendants’ unlawful conduct
                             23 unless the relief requested herein is granted.
                             24                                             PARTIES
                             25          Plaintiff
                             26          13.    Plaintiff MARC RIVERA resides in Gardena in the State of
                             27 California. RIVERA was employed with Defendants from approximately January
                             28 2017 through August 2017 as a truck driver and was paid on a piece-rate or by-the-
                                                                                -5-
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 51
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 55 of 168 Page ID
                                                                #:354


                              1 mile basis.
                              2          14.    Plaintiff JACQUELYN HUTTO resided in the State of California
                              3 during the Relevant Time Period. HUTTO was employed with Defendants from
                              4 approximately December 2017 through July 2018 as a truck driver and was paid on
                              5 a piece-rate or by-the-mile basis.
                              6          15.    According to the wage statements Plaintiffs received while working
                              7 for Defendants, their employer was Defendant WESTERN EXPRESS, INC.
                              8 However, California secretary of state records another domestic WESTERN
                              9 EXPRESS, INC. in Fresno, California, who was not Plaintiffs’ employer. Rather,
                             10 since the name of was taken, WESTERN EXPRESS, INC. omitted the fact on its
                             11 wage statements that it was operating in the state of California as WESTERN
                             12 EXPRESS TRANSPORTATION OF CALIFORNIA, INC., which actually misled
COHELAN KHOURY & SINGER




                             13 Plaintiffs since employment record requests were sent to the incorrect company,
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 the “Western Express. Inc.” operating in Fresno, California. The Fresno, California
                             15 entity was never Plaintiffs’ employer at any time during the relevant time period
                             16 and once presented with a record request, informed Plaintiffs through their counsel
                             17 that no such records of their employment existed.
                             18          16.    Throughout their employment with Defendants, Plaintiffs did not
                             19 receive minimum wages for all hours worked, and were not provided with
                             20 mandated meal and/or rest periods or paid the mandated additional wages in lieu
                             21 thereof. Plaintiffs also did not receive complete, accurate itemized wage
                             22 statements. Additionally, Plaintiffs were not timely paid all their final wages upon
                             23 their separation of employment from Defendants.
                             24          Defendants
                             25          17.    On information and belief, and throughout the Relevant Time Period,
                             26 Defendant WESTERN EXPRESS, INC. is a Tennessee corporation authorized to
                             27 do and doing business in the State of California as WESTERN EXPRESS
                             28 TRANSPORT OF CALIFORNIA, INC. A search of the California Secretary of
                                                                                -6-
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 52
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 56 of 168 Page ID
                                                                #:355


                              1 State Webpage produced the following information about Defendant WESTERN
                              2 EXPRESS, INC.: (a) corporate license number C2802026, filed September 6,
                              3 2005, and active; (b) address of 7135 Centennial Place, Nashville, Tennessee
                              4 37209; and (c) the agent for service of process as National Registered Agents, Inc.,
                              5 818 W. Seventh St., Suite 930, Los Angeles, California 90017.
                              6          18.    All Defendants’ principle business offices and local headquarters in
                              7 the State of California are primarily located in San Bernardino County, in Fontana,
                              8 California.
                              9          19.    Plaintiffs are informed and believe, and based thereon allege, that
                             10 Defendants are engaged in the hauling and delivery of freight across the United
                             11 States.
                             12          20.    Plaintiffs are informed and believe, and based thereon allege, that
COHELAN KHOURY & SINGER




                             13 Defendants conduct business throughout the United States and maintain a terminal
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 located in Fontana, California, among other states, and is the legal employer of
                             15 Plaintiffs and Represented Employees during the Relevant Time Period.
                             16          21.    Plaintiffs are ignorant of the true names, capacities, relationships, and
                             17 extent of participation in the conduct herein alleged, of Defendants sued herein as
                             18 DOES 1 through 10, inclusive, but on information and belief allege that those
                             19 Defendants are legally responsible for the payment of penalties and damages to
                             20 Plaintiffs and Represented Employees by virtue of Defendants’ unlawful actions
                             21 and practices, and therefore sue these Defendants by such fictitious names.
                             22 Plaintiffs will amend this Complaint to allege the true names and capacities of the
                             23 DOE Defendants when ascertained.
                             24          22.    Plaintiffs are informed and believe, and based thereon allege, that the
                             25 Defendants acted in all respects pertinent to this action as the agent of the other
                             26 Defendants, carried out a joint scheme, business plan or policy in all respect
                             27 pertinent hereto, and the acts of each Defendant are legally attributable to the other
                             28 Defendants. On information and belief, a unity of interest and ownership between
                                                                                -7-
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 53
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 57 of 168 Page ID
                                                                #:356


                              1 each Defendant exists such that all Defendants acted as a single employer of
                              2 Plaintiffs and Represented Employees.
                              3                               CLASS ACTION ALLEGATIONS
                              4          23.    Plaintiffs hereby incorporate by reference Paragraphs 1 through 22
                              5 above as though fully set forth herein.
                              6          24.    Plaintiffs bring this action on behalf of themselves and all others
                              7 similarly situated as a class action pursuant to Federal Rules of Civil Procedure,
                              8 Rule 23. The Class that Plaintiffs seek to represent is defined as follows:
                              9                 All current and former employee drivers of Defendants who
                                                resided in California at any time within the Relevant Time
                             10
                                                Period, whose job duties include, among other things, driving
                             11                 commercial motor vehicles and performing services related
                                                thereto within the State of California, and who are/were paid
                             12
                                                on a “piece rate” and/or rate-per-mile basis for compensation
COHELAN KHOURY & SINGER




                             13                 purposes.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14          25.    Plaintiffs reserve the right to amend or modify the class description
                             15 with greater specificity or further division into subclasses or limitation to particular
                             16 issues as appropriate.
                             17          26.    Plaintiffs are members of the Class they seek to represent.
                             18          27.    This action is appropriately suited for a class action because:
                             19                 a. The members of the Class which Plaintiffs seek to represent are
                             20                         sufficiently numerous that joinder is impracticable. Although the
                             21                         exact number is currently unknown to Plaintiffs, this information is
                             22                      easily ascertainable from Defendants’ payroll and personnel
                             23                      records.
                             24                 b. Common questions of fact and law predominate. Such common
                             25                     questions include, but are not limited to:
                             26                    i.      Whether Defendants violated the California Labor Code and
                             27                            applicable IWC Wage Order by failing to pay the statutory
                             28                            minimum wage to Plaintiffs and Class Members for all hours
                                                                                -8-
                                  Second Amended Class and Representative Action Complaint     Case No. 5:18-cv-01633-JGB-SHK
                                                                     EXHIBIT 1, PAGE 54
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 58 of 168 Page ID
                                                                #:357


                              1                         worked;
                              2                   ii.   Whether Defendants violated the California Labor Code and
                              3                         applicable IWC Wage Order by failing to provide daily
                              4                         mandated meal and/or rest periods to Plaintiffs and Class
                              5                         Members and/or failing to compensate Plaintiffs and Class
                              6                         Members with one additional hour of wages in lieu of each
                              7                         meal or rest period denied;
                              8                  iii.   Whether Defendants violated IWC Wage Order 9, section 12 by
                              9                         failing to separately pay for “paid” ten-minute rest periods for
                             10                         every four hours worked (or major fraction thereof), at least at
                             11                         minimum wage, so as to comply with the decision in Bluford v.
                             12                         Safeway Inc., 216 Cal.App.4th 864 (2013);
COHELAN KHOURY & SINGER




                             13                  iv.    Whether Defendants violated the California Labor Code by
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                         failing to pay all wages due upon separation of employment
                             15                         between Defendants and Plaintiffs and Class Members, whether
                             16                         such separation was voluntary or involuntary;
                             17                   v.    Whether Defendants violated the California Labor Code by
                             18                         failing to provide Plaintiffs and Class Members with complete,
                             19                         accurate itemized wage statements;
                             20                  vi.    Whether      Defendants       violated    California    Business     &
                             21                         Professions Code sections 17200, et seq. by: failing to pay
                             22                         minimum wages for all hours worked by Plaintiffs and Class
                             23                         Members; failing to provide mandated meal and/or rest periods
                             24                         to Plaintiffs and Class Members and not compensating such
                             25                         employees with one hour of additional wages in lieu of each
                             26                         meal or rest period denied; failing to timely pay all final wages
                             27                         due upon separation of employment between Defendants and
                             28                         Plaintiff Class Members; and failing to provide Plaintiffs and
                                                                                -9-
                                  Second Amended Class and Representative Action Complaint       Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 55
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 59 of 168 Page ID
                                                                #:358


                              1                           Class Members with complete, accurate itemized wage
                              2                           statements;
                              3                 vii.      Whether Defendants violated sections 17200, et seq. of the
                              4                           California Business and Professions Code and, without
                              5                           limitation, California Labor Code sections 201, 202, 203, 212,
                              6                           218.6, 221, 223, 224, 226, 226.6, 226.7, 450, 512, 558, 1174,
                              7                           1174.5, 1175, 1194, 1194.2, 1197, 1198.5, 2800, 2802, and
                              8                           2810.5, among possibly other sections inadvertently omitted,
                              9                           and the applicable IWC Wage Order, which violations
                             10                           constitute false, fraudulent, unlawful, unfair and deceptive
                             11                           business practices; and
                             12                viii.      Whether Plaintiffs and Class Members are entitled to equitable
COHELAN KHOURY & SINGER




                             13                           relief pursuant to California Business & Professions Code
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                           sections 17200, et seq.
                             15                 c. Plaintiffs’ claims are typical of the Class. Plaintiffs, like other
                             16                        members of the Class, were subjected to Defendants’ ongoing
                             17                        Labor Code and IWC Wage Order violations pertaining to
                             18                        payment of minimum wages for all hours worked, meal and rest
                             19                        periods, payment of final wages upon separation of employment,
                             20                        inaccurate and/or incomplete itemized wage statements
                             21                 d. Plaintiffs will fairly and adequately protect the interest of all
                             22                        members of the Class because it is in their best interest to
                             23                        prosecute the claims alleged herein to obtain full compensation due
                             24                        to them and all Class Members. Plaintiffs’ interests are not in
                             25                        conflict with those of the Class Members. Further, Plaintiffs and
                             26                        Class Representatives’ counsel are competent and experienced in
                             27                        litigating large employment class actions and other complex
                             28                        litigation matters, including many wage and hour class action
                                                                               - 10 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 56
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 60 of 168 Page ID
                                                                #:359


                              1                     cases.
                              2          28.    A class action is superior to other available means for the fair and
                              3 efficient adjudication of this controversy. Individual joinder of all Class Members
                              4 is not practicable, and questions of law and fact common to the Class predominate
                              5 over any questions affecting only individual members of the Class. Each member
                              6 of the Class has been damaged and is entitled to recovery by reason of Defendants’
                              7 unlawful policies and practices alleged in the Complaint.
                              8          29.    Class action procedure will allow those similarly-situated persons to
                              9 litigate their claims in the manner that is most efficient and economical for the
                             10 parties and the judicial system. Plaintiffs know of no difficulty that might be
                             11 encountered in management of this litigation which would preclude maintenance
                             12 as a class action.
COHELAN KHOURY & SINGER




                             13          30.    The class action is manageable because all common issues can be
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 determined from identical payroll records and other corporate records showing
                             15 piece-rate pay, and common uniform policies that will minimize or eradicate
                             16 individual issues at trial.
                             17          31.    Plaintiffs also bring this action as a Representative Action pursuant to
                             18 Labor Code sections 2698, et seq., the California Private Attorneys General Act of
                             19 2004 (“PAGA”) for themselves and all similar “aggrieved employees.” Plaintiff
                             20 RIVERA provided notice to the California Labor and Workforce Development
                             21 Agency (“LWDA”) on or about April 6, 2018. Plaintiff HUTTO provided notice to
                             22 the LWDA on or about August 7, 2018. The LWDA did not intervene and the
                             23 Defendants did not seek to cure. As a result, as a matter of law, Plaintiffs are
                             24 entitled to amend this Complaint for full compliance and exhaustion of notice
                             25 requirements under the PAGA and seek civil penalty assessments against
                             26 Defendants as Representatives of the State of California as hereinafter alleged and
                             27 in accordance with law, in additional to costs and reasonable attorneys’ fees a
                             28 provided by the PAGA statute. True and correct copies of the April 6, 2018 and
                                                                               - 11 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 57
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 61 of 168 Page ID
                                                                #:360


                              1 August 7, 2018 Notices to the LWDA and to the Defendants are attached hereto
                              2 Exhibit A and Exhibit B, respectively, and are expressly incorporated into this
                              3 Second Amended Complaint as if set forth in full. Plaintiffs allege that the notice
                              4 period provided by statute has expired for each notice and amendment is proper
                              5 pursuant to Labor Code section 2699.3(a)(2)(C).
                              6                               CAUSES OF ACTION
                              7                           FIRST CAUSE OF ACTION
                                      FAILURE TO PAY MINIMUM WAGES FOR ALL HOURS WORKED
                              8      (Cal. Labor Code §§ 221, 223, 1194, 1194.2, 1197; IWC Wage Order 9, § 4)
                              9          32.    Plaintiffs hereby incorporate by reference Paragraphs 1 through 31
                             10 above as though fully set forth herein.
                             11          33.    Failure of an employer to pay its employees the California minimum
                             12 wage violates, inter alia, Labor Code section 1197 and IWC Wage Order 9, section
COHELAN KHOURY & SINGER




                             13 4.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14          34.    During the Relevant Time Period, Plaintiffs and Class Members were
                             15 employed by Defendants as over-the-road drivers and were paid a per-mileage rate
                             16 for each mileage driven for at least part of their compensation.
                             17          35.    While over-the-road, Plaintiffs and Class Members were required to
                             18 remain on assignment continually for more than 24 hours and were confined to the
                             19 general vicinity of their assigned truck for more than 24 consecutive hours.
                             20 Plaintiffs and Class Members reported their status to Defendants via the
                             21 Qualcomm computer in their assigned truck.
                             22          36.    During the Relevant Time Period, Defendants required Plaintiffs and
                             23 Class Members to remain under their control without paying for all “hours
                             24 worked” and resulted in Plaintiffs and Class Members earning less than the
                             25 applicable California minimum hourly wage for each hour worked.
                             26          37.    Specifically, Defendants maintained and continue to maintain a
                             27 practice of refusing to compensate Class Members for time spent not driving,
                             28 including but not limited to, fueling vehicles, waiting for the loading and unloading
                                                                               - 12 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 58
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 62 of 168 Page ID
                                                                #:361


                              1 of trailers, performing pre- and post-trip inspections, and completing paperwork.
                              2          38.    Plaintiffs and Class Members were not exempt from the requirement
                              3 to be paid at least the applicable California minimum wage throughout the
                              4 Relevant Time Period for each hour worked.
                              5          39.    Plaintiffs are informed and believe, and thereon allege, that
                              6 Defendants intentionally, willfully, and improperly failed to pay minimum wages
                              7 to them and Class Members in violation of Labor Code sections 221, 223, 1194,
                              8 and 1197.
                              9          40.    Defendants’ conduct was willful because Defendants knew Plaintiffs
                             10 and Class Members were entitled to be paid at least the California minimum wage
                             11 throughout the Relevant Time Period for each hour worked, yet Defendants chose
                             12 not to pay them in accordance thereto.
COHELAN KHOURY & SINGER




                             13          41.    As a result of Defendants’ wrongful conduct, Plaintiffs and Class
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 Members have been damaged in amounts to be proven at trial.
                             15          42.    Plaintiffs, on behalf of themselves and Class Members, seek recovery
                             16 of all unpaid wages, including unpaid minimum wages, liquidated damages,
                             17 interest, attorneys’ fees and costs of suit, pursuant to Labor Code sections 1194 and
                             18 1194.2, against Defendants in an amount to be proven at trial.
                             19                          SECOND CAUSE OF ACTION
                             20              FAILURE TO PROVIDE MANDATED MEAL PERIODS
                                             OR TO PAY ADDITIONAL WAGES IN LIEU THEREOF
                             21            (Cal. Labor Code §§ 226.7, 512, 558; IWC Wage Order 9, § 11)
                             22          43.    Plaintiffs hereby incorporate by reference Paragraphs 1 through 42
                             23 above as though fully set forth herein.
                             24          44.    Labor Code section 512(a) and IWC Wage Order 9, section 11(A)
                             25 provide that an employer may not require, cause, or permit an employee to work
                             26 for a period of more than five hours per day without providing the employee with
                             27 an uninterrupted meal period of not less than 30 minutes, except that if the total
                             28 work period per day of the employee is not more than six hours, the meal period
                                                                               - 13 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 59
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 63 of 168 Page ID
                                                                #:362


                              1 may be waived by mutual consent of both the employer and the employee.
                              2          45.    Labor Code section 512(a) and IWC Wage Order 9, section 11(B)
                              3 further provide that an employer may not require, cause, or permit an employee to
                              4 work for a period of more than ten hours per day without providing the employee
                              5 with a second uninterrupted meal period of not less than 30 minutes, except that if
                              6 the total hours worked is not more than 12 hours, the second meal period may be
                              7 waived by mutual consent of the employer and the employee only if the first meal
                              8 period was not waived.
                              9          46.    Labor Code section 226.7(a) provides that no employer shall require
                             10 an employee to work during any mandated meal period.
                             11          47.    Pursuant to Labor Code section 226.7(b) and IWC Wage Order 9,
                             12 section 11(D), an employee is entitled to one additional hour of pay at the
COHELAN KHOURY & SINGER




                             13 employee’s regular rate of pay for each work day that the meal period was not
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 provided.
                             15          48.    On information and belief, and at all times relevant, Plaintiffs allege
                             16 that they and Class Members systematically worked periods of more than five (5)
                             17 hours without receiving the mandated 30-minute duty-free meal period and for
                             18 periods of more than ten (10) hours without receiving the mandated second 30-
                             19 minute, duty-free meal period while in the employ of Defendants.
                             20          49.    On information and belief, Plaintiffs and Class Members did not
                             21 voluntarily or willfully waive the mandated meal periods. Any expressed or
                             22 implied waivers obtained from Plaintiffs and/or Class Members were not willfully
                             23 obtained, were not voluntarily agreed to, were a condition of employment, or were
                             24 a part of a contract of an unlawful adhesion. Defendants did not permit or authorize
                             25 Plaintiffs and Class Members to take meal periods in accordance with California
                             26 law.
                             27          50.    By their failure to provide Plaintiffs and Class Members with meal
                             28 periods as required by California law, and failing to pay one hour of additional
                                                                               - 14 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 60
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 64 of 168 Page ID
                                                                #:363


                              1 wages in lieu of each meal period not provided, Defendants willfully violated
                              2 Labor Code sections 226.7 and 512, and IWC Wage Order 9, section 11.
                              3 Accordingly, Defendants are liable for one hour of additional wages at the
                              4 employee’s regular rate of compensation for each work day that a meal period was
                              5 not lawfully provided.
                              6          51.    As a result of Defendants’ unlawful acts, Plaintiffs and Class
                              7 Members have been deprived of additional wages in amounts to be proven at trial,
                              8 and are entitled to recover such amounts, plus interest and penalties thereon,
                              9 attorneys’ fees and costs of suit.
                             10          52.    Defendants are also liable to Plaintiffs and Class Members for the
                             11 civil penalties provided for in Labor Code section 558 because of the violations
                             12 alleged in this claim for relief.
COHELAN KHOURY & SINGER




                             13          53.    Further, after the employment of Plaintiffs and other members of the
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 Class ended, Defendants never paid them all wages due to them (as defined by
                             15 applicable California law) because these employees were never paid any of the
                             16 additional hours of wages with respect to meal periods described above in this
                             17 paragraph. Defendants’ failure to pay said additional hours of wages after these
                             18 employees’ employment ended was willful within the meaning of Labor Code
                             19 section 203. Therefore, under Labor Code section 203, as additional relief and
                             20 continuation of wages for failure to comply with the meal period laws, each of
                             21 these employees is entitled to one day’s wages, at the regular rate, for each day
                             22 following the time periods in Labor Code sections 201 or 202, up to a maximum of
                             23 30 days’ wages for each employee. Because none of these employees were ever
                             24 paid the additional hours of wages with respect to meal periods described above in
                             25 this paragraph, each of these employees is entitled to 30 days’ additional wages.
                             26 ///
                             27 ///
                             28 ///
                                                                               - 15 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 61
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 65 of 168 Page ID
                                                                #:364


                              1 ///
                              2                             THIRD CAUSE OF ACTION
                              3                FAILURE TO PROVIDE MANDATED REST PERIODS
                                               OR TO PAY ADDITIONAL WAGES IN LIEU THEREOF
                              4                (Cal. Labor Code §§ 226.7, 558; IWC Wage Order 9, § 12)
                              5          54.     Plaintiffs hereby incorporate by reference Paragraphs 1 through 53
                              6 above as though fully set forth herein.
                              7          55.     IWC Wage Order 9, section 12(A) mandates that employees be
                              8 provided with a rest period of ten (10) minutes per four (4) hours worked, or major
                              9 fraction thereof.
                             10          56.     Labor Code section 226.7(a) provides that no employer shall require
                             11 an employee to work during any mandated rest period.
                             12          57.     Pursuant to Labor Code section 226.7(b) and IWC Wage Order 9,
COHELAN KHOURY & SINGER




                             13 section 12(B), an employee is entitled to one additional hour of pay at the
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 employees’ regular rate of pay for each work day that the rest period was not
                             15 provided.
                             16          58.     On information and belief, and at all times relevant, Plaintiffs allege
                             17 that they and Class Members were denied the required ten (10)-minute rest periods
                             18 for every four (4) hours, or major fraction thereof, worked per day as non-exempt
                             19 employees, and that Defendants further failed to provide compensation in lieu of
                             20 rest periods not provided.
                             21          59.     Specifically, Defendants and each of them, failed to authorize and
                             22 permit ten-minute rest periods, paid as separate hourly pay in addition to piece-rate
                             23 (or by-the-mile) pay for Class Members subject to the Defendants’ piece-rate or
                             24 pay-by-the-mile rate, for every four hours worked (or major fraction thereof). This
                             25 uniform and systematic policy of Defendants directly violated the holding in
                             26 Bluford v. Safeway Inc., 216 Cal.App.4th 864 (2013) in that it failed to compensate
                             27 separately for rest periods and does not comply with California minimum wage
                             28 laws.
                                                                               - 16 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 62
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 66 of 168 Page ID
                                                                #:365


                              1          60.    Further – and in the alternative — even if periods of rest were
                              2 authorized, Defendants’ uniform and systematic policies and business practices did
                              3 not allow for the Class Members to be relieved of all duties during rest periods as
                              4 Plaintiffs, the Represented Employees, and aggrieved employees were required to
                              5 monitor all aspects of client, employer, and other business-related communications
                              6 during any purported break period.
                              7          61.    On information and belief, Plaintiffs and Class Members did not
                              8 voluntarily or willfully waive the mandated rest periods. Any expressed or implied
                              9 waivers obtained from Plaintiffs and/or Class Members were not willfully
                             10 obtained, were not voluntarily agreed to, were a condition of employment, or were
                             11 a part of a contract of an unlawful adhesion. Defendants did not permit or authorize
                             12 Plaintiffs and Class Members to take rest periods in accordance with California
COHELAN KHOURY & SINGER




                             13 law by not offering paid rest periods as required by Bluford.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14          62.    By their failure to provide Plaintiffs and Class Members with rest
                             15 periods as required by California law, and failing to pay one hour of additional
                             16 wages in lieu of each rest period not provided, Defendants willfully violated Labor
                             17 Code section 226.7 and IWC Wage Order 9, section 12. Accordingly, Defendants
                             18 are liable for one hour of additional wages at the employee’s regular rate of
                             19 compensation for each work day that a rest period was not lawfully provided.
                             20          63.    As a result of Defendants’ unlawful acts, Plaintiffs and Class
                             21 Members have been deprived of additional wages in amounts to be proven at trial,
                             22 and are entitled to recover such amounts, plus interest and penalties thereon,
                             23 attorneys’ fees and costs of suit.
                             24          64.    Defendants are also liable to Plaintiffs and Class Members for the
                             25 civil penalties provided for in Labor Code section 558 because of the violations
                             26 alleged in this claim for relief.
                             27          65.    Further, after the employment of Plaintiffs and other members of the
                             28 Class ended, Defendants never paid them all wages due to them (as defined by
                                                                               - 17 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 63
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 67 of 168 Page ID
                                                                #:366


                              1 applicable California law) because these employees were never paid any of the
                              2 additional hours of wages with respect to rest periods described above in this
                              3 paragraph. Defendants’ failure to pay said additional hours of wages after these
                              4 employees’ employment ended was willful within the meaning of Labor Code
                              5 section 203. Therefore, under Labor Code section 203, as additional relief and
                              6 continuation of wages for failure to comply with the rest period laws, each of these
                              7 employees is entitled to one day’s wages, at the regular rate, for each day
                              8 following the time periods in Labor Code sections 201 or 202, up to a maximum of
                              9 30 days’ wages for each employee. Because none of these employees were ever
                             10 paid the additional hours of wages with respect to rest periods described above in
                             11 this paragraph, each of these employees is entitled to 30 days’ additional wages.
                             12                           FOURTH CAUSE OF ACTION
COHELAN KHOURY & SINGER




                             13                      FAILURE TO TIMELY PAY FINAL WAGES
   605 C Street, Suite 200
    San Diego, CA 92101




                                                           (Cal. Labor Code §§ 201-203)
                             14
                             15          66.    Plaintiffs hereby incorporate by reference Paragraphs 1 through 65
                             16 above as though fully set forth herein.
                             17          67.    Labor Code section 201 requires employers to immediately pay any
                             18 wages, without abatement or reduction, to any employee who is discharged.
                             19          68.    Labor Code section 202 provides that if an employee quits his or her
                             20 employment, his or her wages shall become due and payable not later than 72
                             21 hours thereafter, unless the employee has given 72 hours previous notice of his or
                             22 her intention to quit, in which case the employee is entitled to his or her wages at
                             23 the time of quitting.
                             24          69.    For a violation of Labor Code sections 201 or 202, Labor Code
                             25 section 203(a) provides that where the employer willfully fails to timely pay any
                             26 wages of an employee who is discharged or who quits, the wages of the employee
                             27 shall continue as a penalty from the due date thereof at the same rate until paid or
                             28 until an action therefor is commenced, but that the wages shall not continue for
                                                                               - 18 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 64
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 68 of 168 Page ID
                                                                #:367


                              1 more than 30 days.
                              2          70.    As alleged above, Plaintiffs and Class Members are entitled to
                              3 compensation for all wages earned, including without limitation, unpaid minimum
                              4 wages and additional wages for meal and/or rest periods they were denied.
                              5 Plaintiffs and Class Members are therefore entitled to Labor Code section 203
                              6 penalties.
                              7          71.    More than 30 days have passed since Plaintiffs and certain affected
                              8 Class Members were terminated or have voluntarily left Defendants’ employ
                              9 without giving at least 72-hour notice, and on information and belief, they have not
                             10 received payment pursuant to Labor Code section 203. As a consequence of
                             11 Defendants’ willful conduct in not paying all earned wages, Plaintiffs and certain
                             12 affected Class Members are entitled to 30 days’ wages as a penalty under Labor
COHELAN KHOURY & SINGER




                             13 Code section 203, as well as any underlying unpaid wages.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14          72.    The exact amount of Labor Code section 203 penalties is all in an
                             15 amount to be shown according to proof at trial.
                             16                         FIFTH CAUSE OF ACTION
                                 FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS
                             17 (Cal. Labor Code §§ 226, 226.6, 1174, 1174.5, 1175; IWC Wage Order 9, § 7)
                             18          73.    Plaintiffs hereby incorporate by reference Paragraphs 1 through 72
                             19 above as though fully set forth herein.
                             20          74.    Labor Code section 226(a) requires an employer to provide its
                             21 employees with itemized wage statements accurately stating gross wages earned,
                             22 total hours worked, the number of piece-rate units earned and any applicable piece
                             23 rate if the employee is paid on a piece-rate basis, all deductions, net wages earned,
                             24 the inclusive dates of the pay period, the employee’s name and the last four digits
                             25 of his or her social security number (or employee identification number), the name
                             26 and address of the legal entity that is the employer, and all applicable hourly rates
                             27 in effect during the pay period and the corresponding number of hours worked at
                             28 each hourly rate by the employee.
                                                                               - 19 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 65
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 69 of 168 Page ID
                                                                #:368


                              1          75.    Labor Code section 1174(d) requires, in part, that employers,
                              2 including Defendants, maintain payroll records showing the daily hours worked
                              3 and the wages paid to employees, among other requirements.
                              4          76.    Pursuant to Labor Code section 1174.5, any person, including any
                              5 entity, employing labor who willfully fails to maintain accurate and complete
                              6 records required by Labor Code section 1174(d) is subject to a penalty.
                              7          77.    Pursuant to IWC Wage Order 9, section 7(A)(3), every employer shall
                              8 keep time records showing when the employee begins and ends each work period.
                              9 Meal periods and total hours worked daily shall also be recorded.
                             10          78.    Additionally, IWC Wage Order 9, section 7(A)(5) requires employers
                             11 to keep total hours worked in the pay period and applicate rates of pay.
                             12          79.    At all relevant times, Defendants failed to maintain records pursuant
COHELAN KHOURY & SINGER




                             13 to the Labor Code and applicable IWC Wage Order by failing to maintain records
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 showing meal periods.
                             15          80.    Defendants’ failure to provide and maintain records required by the
                             16 Labor Code and applicable IWC Wage Order deprived Plaintiffs and Class
                             17 Members of the ability to know, understand, and question the accuracy and
                             18 frequency of meal periods. Therefore, Plaintiffs and Class Members had no way to
                             19 dispute the resulting failure to pay wages, all of which resulted in an unjustified
                             20 economic enrichment to Defendants. As a direct result, Plaintiffs and Class
                             21 Members have suffered and continue to suffer substantial losses related to the use
                             22 and enjoyment of such wages, lost interest on such wages, and expenses and
                             23 attorneys’ fees in seeking to compel Defendants to fully perform their obligations
                             24 under state law, all to their respective damage in amounts according to proof at
                             25 trial.
                             26          81.    Furthermore, Defendants knowingly and intentionally failed to furnish
                             27 Plaintiffs and Class Members with complete itemized wage statements accurately
                             28 listing gross and net wages earned, the pay period begin date, and the address of
                                                                               - 20 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 66
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 70 of 168 Page ID
                                                                #:369


                              1 the legal entity that is the employer.
                              2          82.    As a result of Defendants’ violation of Labor Code sections 226(a),
                              3 226.6, 1174(d), 1174.5, and 1175, Plaintiffs and Class Members have suffered
                              4 injury and damage to their statutorily-protected rights.
                              5          83.    Specifically, Plaintiffs and Class Members have been injured by
                              6 Defendants’ intentional violation of California Labor Code section 226(a) because
                              7 they were denied both their legal right to receive, and their protected interest in
                              8 receiving, complete, accurate, itemized wage statements under Labor Code section
                              9 226(a).
                             10          84.    By failing to keep and/or provide accurate records as required by
                             11 Labor Code sections 226(a), 1174(d) and IWC Wage Order 9, section 7,
                             12 Defendants have injured Plaintiffs and Class Members and made it difficult to
COHELAN KHOURY & SINGER




                             13 calculate the unpaid minimum, regular, and additional meal and rest period wages
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 owed, as well as interest due to Plaintiffs and Class Members.
                             15          85.    Plaintiffs have also been injured as a result of having to bring this
                             16 action to attempt to obtain correct wage information following Defendants’ refusal
                             17 to comply with many of the mandates of California’s Labor Code and related laws
                             18 and regulations.
                             19          86.    Labor Code section 226(e) provides that if an employer knowingly
                             20 and intentionally fails to provide an accurate wage statement listing, among other
                             21 things, the amount of gross or net wages, the name and address of the legal entity
                             22 that is the employer, the name of the employee and only the last four digits of his
                             23 or her social security number or an employee identification number, then the
                             24 employee is entitled to recover the greater of all actual damages or fifty dollars
                             25 ($50) for the initial violation and one hundred dollars ($100) for each subsequent
                             26 violation up to four thousand dollars ($4,000).
                             27          87.    Plaintiffs and Class Members also seek and request, pursuant to Labor
                             28 Code section 226(g), injunctive relief to ensure compliance by Defendants with
                                                                               - 21 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 67
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 71 of 168 Page ID
                                                                #:370


                              1 section 226(a), to wit, that the wage statements Defendants provide to their
                              2 employees accurately list all wages earned, the pay period begin date, and the
                              3 address of the legal entity that is the employer. Plaintiffs also request an award of
                              4 costs and reasonable attorneys’ fees.
                              5          88.     The exact amount of Plaintiffs’ and Class Members’ damages is all in
                              6 an amount to be shown according to proof at trial.
                              7                         SIXTH CAUSE OF ACTION
                                             VIOLATION OF UNFAIR COMPETITION LAW
                              8                     (Bus. & Prof. Code §§ 17200, et seq.)
                              9          89.     Plaintiffs hereby incorporate by reference Paragraphs 1 through 88
                             10 above as though fully set forth herein.
                             11          90.     California Business & Professions Code sections 17200, et seq.,
                             12 prohibit acts of unfair competition, which includes any “unlawful, unfair or
COHELAN KHOURY & SINGER




                             13 fraudulent business act or practice….” Plaintiffs and Class Members, as herein
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 alleged, have suffered and continue to suffer injuries in fact due to Defendants’
                             15 unfair and unlawful business practices.
                             16          91.     Defendants, and each of them, are “persons” as defined under
                             17 Business & Professions Code section 17021.
                             18          92.     As alleged herein, Defendants engaged in conduct that violated
                             19 California’s wage and hour laws, including failing to pay wages for all hours
                             20 worked, failing to provide mandated meal and/or rest periods, failing to timely pay
                             21 final wages upon separation of employment, and failing to provide complete,
                             22 accurate, itemized wage statements, all in order to decrease their costs and increase
                             23 their profits.
                             24          93.     At all relevant times herein mentioned, Defendants did not pay
                             25 Plaintiffs and Class Members all wages and monies and other financial obligations
                             26 attached thereto to which they were owed.
                             27          94.     Defendants’ violations of the California Labor Code and IWC Orders,
                             28 and their scheme to lower their payroll costs as alleged herein, constitute unlawful
                                                                               - 22 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 68
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 72 of 168 Page ID
                                                                #:371


                              1 and unfair business practices as it was done in a systematic manner over a period
                              2 of time to the detriment of their employees, including Plaintiffs.
                              3          95.    Defendants’ conduct, as alleged herein, has been, and continues to be,
                              4 unfair, unlawful, and harmful to Plaintiffs, other Class Members, and to the general
                              5 public. Plaintiffs seek to enforce important rights affecting the public interest
                              6 within the meaning of Code of Civil Procedure section 1021.5.
                              7          96.    Defendants’ activities, as alleged herein, are violations of California
                              8 law, and constitute unlawful business acts and practices in violation of California
                              9 Business & Professions Code sections 17200, et seq.
                             10          97.    A violation of California Business & Professions Code sections
                             11 17200, et seq. may be predicated on the violation of any state or federal law. All of
                             12 the acts described herein as violations of, among other things, the California Labor
COHELAN KHOURY & SINGER




                             13 Code and IWC Wage Orders, are unlawful and in violation of public policy, and in
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 addition are immoral, unethical, oppressive, fraudulent and unscrupulous, and
                             15 thereby constitute unfair, unlawful and/or fraudulent business practices in violation
                             16 of California Business and Professions Code sections 17200, et seq.
                             17          98.    Plaintiffs, individually, and on behalf of members of the putative
                             18 Class, have no plain, speedy, and/or adequate remedy at law to redress the injuries
                             19 which he has suffered as a consequence of Defendants’ unfair, unlawful and/or
                             20 fraudulent business practices. As a result of the unfair, unlawful and/or fraudulent
                             21 business practices described above, Plaintiffs, individually, and on behalf of
                             22 members of the putative class, have suffered and will continue to suffer irreparable
                             23 harm unless Defendants, and each of them, are restrained from continuing to
                             24 engage in said unfair, unlawful, and/or fraudulent business practices.
                             25          99.    Plaintiffs, individually, and on behalf of members of the putative
                             26 class, are entitled to, and do seek such relief as may be necessary to disgorge the
                             27 profits which Defendants have acquired, or of which Plaintiffs and Class Members
                             28 have been deprived, by means of the above-described unfair, unlawful and/or
                                                                               - 23 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 69
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 73 of 168 Page ID
                                                                #:372


                              1 fraudulent business practices. Plaintiffs and the members of the Class are not
                              2 obligated to establish individual knowledge of the unfair practices of Defendants in
                              3 order to recover restitution.
                              4          100. Plaintiffs, individually, and on behalf of members of the putative
                              5 Class, are further entitled to and does seek a declaration that the above-described
                              6 business practices are unfair, unlawful, and/or fraudulent, and injunctive relief
                              7 restraining Defendants, and each of them, from engaging in any of the above-
                              8 described unfair, unlawful and/or fraudulent business practices in the future.
                              9          101. Pursuant to Business & Professions Code sections 17200, et seq.,
                             10 Plaintiffs and Class Members are entitled to restitution of the wages withheld and
                             11 retained by Defendants during a period that commences four years prior to the
                             12 filing of this complaint; a permanent injunction requiring Defendants to pay all
COHELAN KHOURY & SINGER




                             13 outstanding wages due to Plaintiffs and Class Members; an award of attorneys’
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 fees pursuant to California Code of Civil Procedure section 1021.5 and other
                             15 applicable laws; and an award of costs.
                             16                        SEVENTH CAUSE OF ACTION
                             17      CIVIL PENALTIES UNDER THE PAGA FOR FAILURE TO PAY
                                  REGULAR PAY/MINIMUM WAGES AND OVERTIME PREMIUM PAY
                             18   (Cal. Labor Code §§ 510, 558, 1194-1194.2, 2699(f)(2); Cal. Code Regs. Tit.
                             19                                    8, § 11090)
                                      (On behalf of Plaintiffs and other aggrieved employees as against all
                             20                                    Defendants)
                             21          102. Plaintiffs hereby incorporate by reference Paragraphs 1 through 101
                             22 above as though fully set forth herein.
                             23          103.    Pursuant to Labor Code section 2699, Plaintiffs seek all applicable
                             24 PAGA civil penalties and remedies for each aggrieved employee for each pay
                             25 period in the applicable statute of limitations in which the aggrieved employee was
                             26 not paid for all hours worked for each pay period, plus reasonable attorneys’ fees
                             27 and costs.
                             28          104. The Private Attorneys General Act of 2004 (“PAGA”) provides that:
                                                                               - 24 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 70
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 74 of 168 Page ID
                                                                #:373


                              1                 …an aggrieved employee may recover the civil penalty
                              2                 described in subdivision (f) in a civil action pursuant to the
                                                procedures specified in Section 2699.3 filed on behalf of
                              3                 himself or herself and other current or former employees
                              4                 against whom one or more of the alleged violations was
                                                committed. Any employee who prevails in any action shall be
                              5                 entitled to an award of reasonable attorney’s fees and costs.
                              6                 Nothing in this part shall operate to limit an employee’s right
                                                to pursue or recover other remedies available under state or
                              7                 federal law, either separately or concurrently with an action
                              8                 taken under this part.

                              9 Cal. Lab. Code § 2699(g)(1).
                             10       105. Plaintiffs are “aggrieved employees” under the PAGA, as they were

                             11 employed by Defendants during the applicable statutory period and suffered one or
                             12 more of the California Labor Code violations set forth herein. Accordingly,
COHELAN KHOURY & SINGER




                             13 Plaintiffs seek to recover on behalf of themselves and all other current and former
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 aggrieved non-exempt employees, as defined above, the civil penalties provided by
                             15 the PAGA, plus reasonable attorneys’ fees and costs.
                             16       106. Plaintiffs, by virtue of the Notices dated April 6, 2018 and August 7,

                             17 2018, attached hereto as Exhibit A and Exhibit B, respectively, have satisfied all
                             18 prerequisites to serve as representatives of the general public to enforce
                             19 California’s labor laws, including without limitation, the penalty provisions
                             20 identified in California Labor Code section 2699.5. Because the LWDA took no
                             21 steps within the applicable time period required to intervene, and because the
                             22 Defendants took no corrective actions to remedy the allegations set forth above,
                             23 Plaintiffs, as representatives of the people of the State of California, will seek, and
                             24 hereby do seek, any and all civil penalties otherwise capable of being collected by
                             25 the Labor Commission and/or the Department of Labor Standards Enforcement
                             26 (“DLSE”).
                             27          107. Any civil penalties recovered herein will be distributed in accordance

                             28 with the PAGA, with at least 75% of the penalties recovered being reimbursed to
                                                                               - 25 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 71
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 75 of 168 Page ID
                                                                #:374


                              1 the State of California and the LWDA, where applicable. See Cal. Lab. Code §
                              2 2699(i).
                              3          108. Specifically, Plaintiffs seek to recover civil penalties pursuant to the
                              4 PAGA that arise from the policies, practices and business acts of Defendants to the
                              5 extent provided by law as a Representative Action, including reasonable attorneys’
                              6 fees and costs, and underpayment of wages as permitted by Labor Code section
                              7 558, as a separate penalty provided by the PAGA statute.
                              8          109. Plaintiffs seek civil penalties against Defendants for failure to provide
                              9 Plaintiffs and other aggrieved non-exempt employees proper regular pay and
                             10 minimum wages for regular hours worked and/or overtime premium pay for
                             11 overtime hours worked during the applicable statutory period.
                             12          110. California Labor Code section 510 provides:
COHELAN KHOURY & SINGER




                             13                 Any work in excess of eight hours in one workday and any
   605 C Street, Suite 200
    San Diego, CA 92101




                                                work in excess of 40 hours in any one workweek and the first
                             14
                                                eight hours worked on the seventh day of work in any one
                             15                 workweek shall be compensated at the rate of no less than one
                                                and one-half times the regular rate of pay for an employee.
                             16
                             17          111. California Labor Code section 558 provides in pertinent part:
                             18                 (a) Any employer or other person acting on behalf of an
                                                employer who violates, or causes to be violated, a section of
                             19                 this chapter or any provision regulating hours and days of
                             20                 work in any order of the Industrial Welfare Commission shall
                                                be subject to a civil penalty as follows:
                             21
                             22                         (1) For any initial violation, fifty dollars ($50) for each
                                                        underpaid employee for each pay period for which the
                             23                         employee was underpaid in addition to an amount
                             24                         sufficient to recover underpaid wages.

                             25                         (2) For each subsequent violation, one hundred dollars
                                                        ($100) for each underpaid employee for each pay period
                             26
                                                        for which the employee was underpaid in addition to an
                             27                         amount sufficient to recover underpaid wages.
                             28                         (3) Wages recovered pursuant to this section shall be
                                                                               - 26 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 72
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 76 of 168 Page ID
                                                                #:375


                              1                         paid to the affected employee . . . .
                              2                 (c) The civil penalties provided for in this section are in
                              3                 addition to any other civil or criminal penalty provided by law.
                              4          112. Labor Code section 1194(a) provides:
                              5                 “(a) Notwithstanding any agreement to work for a lesser wage,
                              6                 any employee receiving less than the legal minimum wage or
                                                the legal overtime compensation applicable to the employee is
                              7                 entitled to recover in a civil action the unpaid balance of the
                              8                 full amount of this minimum wage or overtime compensation,
                                                including interest thereon, reasonable attorney’s fees, and
                              9                 costs of suit.”
                             10          113. Pursuant to California Labor Code section 1198, the IWC provides the
                             11 maximum hours of work and standard conditions of labor for California employees.
                             12          114. Section 3(A) of IWC Wage Order No. 9-2002 provides in pertinent
COHELAN KHOURY & SINGER




                             13 part:
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                 . . . employees shall not be employed more than eight (8)
                             15                 hours in any workday or more than 40 hours in any workweek
                                                unless the employee receives one and one-half (1 1 /2) times
                             16                 such employee’s regular rate of pay for all hours worked over
                             17                 40 hours in the workweek. Eight (8) hours of labor constitutes
                                                a day’s work. Employment beyond eight (8) hours in any
                             18                 workday or more than six (6) days in any workweek is
                             19                 permissible provided the employee is compensated for such
                                                overtime at not less than:
                             20
                             21                         (a) One and one-half (11/2) times the employee’s
                                                        regular rate of pay for all hours worked in excess of
                             22                         eight (8) hours up to and including 12 hours in any
                             23                         workday, and for the first eight (8) hours worked on the
                                                        seventh (7th) consecutive day of work in a workweek;
                             24                         and
                             25                         (b) Double the employee’s regular rate of pay for all
                             26                         hours worked in excess of 12 hours in any workday and
                                                        for all hours worked in excess of eight (8) hours on the
                             27                         seventh (7th) consecutive day of work in a workweek.
                             28                         (c) The overtime rate of compensation required to be
                                                                               - 27 -
                                  Second Amended Class and Representative Action Complaint      Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 73
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 77 of 168 Page ID
                                                                #:376


                              1                         paid to a non-exempt full-time salaried employee shall
                              2                         be computed by using the employee’s regular hourly
                                                        salary as one-fortieth (1/40) of the employee’s weekly
                              3                         salary.
                              4
                                         115. Section 4 of IWC Wage Order No. 9-2002 provides in pertinent part:
                              5
                                                (A) Every employer shall pay to each employee wages not less
                              6                 than nine dollars ($9.00) per hour for all hours worked,
                                                effective July 1, 2014, and not less than ten dollars ($10.00)
                              7
                                                per hour for all hours worked, effective January 1, 2016 . . . .
                              8
                                                (B) Every employer shall pay to each employee, on the
                              9                 established payday for the period involved, not less than the
                             10                 applicable minimum wage for all hours worked in the payroll
                                                period, whether the remuneration is measured by time, piece,
                             11                 commission, or otherwise.
                             12
                                         116. Section 2(K) of IWC Wage Order No. 9-2002 defines “hours worked”
COHELAN KHOURY & SINGER




                             13
                                  as “the time during which an employee is subject to the control of an employer, and
   605 C Street, Suite 200
    San Diego, CA 92101




                             14
                                  includes all the time the employee is suffered or permitted to work, whether or not
                             15
                                  required to do so.”
                             16
                                         117. Labor Code section 2699(a) provides: “Notwithstanding any other
                             17
                                  provision of law, any provision of this code that provides for a civil penalty to be
                             18
                                  assessed and collected by the Labor and Workforce Development Agency or any of
                             19
                                  its departments, divisions, commissions, boards, agencies, or employees, for a
                             20
                                  violation of this code, may, as an alternative, be recovered through a civil action
                             21
                                  brought by an aggrieved employee on behalf of himself or herself and other current
                             22
                                  or former employees pursuant to the procedures specified in Section 2699.3.”
                             23
                                         118. Labor Code section 2699(f)(2) states: “For all provisions of this code
                             24
                                  except those for which a civil penalty is specifically provided, there is established a
                             25
                                  civil penalty for a violation of these provisions, as follows… (2) If, at the time of
                             26
                                  the alleged violation, the person employs one or more employees, the civil penalty
                             27
                                  is one hundred dollars ($100) for each aggrieved employee per pay period for the
                             28
                                  initial violation and two hundred dollars ($200) for each aggrieved employee per
                                                                               - 28 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 74
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 78 of 168 Page ID
                                                                #:377


                              1 pay period for each subsequent violation.”
                              2          119. Labor Code section 2699.5 provides, in pertinent part that “[t]he
                              3 provisions of subdivision (a) of Section 2699.3 apply to any alleged violation of the
                              4 following provisions: [Labor Code §§] 510, 512, 514…1194, 1194.1” as provisions
                              5 of the Code that allow for recovery of civil penalties pursuant to the PAGA.
                              6          120. Defendants’ conduct, as alleged herein, violates the aforementioned
                              7 regulations because Defendants failed to properly compensate Plaintiffs and other
                              8 aggrieved non-exempt employees applicable minimum wage for all regular hours
                              9 worked and overtime premium pay for hours worked in excess of eight hours per
                             10 workday, forty hours per workweek, and/or hours worked on the seventh
                             11 consecutive day in a workweek.
                             12          121. As a direct and proximate result of the Defendants’ unlawful acts, as
COHELAN KHOURY & SINGER




                             13 alleged in detail herein, Plaintiffs and other aggrieved non-exempt employees have
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 been deprived, and continue to be deprived, of minimum wages for regular hours
                             15 worked and proper overtime premium pay for overtime hours worked.
                             16          122. As such, Defendants are liable for PAGA penalties resulting from their
                             17 failure to provide Plaintiffs and other aggrieved non-exempt employees minimum
                             18 wages for regular hours worked and proper overtime premium pay for overtime
                             19 hours worked. Accordingly, Plaintiffs are entitled to recover, and hereby seek
                             20 through this Representative Action, all civil penalties provided by California Labor
                             21 Code sections 510, 1194.1, 1197.1 and 2699.5, as well as attorneys’ fees and costs
                             22 pursuant to California Labor Code section 2699(g)(1).
                             23          123. Plaintiffs have fully complied with procedures specified in Labor
                             24 Code section 2699.3. For purposes of this cause of action, recovery of civil
                             25 penalties will include the recovery of underpaid wages pursuant to Labor Code
                             26 sections 558(a)(1)-(3), in an amount according to proof and subject to Court
                             27 approval.
                             28 ///
                                                                               - 29 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 75
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 79 of 168 Page ID
                                                                #:378


                              1 ///
                              2                         EIGHTH CAUSE OF ACTION
                              3     CIVIL PENALTIES UNDER THE PAGA FOR FAILURE TO PROVIDE
                                          MEAL OR REST PERIODS OR MEAL OR REST PERIOD
                              4                                   PREMIUM PAY
                              5   (Cal. Lab. Code §§ 218.5, 218.6, 226.7, 512, 2699(f)(2); Cal. Code Regs. tit. 8, §
                                                      11090; IWC Wage Order 9, §§ 11-12)
                              6        (On behalf of Plaintiffs and other aggrieved employees as against all
                              7                                     Defendants)

                              8          124. Plaintiffs hereby incorporate by reference Paragraphs 1 through 123
                              9 above as though fully set forth herein.
                             10          125. Plaintiffs seek civil penalties against Defendants for failure to provide
                             11 Plaintiffs and other aggrieved non-exempt employees lawful off-duty unpaid meal
                             12 periods and off-duty paid rest periods, as well as corresponding premium pay for
COHELAN KHOURY & SINGER




                             13 denied meal and rest periods, during the applicable statutory period.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14          126. California Labor Code section 226.7 provides in pertinent part:
                             15                 (a) An employer shall not require an employee to work during
                             16                 a meal or rest or recovery period mandated pursuant to an
                                                applicable statute, or applicable regulation, standard, or order
                             17
                                                of the Industrial Welfare Commission . . . .
                             18                 (b) If an employer fails to provide an employee a meal or rest
                             19                 or recovery period in accordance with a state law, including,
                                                but not limited to, an applicable statute or applicable
                             20                 regulation, standard, or order of the Industrial Welfare
                             21                 Commission, . . . the employer shall pay the employee one
                                                additional hour of pay at the employee's regular rate of
                             22                 compensation for each workday that the meal or rest or
                             23                 recovery period is not provided.
                             24                                                  ....

                             25          127. California Labor Code section 512 provides:
                             26                 An employer may not employ an employee for a work period
                                                of more than five hours per day without providing the
                             27
                                                employee with a meal period of not less than 30 minutes,
                             28                 except that if the total work period per day of the employee is
                                                                               - 30 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 76
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 80 of 168 Page ID
                                                                #:379


                              1                 no more than six hours, the meal period may be waived by
                              2                 mutual consent of both the employer and employee. An
                                                employer may not employ an employee for a work period of
                              3                 more than 10 hours per day without providing the employee
                              4                 with a second meal period of not less than 30 minutes, except
                                                that if the total hours worked is no more than 12 hours, the
                              5                 second meal period may be waived by mutual consent of the
                              6                 employer and the employee only if the first meal period was
                                                not waived.
                              7
                                         128. California Labor Code section 558 provides in pertinent part:
                              8
                                                (a) Any employer or other person acting on behalf of an
                              9                 employer who violates, or causes to be violated, a section of
                             10                 this chapter or any provision regulating hours and days of
                                                work in any order of the Industrial Welfare Commission shall
                             11                 be subject to a civil penalty as follows:
                             12                       (1) For any initial violation, fifty dollars ($50) for each
COHELAN KHOURY & SINGER




                                                      underpaid employee for each pay period for which the
                             13                       employee was underpaid in addition to an amount
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                       sufficient to recover underpaid wages.
                             15                         (2) For each subsequent violation, one hundred dollars
                                                        ($100) for each underpaid employee for each pay period
                             16                         for which the employee was underpaid in addition to an
                             17                         amount sufficient to recover underpaid wages.
                             18                         (3) Wages recovered pursuant to this section shall be
                                                        paid to the affected employee . . . .
                             19
                                                (c) The civil penalties provided for in this section are in
                             20                 addition to any other civil or criminal penalty provided by law.
                             21
                                         129. Pursuant to California Labor Code section 1198, the Industrial
                             22
                                  Welfare Commission provides the maximum hours of work and standard
                             23
                                  conditions of labor for California employees.
                             24
                                         130. Section 11 of IWC Wage Order No. 9-2002 provides in pertinent part:
                             25               (A) No employer shall employ any person for a work period of
                             26               more than five (5) hours without a meal period of not less than
                                              30 minutes, except that when a work period of not more than
                             27               six (6) hours will complete the day’s work the meal period
                             28               may be waived by mutual consent of the employer and the

                                                                               - 31 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 77
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 81 of 168 Page ID
                                                                #:380


                              1                 employee.
                              2
                              3                 (B) An employer may not employ an employee for a work
                              4                 period of more than ten (10) hours per day without providing
                                                the employee with a second meal period of not less than 30
                              5                 minutes, except that if the total hours worked is no more than
                              6                 12 hours, the second meal period may be waived by mutual
                                                consent of the employer and the employee only if the first
                              7                 meal period was not waived.
                              8                 (C) Unless the employee is relieved of all duty during a 30
                              9                 minute meal period, the meal period shall be considered an
                                                “on duty” meal period and counted as time worked. An “on
                             10                 duty” meal period shall be permitted only when the nature of
                             11                 the work prevents an employee from being relieved of all duty
                                                and when by written agreement between the parties an on-the
                             12                 job paid meal period is agreed to. The written agreement shall
COHELAN KHOURY & SINGER




                             13                 state that the employee may, in writing, revoke the agreement
   605 C Street, Suite 200
    San Diego, CA 92101




                                                at any time.
                             14
                                                (D) If an employer fails to provide an employee a meal period
                             15                 in accordance with the applicable provisions of this order, the
                             16                 employer shall pay the employee one (1) hour of pay at the
                                                employee’s regular rate of compensation for each workday
                             17                 that the meal period is not provided.
                             18                                               ....
                             19          131. Sections 12(A) and 12(B) of IWC Wage Order No. 9-2002 provide:
                             20                 (A)Every employer shall authorize and permit all employees
                                                to take rest periods, which in so far as practicable shall be in
                             21
                                                the middle of each work period. The authorized rest period
                             22                 time shall be based on the total hours worked daily at the rate
                                                of ten (10) minutes net rest time per four (4) hours or major
                             23
                                                fraction thereof. However, a rest period need not be authorized
                             24                 for employees whose total daily work time is less than three
                                                and one-half (3 1/2) hours. Authorized rest period time shall
                             25
                                                be counted as hours worked for which there shall be no
                             26                 deduction from wages.
                             27                 (B) If an employer fails to provide an employee a rest period
                             28                 in accordance with the applicable provisions of this order, the

                                                                               - 32 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 78
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 82 of 168 Page ID
                                                                #:381


                              1                 employer shall pay the employee one (1) hour of pay at the
                              2                 employee’s regular rate of compensation for each workday
                                                that the rest period is not provided.
                              3
                              4          132. Premium pay for denied lawful meal and rest periods is considered a

                              5 “wage” rather than a penalty. See Murphy v. Kenneth Cole Prods., Inc., 40 Cal. 4th
                              6 1094, 1114 (2007).
                              7          133. Specifically, Plaintiffs seek to recover civil penalties pursuant to the

                              8 PAGA that arise from the policies, practices, and business acts of Defendants to
                              9 the extent provided by law as a Representative Action, including reasonable
                             10 attorneys’ fees and costs, and underpayment of wages as permitted by Labor Code
                             11 section 558, as a separate penalty provided by the PAGA statute.
                             12          134. Defendants’ conduct throughout the applicable statutory period, as
COHELAN KHOURY & SINGER




                             13 alleged in more detail herein, violates the aforementioned regulations because
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 Defendants failed to properly provide Plaintiffs and other aggrieved non-exempt
                             15 employees lawful unpaid, off-duty 30-minute meal periods and paid, off-duty 10-
                             16 minute rest periods, free from management control, as well as the corresponding
                             17 required premium pay wages for denied meal and rest periods.
                             18       135. As alleged in more detail above, Defendants denied Plaintiffs and

                             19 other aggrieved non-exempt employees lawful off-duty meal and rest periods
                             20 throughout the applicable statutory period. Even when they were provided meal
                             21 and rest periods of some form during the applicable statutory period, those meal
                             22 and rest periods were typically on duty, subject to management control and
                             23 continuance of work-related duties. Since the aggrieved employees were paid at a
                             24 piece-rate or by-the-mile rate, Defendants failed to comply with paid 10-minute
                             25 break periods, at least paying minimum wage or a regular rate of compensation in
                             26 lieu thereof. Defendants’ pay policy was a direct violation of Bluford v. Safeway
                             27 Inc., 216 Cal.App.4th 864 (2013).
                             28        136. Upon information and belief, Plaintiffs and other aggrieved non-

                                                                               - 33 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 79
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 83 of 168 Page ID
                                                                #:382


                              1 exempt employees did not enter into legally binding written agreements with
                              2 Defendants agreeing to “on-duty” meal periods, or waiving “off-duty” meal
                              3 periods. Nor does the nature of their work prevent hourly from being relieved of all
                              4 duties during meal periods, as off-duty meal periods could be provided without
                              5 affecting, damaging, or destroying the performance of their work. To the contrary,
                              6 any inability to take uninterrupted off-duty meal periods was, and is, attributable
                              7 solely to Defendants’ own insufficient staffing models, rather than the general
                              8 nature of the work performed by Plaintiffs and other aggrieved non-exempt
                              9 employees.
                             10          137. Plaintiffs are informed and believe, and based thereon allege, that all
                             11 other     aggrieved      non-exempt       employees      have   substantially   similar   job
                             12 responsibilities.
COHELAN KHOURY & SINGER




                             13          138. Relatedly, despite failing to provide Plaintiffs and other aggrieved
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 non-exempt employees lawful uninterrupted off-duty meal and rest periods
                             15 throughout the applicable statutory period, Defendants also systematically denied
                             16 Plaintiffs and other aggrieved non-exempt employees proper premium pay at the
                             17 rate of one hour of pay at their regular pay rates for each workday they were
                             18 denied an unpaid, off-duty 30-minute meal period or paid, off-duty 10-minute rest
                             19 period.
                             20          139. As such, Defendants are liable for PAGA penalties resulting from
                             21 their failure to provide Plaintiffs and other aggrieved non-exempt employees
                             22 lawful meal and rest periods and the corresponding meal and rest period premium
                             23 pay. Accordingly, Plaintiffs are entitled to recover, and hereby seek through this
                             24 Representative Action, all civil penalties provided by California Labor Code
                             25 sections 226.7, 512, and 558, as well as attorneys’ fees and costs pursuant to
                             26 California Labor Code section 2699(g)(1).
                             27          140. Aggrieved employees can recover penalties for denied rest periods
                             28 under the PAGA, as the civil penalty under California Labor Code section 558
                                                                               - 34 -
                                  Second Amended Class and Representative Action Complaint      Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 80
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 84 of 168 Page ID
                                                                #:383


                              1 applies to “any provision regulating hours and days of work in any order” of the
                              2 IWC, including the rest period requirement. See Thurman v. Bayshore Transit
                              3 Mgmt., Inc., 203 Cal. App. 4th 1112, 1153 (2012).
                              4          141. Plaintiffs have fully complied with procedures specified in Labor
                              5 Code section 2699.3.
                              6          142. For purposes of this cause of action, recovery of civil penalties will
                              7 include the recovery of underpaid wages pursuant to Labor Code sections
                              8 558(a)(1)-(3), in an amount according to proof and subject to Court approval.
                              9                           NINTH CAUSE OF ACTION
                                   CIVIL PENALTIES UNDER THE PAGA FOR FAILURE TO PROVIDE
                             10
                                   ACCURATE ITEMIZED WAGE STATEMENTS & KEEP ACCURATE
                             11                              PAYROLL RECORDS
                                     (Cal. Lab. Code §§ 226(a), 226.3, 556; Cal. Code Regs. tit. 8, § 11090)
                             12
                                      (On behalf of Plaintiffs and other aggrieved employees as against all
COHELAN KHOURY & SINGER




                             13                                    Defendants)
   605 C Street, Suite 200
    San Diego, CA 92101




                             14          143. Plaintiffs hereby incorporate by reference Paragraphs 1 through 142
                             15 above as though fully set forth herein.
                             16          144. Plaintiffs seek civil penalties against Defendants for failure to provide
                             17 Plaintiffs and other aggrieved non-exempt employees accurate itemized wage
                             18 statements during the applicable statutory period.
                             19          145. California Labor Code section 226 provides in pertinent part:
                             20                 (a) Every employer shall, semimonthly or at the time of each
                                                payment of wages, furnish each of his or her employees, either
                             21
                                                as a detachable part of the check, draft, or voucher paying the
                             22                 employee's wages, or separately when wages are paid by
                             23                 personal check or cash, an accurate itemized statement in
                                                writing showing (1) gross wages earned, (2) total hours
                             24                 worked by the employee, except for any employee whose
                             25                 compensation is solely based on a salary and who is exempt
                                                from payment of overtime under subdivision (a) of Section
                             26                 515 or any applicable order of the Industrial Welfare
                             27                 Commission, (3) the number of piece-rate units earned and
                                                any applicable piece rate if the employee is paid on a piece-
                             28                 rate basis, (4) all deductions, provided that all deductions
                                                                               - 35 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 81
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 85 of 168 Page ID
                                                                #:384


                              1                 made on written orders of the employee may be aggregated
                              2                 and shown as one item, (5) net wages earned, (6) the inclusive
                                                dates of the period for which the employee is paid, (7) the
                              3                 name of the employee and only the last four digits of his or her
                              4                 social security number or an employee identification number
                                                other than a social security number, (8) the name and address
                              5                 of the legal entity that is the employer and, if the employer is a
                              6                 farm labor contractor, as defined in subdivision (b) of Section
                                                1682, the name and address of the legal entity that secured the
                              7                 services of the employer, and (9) all applicable hourly rates in
                              8                 effect during the pay period and the corresponding number of
                                                hours worked at each hourly rate by the employee . . . .
                              9
                                         146. Similarly, Section 7(B) of IWC Wage Order No. 9-2002 provides:
                             10
                                                (B) Every employer shall semimonthly or at the time of each
                             11                 payment of wages furnish each employee, either as a
                             12                 detachable part of the check, draft, or voucher paying the
                                                employee’s wages, or separately, an itemized statement in
COHELAN KHOURY & SINGER




                             13                 writing showing: (1) all deductions; (2) the inclusive dates of
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                 the period for which the employee is paid; (3) the name of the
                                                employee or the employee's social security number; and (4)
                             15                 the name of the employer, provided all deductions made on
                             16                 written orders of the employee may be aggregated and shown
                                                as one item.
                             17
                                         147. As alleged in more detail above, Defendants violated the above
                             18
                                  statutes by failing to provide Plaintiffs and other aggrieved non-exempt employees
                             19
                                  accurate itemized wage statements during the applicable statutory period, which
                             20
                                  accurately accounted for all hours worked and premium pay owed. The wage
                             21
                                  statements provided to Plaintiffs and other aggrieved non-exempt employees fail to
                             22
                                  accurately reflect all overtime hours worked, overtime hourly rates, and/or actual
                             23
                                  gross wages and net wages earned, for the reasons detailed herein. Additionally,
                             24
                                  Defendants also failed to account for premium wages owed as a result of denying
                             25
                                  Plaintiffs and other aggrieved non-exempt employees lawful meal and rest periods,
                             26
                                  as alleged above.
                             27
                                         148. California Labor Code section 226.3 provides:
                             28               Any employer who violates subdivision (a) of Section 226
                                                                               - 36 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 82
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 86 of 168 Page ID
                                                                #:385


                              1                 shall be subject to a civil penalty in the amount of two
                              2                 hundred fifty dollars ($250) per employee per violation in an
                                                initial citation and one thousand dollars ($1,000) per employee
                              3                 for each violation in a subsequent citation, for which the
                              4                 employer fails to provide the employee a wage deduction
                                                statement or fails to keep the records required in subdivision
                              5                 (a) of Section 226. The civil penalties provided for in this
                              6                 section are in addition to any other penalty provided by law. In
                                                enforcing this section, the Labor Commissioner shall take into
                              7                 consideration whether the violation was inadvertent, and in his
                              8                 or her discretion, may decide not to penalize an employer for a
                                                first violation when that violation was due to a clerical error or
                              9                 inadvertent mistake.
                             10
                                         149. Plaintiffs also seek civil penalties against Defendants for failure to
                             11
                                  maintain accurate payroll records during the applicable statutory period.
                             12
                                         150. California Labor Code section 1174 provides in pertinent part:
COHELAN KHOURY & SINGER




                             13
                                                Every person employing labor in this state shall . . . .(d) Keep,
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                 at a central location in the state or at the plants or
                                                establishments at which employees are employed, payroll
                             15
                                                records showing the hours worked daily by and the wages paid
                             16                 to, and the number of piece-rate units earned by and any
                                                applicable piece rate paid to, employees employed at the
                             17
                                                respective plants or establishments. These records shall be
                             18                 kept in accordance with rules established for this purpose by
                                                the commission, but in any case shall be kept on file for not
                             19
                                                less than three years.
                             20
                                         151. Similarly, Sections 7(A) and (C) of IWC Wage Order No. 9-2002
                             21
                                  provide:
                             22                 (A) Every employer shall keep accurate information with
                             23                 respect to each employee including the following:
                             24                       (1) Full name, home address, occupation and social
                                                      security number.
                             25
                                                        (2) Birth date, if under 18 years, and designation as a
                             26                         minor.
                             27                         (3) Time records showing when the employee begins
                                                        and ends each work period. Meal periods, split shift
                             28                         intervals and total daily hours worked shall also be
                                                                               - 37 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 83
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 87 of 168 Page ID
                                                                #:386


                              1                         recorded. Meal periods during which operations cease
                              2                         and authorized rest periods need not be recorded.
                                                        (4) Total wages paid each payroll period, including
                              3
                                                        value of board, lodging, or other compensation actually
                              4                         furnished to the employee.
                              5                         (5) Total hours worked in the payroll period and
                                                        applicable rates of pay. This information shall be made
                              6
                                                        readily available to the employee upon reasonable
                              7                         request.
                              8                         (6) When a piece rate or incentive plan is in operation,
                                                        piece rates or an explanation of the incentive plan
                              9                         formula shall be provided to employees. An accurate
                             10                         production record shall be maintained by the employer.
                             11                  (C) All required records shall be in the English language and
                                                in ink or other indelible form, properly dated, showing month,
                             12                 day and year, and shall be kept on file by the employer for at
COHELAN KHOURY & SINGER




                             13                 least three years at the place of employment or at a central
   605 C Street, Suite 200
    San Diego, CA 92101




                                                location within the State of California. An employee's records
                             14                 shall be available for inspection by the employee upon
                             15                 reasonable request.
                             16          152. California Labor Code section 1174.5 provides:
                             17                 Any person employing labor who willfully fails to maintain
                                                the records required by subdivision (c) of Section 1174 or
                             18
                                                accurate and complete records required by subdivision (d) of
                             19                 Section 1174 . . . shall be subject to a civil penalty of five
                                                hundred dollars ($500).
                             20
                             21          153. Specifically, Plaintiffs seek to recover civil penalties pursuant to the
                             22 PAGA that arise from the policies, practices and business acts of Defendants to the
                             23 extent provided by law as a Representative Action, including reasonable attorneys’
                             24 fees and costs, and underpayment of wages as permitted by Labor Code section
                             25 558, as a separate penalty provided by the PAGA statute.
                             26          154. As alleged in more detail above, Defendants violated the above
                             27 statutes by failing to maintain accurate payroll records showing the hours worked
                             28 daily by, and the wages paid to, Plaintiffs and other aggrieved non-exempt
                                                                               - 38 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 84
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 88 of 168 Page ID
                                                                #:387


                              1 employees. Defendants’ payroll records pertaining to Plaintiffs and other aggrieved
                              2 non-exempt employees fail to accurately reflect all overtime hours worked,
                              3 overtime hourly rates, actual gross wages and net wages earned, meal periods, and
                              4 premium wages owed for denied lawful meal and rest periods.
                              5          155. As such, Defendants are liable for PAGA penalties resulting from
                              6 their failure to provide Plaintiffs and other aggrieved hourly employee accurate
                              7 itemized wages statements during the applicable statutory period. Accordingly,
                              8 Plaintiffs are entitled to recover, and hereby seek through this representative
                              9 action, all civil penalties provided by California Labor Code sections 226 and
                             10 226.3, as well as attorneys’ fees and costs pursuant to California Labor Code
                             11 section 2699(g)(1).
                             12          156. Plaintiffs have fully complied with procedures specified in Labor
COHELAN KHOURY & SINGER




                             13 Code section 2699.3.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14          157. For purposes of this cause of action, recovery of civil penalties will
                             15 include the recovery of underpaid wages pursuant to Labor Code sections
                             16 558(a)(1)-(3), in an amount according to proof and subject to Court approval.
                             17                           TENTH CAUSE OF ACTION
                             18     CIVIL PENALTIES UNDER THE PAGA FOR FAILURE TO TIMELY
                                                              PAY WAGES OWED
                             19     (Cal. Lab. Code §§ 201-204, 210, 558, 2926, 2927; Cal. Code Regs. tit. 8, §
                             20                                       11090)
                                       (On behalf of Plaintiffs and other aggrieved employees as against all
                             21                                     Defendants
                             22          158. Plaintiffs hereby incorporate by reference Paragraphs 1 through 157
                             23 above as though fully set forth herein.
                             24          159. Plaintiffs seek civil penalties against Defendants for their failure to
                             25 timely pay Plaintiffs and other aggrieved non-exempt employees all wages owed
                             26 during the applicable statutory period.
                             27          160. Pursuant to California Labor Code section 2926, “[a]n employee who
                             28 is not employed for a specified term and who is dismissed by his employer is
                                                                               - 39 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 85
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 89 of 168 Page ID
                                                                #:388


                              1 entitled to compensation for services rendered up to the time of such dismissal.”
                              2          161. Pursuant to California Labor Code section 2927, “[a]n employee who
                              3 is not employed for a specified term and who quits the service of his employer is
                              4 entitled to compensation for services rendered up to the time of such quitting.”
                              5          162. Pursuant to California Labor Code section 201, “[i]f an employer
                              6 discharges an employee the wages earned and unpaid at the time of discharge are
                              7 due and payable immediately.”
                              8          163. California Labor Code section 202 provides:
                              9               If an employee not having a written contract for a definite
                                              period quits his or her employment, his or her wages shall
                             10               become due and payable not later than 72 hours thereafter,
                             11               unless the employee has given 72 hours previous notice of his
                                              or her intention to quit, in which case the employee is entitled
                             12               to his or her wages at the time of quitting.
COHELAN KHOURY & SINGER




                             13          164. California Labor Code section 203(a) provides:
   605 C Street, Suite 200
    San Diego, CA 92101




                             14
                                                If an employer willfully fails to pay, without abatement or
                             15                 reduction, in accordance with Sections 201, 201.3, 201.5, 202,
                                                and 205.5, any wages of an employee who is discharged or
                             16
                                                who quits, the wages of the employee shall continue as a
                             17                 penalty from the due date thereof at the same rate until paid or
                             18                 until an action therefor is commenced; but the wages shall not
                                                continue for more than 30 days. An employee who secretes or
                             19                 absents himself or herself to avoid payment to him or her, or
                             20                 who refuses to receive the payment when fully tendered to
                                                him or her, including any penalty then accrued under this
                             21                 section, is not entitled to any benefit under this section for the
                             22                 time during which he or she so avoids payment.

                             23          165. California Labor Code section 204 provides:
                             24                 (a) All wages, other than those mentioned in Section 201,
                             25                 201.3, 202, 204.1, or 204.2, earned by any person in any
                                                employment are due and payable twice during each calendar
                             26                 month, on days designated in advance by the employer as the
                             27                 regular paydays. Labor performed between the 1st and 15th
                                                days, inclusive, of any calendar month shall be paid for
                             28                 between the 16th and the 26th day of the month during which
                                                                               - 40 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 86
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 90 of 168 Page ID
                                                                #:389


                              1                 the labor was performed, and labor performed between the
                              2                 16th and the last day, inclusive, of any calendar month, shall
                                                be paid for between the 1st and 10th day of the following
                              3                 month.
                              4
                                         166. California Labor Code section 210 provides:
                              5
                                                (a) In addition to, and entirely independent and apart from,
                              6                 any other penalty provided in this article, every person who
                                                fails to pay the wages of each employee as provided in
                              7
                                                Sections 201.3, 204, 204b, 204.1, 204.2, 205, 205.5, and
                              8                 1197.5, shall be subject to a civil penalty as follows:
                              9                         (1) For any initial violation, one hundred dollars ($100)
                                                        for each failure to pay each employee.
                             10
                                                        (2) For each subsequent violation, or any willful or
                             11                         intentional violation, two hundred dollars ($200) for
                             12                         each failure to pay each employee, plus 25 percent of
                                                        the amount unlawfully withheld.
COHELAN KHOURY & SINGER




                             13
   605 C Street, Suite 200




                                                (b) The penalty shall be recovered by the Labor Commissioner
    San Diego, CA 92101




                             14                 as part of a hearing held to recover unpaid wages and penalties
                             15                 pursuant to this chapter or in an independent civil action. The
                                                action shall be brought in the name of the people of the State
                             16                 of California and the Labor Commissioner and the attorneys
                             17                 thereof may proceed and act for and on behalf of the people in
                                                bringing these actions. Twelve and one-half percent of the
                             18                 penalty recovered shall be paid into a fund within the Labor
                             19                 and Workforce Development Agency dedicated to educating
                                                employers about state labor laws, and the remainder shall be
                             20                 paid into the State Treasury to the credit of the General Fund.
                             21
                                          167. Section 20 of IWC Order No. 9-2002 provides in pertinent part:
                             22
                                                (A) In addition to any other civil penalties provided by law,
                             23                 any employer or any other person acting on behalf of the
                                                employer who violates, or causes to be violated, the provisions
                             24
                                                of this order, shall be subject to the civil penalty of:
                             25                         (1) Initial Violation — $50.00 for each underpaid
                             26                         employee for each pay period during which the
                                                        employee was underpaid in addition to the amount
                             27                         which is sufficient to recover unpaid wages.
                             28                         (2) Subsequent Violations — $100.00 for each
                                                                               - 41 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 87
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 91 of 168 Page ID
                                                                #:390


                              1                         underpaid employee for each pay period during which
                              2                         the employee was underpaid in addition to an amount
                                                        which is sufficient to recover unpaid wages.
                              3
                                                        (3) The affected employee shall receive payment of all
                              4                         wages recovered.
                              5          168. Specifically, Plaintiffs seek to recover civil penalties pursuant to the
                              6 PAGA that arise from the policies, practices, and business acts of Defendants to
                              7 the extent provided by law as a Representative Action, including reasonable
                              8 attorneys’ fees and costs, and underpayment of wages as permitted by Labor Code
                              9 section 558, as a separate civil penalty provided by the PAGA statute.
                             10          169. Defendants violated the above statutes by failing to promptly pay
                             11 Plaintiffs and other aggrieved non-exempt employees all earned wages due each
                             12 and every pay period, as well as immediately upon termination and/or within 72
COHELAN KHOURY & SINGER




                             13 hours upon resignation.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14          170. During the applicable statutory period, Defendants violated, and
                             15 continue to violate, California Labor Code section 204 and Section 20 of IWC
                             16 Wage Order No. 9-2002 by failing to compensate Plaintiffs and other aggrieved
                             17 hourly employee overtime premium wages for overtime hours worked, premium
                             18 pay for denied off-duty meal and rest periods (wages), and other wages due to
                             19 Plaintiffs and other aggrieved non-exempt employees each pay period, as alleged
                             20 in more detail herein.
                             21          171. Further, Defendants violated, and continue to violate, California
                             22 Labor Code sections 210, 202, 2926, and 2927 by failing to compensate employees
                             23 (including Plaintiffs and other aggrieved non-exempt employees no longer working
                             24 for Defendants) for services rendered up to the time of dismissal or quitting.
                             25          172. As such, Defendants are liable for PAGA penalties resulting from
                             26 their failure to timely pay Plaintiffs and other aggrieved non-exempt employees all
                             27 wages owed each and every pay period, and upon cessation of employment.
                             28 Accordingly, Plaintiffs are entitled to recover, and hereby seek through this
                                                                               - 42 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 88
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 92 of 168 Page ID
                                                                #:391


                              1 Representative Action, all civil penalties provided by California Labor Code
                              2 sections 210 and 558, and IWC Order No. 9-2002, section 20, as well as attorneys’
                              3 fees and costs pursuant to California Labor Code section 2699(g)(1).
                              4          173. Plaintiffs have fully complied with procedures specified in Labor
                              5 Code section 2699.3.
                              6          174. For purposes of this cause of action, recovery of civil penalties will
                              7 include the recovery of underpaid wages pursuant to Labor Code sections
                              8 558(a)(1)-(3), in an amount according to proof and subject to Court approval.
                              9                                   PRAYER FOR RELIEF
                             10          Plaintiffs, on behalf of themselves and all others similarly situated, and as
                             11 representatives on behalf of the State of California’s Labor and Workforce
                             12 Development Agency (“LWDA”), pray for damages, restitution, civil penalties,
COHELAN KHOURY & SINGER




                             13 and all other proper relief and judgment against all Defendants, jointly and
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 severally, as follows:
                             15          1.     That the matter be certified as a class action pursuant to California
                             16 Code of Civil Procedure section 382 and applicable California Rules of Court;
                             17          2.     That Plaintiffs be appointed as the Class Representatives and as
                             18 Representatives of the California LWDA pursuant to the PAGA;
                             19          3.     That counsel for Plaintiffs be appointed Class Counsel and be counsel
                             20 for the California LWDA absent intervention by the State of California in relation
                             21 to the PAGA civil penalties claims;
                             22          4.     As to the First Cause of Action: To pay all minimum, regular, and/or
                             23 overtime wages for all hours worked as required by law in an amount according to
                             24 proof;
                             25          5.     As to the Second Cause of Action: To pay all meal period premiums
                             26 for failure to provide off-duty meal periods as required by law, in an amount
                             27 according to proof;
                             28          6.     As to the Third Cause of Action: To pay all rest period premiums for
                                                                               - 43 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 89
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 93 of 168 Page ID
                                                                #:392


                              1 failure to provide paid 10-minute rest periods as required by law and the decision
                              2 in Bluford v. Safeway Inc., 216 Cal.App.4th 864 (2013), in an amount according to
                              3 proof;
                              4          7.     As to the Fourth Cause of Action: For penalty wages of 30-days’ pay
                              5 pursuant to Labor Code section 203 related to Defendants’ failure to timely pay all
                              6 wages due to Plaintiffs and all other terminated or separated Class Members,
                              7 distributed in a fair and equitable manner in an amount according to proof;
                              8          8.     On the Fifth Cause of Action: For statutory penalties under Labor
                              9 Code sections 226(e) and (g) related to Defendants’ failure to provide accurate
                             10 wage statements to the extent provided by law, up to a maximum of $4,000.00 per
                             11 Class Member, distributed in a fair and equitable manner in an amount in an
                             12 amount according to proof;
COHELAN KHOURY & SINGER




                             13          9.     On the Sixth Cause of Action: For restitution of wages due to Class
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 Members pursuant to Business & Professions Code sections 17200, et seq.,
                             15 distributed in a fair and equitable manner in an amount according to proof and an
                             16 injunction compelling Defendants to meet their obligation henceforth to properly
                             17 pay minimum wages and meal and rest period premiums;
                             18          10.    On the Seventh Cause of Action: For recovery of all civil penalties for
                             19 unpaid minimum and regular wages and overtime premium pay for the applicable
                             20 statutory period as permitted by Labor Code sections 558(a)(3), 2699.3, and
                             21 1194.2-1197.1, to be distributed in the manner provided by Labor Code section
                             22 2699(i) with 75% of recovery to the LWDA and 25% of the recovery to the
                             23 aggrieved employees in an amount according to proof and subject to approval by
                             24 the Court;
                             25          11.    On the Eighth Cause of Action: For recovery of all civil penalties as
                             26 permitted by Labor Code sections 226.7, 512, 558(a)(3), and 2699.3 for non-
                             27 compliant meal and rest periods and failure to pay one-hour “premiums” to
                             28 Plaintiffs and other aggrieved employees to be distributed in the manner provided
                                                                               - 44 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 90
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 94 of 168 Page ID
                                                                #:393


                              1 by Labor Code section 2699(i) with 75% of recovery to the LWDA and 25% of the
                              2 recovery to the aggrieved employees in an amount according to proof and subject
                              3 to approval by the Court;
                              4          12.    On the Ninth Cause of Action: recovery of all civil penalties as
                              5 permitted by Labor Code sections 226(a) and 226.3 for failing to provide accurate
                              6 itemized wage statements, to be distributed in the manner provided by Labor Code
                              7 section 2699(i) with 75% of recovery to the LWDA and 25% of the recovery to the
                              8 aggrieved employees in an amount according to proof and subject to approval by
                              9 the Court;
                             10          13.    On the Tenth Cause of Action: For recovery of all civil penalties
                             11 pursuant to Labor Code section 2699(f)(2) where a statutory civil penalty is not
                             12 provided, for failing to comply with Labor Code sections 201-203, 210, and 1197,
COHELAN KHOURY & SINGER




                             13 to be distributed in the manner provided by Labor Code section 2699(i) with 75%
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 of recovery to the LWDA and 25% of the recovery to the aggrieved employees in
                             15 an amount according to proof and subject to approval by the Court;
                             16          14.    For reasonable attorneys’ fees and costs of suit to the extent permitted
                             17 by Labor Code sections 218.5, 1194, 1404, 2699(g)(1), and/or California Code of
                             18 Civil Procedure section 1021.5, in an amount according to proof and subject to
                             19 Court approval;
                             20          15.    For Pre- and post-judgment interest at the legal rate of 10% in the
                             21 State of California on readily calculable monies due to the extent provided by
                             22 California law, in an amount according to proof;
                             23          16.     For reasonable litigation costs, including costs of administration and
                             24 accounting;
                             25          17.     For the Court to otherwise determine the appropriate remedy to
                             26 compensate each Plaintiff and Class Member and “aggrieved employee” as
                             27 required to promote fairness and justice, including but not limited to establishing
                             28 procedures for compensation, compensation amounts, and fluid recovery if
                                                                               - 45 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 91
                             Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 95 of 168 Page ID
                                                                #:394


                              1 appropriate; and
                              2          18.    Any such other and further relief as this Court may deem necessary,
                              3 just, and/or proper.
                              4                             DEMAND FOR JURY TRIAL
                              5          Plaintiffs demand a jury trial of all claims triable as of right by jury.
                              6
                                  Dated: February 26, 2020                   COHELAN KHOURY & SINGER
                              7                                              LEBE LAW APC
                              8                                              DAVID YEREMIAN &
                                                                             ASSOCIATES, INC.
                              9                                              SOMMERS SCHWARTZ, P.C.
                             10
                             11
                             12                                              By: s/J. Jason Hill
COHELAN KHOURY & SINGER




                                                                                   Michael D. Singer
                             13
   605 C Street, Suite 200




                                                                                   J. Jason Hill
    San Diego, CA 92101




                             14                                              Attorneys for Plaintiffs MARC
                                                                             RIVERA and JACQUELYN HUTTO,
                             15
                                                                             individually and on behalf of others
                             16                                              similarly situated
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                               - 46 -
                                  Second Amended Class and Representative Action Complaint   Case No. 5:18-cv-01633-JGB-SHK
                                                                   EXHIBIT 1, PAGE 92
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 96 of 168 Page ID
                                   #:395




                  EXHIBIT A

                             EXHIBIT 1, PAGE 93
          Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 97 of 168 Page ID
                                             #:396
                                               COHELAN l(HOURY & SINGER
                                                   A PARTNERSHIP OF PROFESSIONAL LAW CORPORATIONS


TIMOTHY D. COHELAN, APLC•                                    ATTORNEYS AT LAW                       JEFF GERACI a
ISAM C. KHOURY, APC                                                                                 J. JASON HILLt
DIANA M. KHOURY, APC                                    605 "C" STREET, SUITE 200                   JANINE R. MENHENNET
MICHAEL D. SINGER, APLC•                            SAN DIEGO, CALIFORNIA 92101-5305
(*Also admitted in the District of Columbia)             Telephone: (619) 595-3001                  (t Also admitted in Illinois)
(•Also admitted in Colorado)                              Facsimile: (619) 595-3000                 (A OfCounsel)
                                                                 www.ckslaw.com


                                                               April 6, 2018

                                  NOTICE OF LABOR CODE VIOLATIONS PURSUANT TO
                                            LABOR CODE SECTION 2699.3

            NOTICE VIA ONLINE SUBMISSION (https://dir.tfaforms.net/128)

            California Labor and Workforce Development Agency

            NOTICE FEE VIA U.S. MAIL

            Department of Industrial Relations
            Accounting Unit
            455 Golden Gate Avenue, 10th Floor
            San Francisco, CA 94102

            VIA CERTIFIED U.S. MAIL WITH RETURN RECEIPT

            Western Express, Inc. doing business as
            Western Express Transport of California, Inc.
            c/o National Registered Agents, Inc.
            818 West Seventh Street, Suite 930
            Los Angeles, CA 9001 7

            Re:          Notice pursuant to California Labor Code section 2698, et seq., the Private
                         Attorneys General Act ("PAGA") sent by Marc Rivera, on behalf of
                         himself and all "aggrieved" hourly-paid California-based "Truck Drivers" of
                         Western Express, Inc.

            Dear PAGA Adnunistrator:

                    Our office has been retained to represent aggrieved employee Marc Rivera
            (hereinafter "Claimant"), who is a former employee of Western Express, Inc. doing business
            as Western Express Transport of California, Inc. (hereinafter "Western Express"), in
            connection with investigation of a representative action under California's Private Attorneys
            General Act of 2004 ("PAGA"), Cal. Labor Code section 2698, et seq., regarding potential
            violations of applicable employment laws related to unpaid worktime and rest periods, non-
            compliant paid rest periods, as well as derivative claims for inaccurate wage statements and
            failure to timely pay wages due to terminated and/or voluntarily separated employees. Mr.


                                                         EXHIBIT 1, PAGE 94
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 98 of 168 Page ID
                                   #:397
California Labor and Workforce Development Agency
Re: Western Express, Inc. dba Western Express Transport of California, Inc.
April 6, 2018
Page 12
Rivera was a piece-rate non-exempt employee of employer from approximately January
2017 to September 2017, with employee ID number 010621.

       After initial investigation, Claimant alleges that the Western Express paid drivers
solely by mileage and did not pay for pre-and post-trip inspection work duties and waiting
time subject to employer control, and other non-driving time performing work duties in
violation of California law. See, Gonzalez v Downtown LA Motors, LP (2013) 215
Cal.App.4th 36 (employer does not satisfy minimmn wage obligations under Wage Orders
by averaging "flag-rate" (piece-rate) pay to auto mechanics, which would constitute illegal
wage deduction and forfeiture under Labor Code sections 221 and 223; employees entitled to
separate hourly compensation for time spent waiting for repair work or performing other
non-repair tasks directed by employer during their shifts). Further, Claimant alleges that the
employer did not separately pay for compliant IO-minute rest periods in violation of
California law. Bluford v Safeway Inc. (2013) 216 Cal.App.4th 864 (task-based or piece-rate
compensation formula that does not compensate separately for rest periods does not comply
with California minimmn wage law).

       Fmiher, after investigation, based on tl1e California Division of Labor Standards
 Enforcement ("DLSE") records, the employer in this case did not timely comply with Labor
 Code section 226.2. 1 There is no evidence based on initial review of pay records that the
 employer ever paid one hour of pay at the employee's regular rate of pay as a premium for
 not authorizing or permitting a compliant IO-minute duty-free rest period as required by
 Labor Code section 226.7 and/or Industrial Wage Order 9-2001, section 12.

       In addition, wage statements appear to show some form of wage deduction for
 advances provided to employees that appear to be in violation of Labor Code sections 221-
 223. Nowhere in any of Claimant's personnel files is there an authorization for such a
 deduction in favor of the Employer.

       Finally, initial employee training time pay did not show on wage statements, nor the
 hours worked or the pay rate provided in violation of California Labor Code section 1194,
 minimum wage laws, and Labor Code sections 226(a)(l)-(6). There is no indication "hours

 1
    Labor Code § 226.2 provides employers an affirmative defense against any claims for recovery of wages,
 liquidated damages, civil penalties, statutory penalties, or premium pay under Labor Code § 226.7 that are
 based solely on the employer's failure to timely pay piece-rate employees the compensation due for rest and
 recovery periods and other nonproductive time for wages earned prior to December 31, 2015. The employer
 must, by no later than December 15, 2016, pay the employee's nonproductive time at the highest of:

        The hourly rate deterntlned by dividing the total compensation for the workweek~exclusive of
        compensation for rest and recovery periods and any premium compensation for overtime~by the
        total hours worked during the workweek, exclusive of rest and recovery periods; or
        Miuimum wage plus interest; or
        4 percent of the employee's gross earnings less up to 1 percent paid for nonproductive time for the
        time period July 1, 2012, to December 31, 2015.

                                        EXHIBIT 1, PAGE 95
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 99 of 168 Page ID
                                             #:398
 California Labor and Workforce Development Agency
 Re: Western Express, Inc. dba Western Express Transport of California, Inc.
 April 6, 2018
 Page 13
worked" were recorded as required by IWC Wage Order 9-2001, section l(k) or section 7.
At present, without such records, which were requested, at a bare minimum, Western
Express failed to supply accurate wage statements to trainee employees in California as
required by Labor Code sections 226(a)(l)-(7) and failed to show the mileage rate for non-
trainee drivers after their training time was completed.

                   Legal and Factual Basis for Claims for PAGA Penalties

       A. Primary Claims for Civil Penalties

         Claimant in this case is a former employee of Western Express who worked as a
 "piece-rate" or paid-by-the-mile driver who operated primarily in the State of California
 during the applicable limitations period. The other potential claimants and "aggrieved
 employees" are non-exempt employees who performed identical work under substantially
 identical piece-rate work rates or by-the-mile pay that did not include pay for pre- and post-
 trip inspection and waiting time activities, or were not provided separately paid 10-minute
 off-duty rest periods for approximately every 4 hours worked (or every major fraction
 thereof).

        The pay practices include systematic failure to provide at least minimum wages for
 pre- and post-trip inspections, waiting time, and other work duties preliminary or after active
 driving, and the failure to provide paid rest periods based on the employees' regular rate of
 pay wherein the employees are relieved of all work duties (and can log off systems
 monitoring) in violation of IWC Wage Order 9-2001, section 12 and Labor Code section
 226.7. There is no record of any compliance with Labor Code section 226.7 to pay meal/rest
 period "premiums" for non-compliant breaks nor is there any record that Weste1n Express
 ever complied with the Legislative "safe-harbor" provision of Labor Code section 226.2.

        Specifically, at present, Western Express continues to violate Labor Code section
 226(a) by failing to list the complete and correct name of the employing entity on the wage
 statements provided to claimant, thus causing confusion as to who is the proper employer
 under Section 226(a)(8). Rather than stating the correct entity name, "WESTERN
 EXPRESS, INC. doing business as WESTERN EXPRESS TRANSPORT OF
 CALIFORNIA, INC.," the wage statements list "Western Express, Inc.," which can cause
 confusion if employees search for their employer and discover "Western Express, Inc." is a
 separate corporation in Fresno, California (Corporation number C2056198). See attached
 California Secretary of State Documents and redacted wage statements for Claimant,
 attached as Exhibits 1 and 2, respectively. Since Western Express, Inc., a local California
 company was already taken, in order to fully comply with proper identification of the
 employer on wage statements under Labor Code section 226(a)(8), the Employer at
 minimum should have listed their identity on California-based employee wage statements as
 "Western Express, Inc., dba (or doing business as) Western Express Transportation of



                                   EXHIBIT 1, PAGE 96
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 100 of 168 Page ID
                                    #:399
 California Labor and Workforce Development Agency
 Re: Western Express, Inc. dba Western Express Transport of California, Inc.
 April 6, 2018
 Page 14
 California, Inc." in order to prevent the actual confusion caused in this case.2 With the full
 designation, there would have been no confusion as to the identity of Claimant's employer.

        Further, the wage statements systematically fail to set forth the nmnber and amount of
 pay provided and the piece rate for each mile driven and the amount of pay for each rest
 period for shifts worked in California exceeding 4 hours. The wage statements also violate
 Labor Code section 226.2(a), which states:

         (a) For employees compensated on a piece-rate basis during a pay period, the
         following shall apply for that pay period:

                  (!) Employees shall be compensated for rest and recovery periods and other
                  nonproductive time separate from any piece-rate compensation.

                  (2) The itemized statement required by subdivision (a) of Section 226 shall,
                  in addition to the other items specified in that subdivision, separately state
                  the following, to which the provisions of Section 226 shall also be
                  applicable:

                            (A) The total hours of compensable rest and recovery periods, the
                           rate of compensation, and the gross wages paid for those periods
                           during the pay period.

        Since wage statements were also derivatively inaccurate by virtue of not including
 minimum wage owed for non-driving time and rest periods, as well as premiums for non-
 compliant rest periods, and did not comply with the statutory requirement to list the
 beginning and ending date of each pay period, Western Express is potentially liable for civil
 penalties pursuant to Labor Code section 2699(f)(2) and/or civil penalties pursuant to Labor
 Code section 226.3.

         Further, as to separated or terminated aggrieved employees, like Claimant, it appears
 that the Employer acted willfully in not providing full and complete final pay, including
 unpaid minimum wages for non-driving time, separate hourly rest period pay, and/or "one
 hour pay" premiums in a timely manner, even though the Employer was on actual or
 constructive notice that its use of a piece-rate pay program failed to comply with California
 law as related to paid IO-minute rest periods for every 4 hours (or major fraction thereof)
 worked. This would constitute a violation of Labor Code section 203 and invoke potential
 civil penalties under Labor Code section 210 and/or Labor Code section 2699(f)(2).

       Finally, after reviewing requested personnel records for the Claimant, there is no
 evidence that the Employer complied with Labor Code section 2810.5 which states in

 2
    In fact, counsel sent a records request to both entities, only to have been contacted by the Fresno-based "Western
 Express, Inc." and told that Rivera never worked there.


                                            EXHIBIT 1, PAGE 97
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 101 of 168 Page ID
                                             #:400
 California Labor and Workforce Development Agency
 Re: Western Express, Inc. dba Western Express Transport of California, Inc.
 April 6, 2018
 Page IS
 pertinent part:

        (a) (1) At the time of hiring, an employer shall provide to each employee a written
        notice, in the language the employer normally uses to c01mnunicate employment-
        related information to the employee, containing the following information:

               (A) The rate or rates of pay and basis thereof, whether paid by the hour, shift,
               day, week, salary, piece, commission, or otherwise, including any rates for
               overtime, as applicable.

               (B) Allowances, if any, claimed as part of the minimum wage, including meal
               or lodging allowances.

               (C) The regular payday designated by the employer in accordance with the
               requirements of this code.
               (D) The name of the employer, including any doing business as names used by
               the employer.

               (E) The physical address of the employer s main office or principal place of
               business, and a mailing address, if different.

               (F) The telephone number of the employer.

               (G) The name, address, and telephone number of the employer s workers
               compensation insurance carrier.

               (H) That an employee: may accrue and use sick leave; has a right to request
               and use accrued paid sick leave; may not be terminated or retaliated against for
               using or requesting the use of accrued paid sick leave; and has the right to file a
               complaint against an employer who retaliates.

               (I) Any other information the Labor Commissioner deems material and
               necessary.

        (2) The Labor Commissioner shall prepare a template that complies with the
        requirements of paragraph (1 ). The template shall be made available to employers in
        such manner as determined by the Labor Commissioner.

        (3) If the employer is a temporary services employer, as defined in Section 201.3, the
        notice described in paragraph (1) must also include the name, the physical address of
        the main office, the mailing address if different from the physical address of the main
        office, and the telephone number of the legal entity for whom the employee will
        perform work, and any other information the Labor Commissioner deems material
        and necessary. The requirements of this paragraph do not apply to a security services

                                    EXHIBIT 1, PAGE 98
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 102 of 168 Page ID
                                    #:401
 California Labor and Workforce Development Agency
 Re: Western Express, Inc. dba Western Express Transport of California, Inc.
 April 6, 2018
 Page    16
        company that is licensed by the Department of Consumer Affairs and that solely
        provides security services.

        (b) An employer shall notify his or her employees in writing of any changes to the
        information set forth in the notice within seven calendar days after the time of the
        changes, unless one of the following applies:
                (1) All changes are reflected on a timely wage statement furnished in
                accordance with Section 226.
                (2) Notice of all changes is provided in another writing required by law within
                seven days of the changes .....

        Nothing in the records provided show any compliance with California Labor Code
 section 2810.5 as it relates to Claimant or other aggrieved employees.

        Should the LWDA not intervene or investigate, Claimant will utilize California Labor
 Code section 1195.5 as a basis to engage in an accounting of wages and assessment of
 penalties. 3

        B. Derivative Claims for Civil Penalties

                (1) Late Pay Claims - Labor Code§§ 203 and 210

        Because Western Express knew of the issues related to paid rest breaks, and did not
 comply with Labor Code section 226.2's "safe harbor" provisions, the Employer willfully,
 intentionally, and knowingly engaged in unlawful patterns and practices regarding its piece-
 rate drivers in California in violation of California overtime laws and in violation of Wage
 Order 9-2001, section 12. Therefore, Western Express is liable for civil penalties for failure
 to timely pay wages due within the requirements of Labor Code sections 201- 202, including
 but not limited to failing to pay final wages until the next regular pay date. The company also
 did not pay a day's wages for every day final pay was not paid through the date final wages
 were paid, as required by Labor Code section 203. Thus, Claimant and other aggrieved
 employees are entitled to seek recovery of civil penalties for each pay period for each
 aggrieved employee who was not paid ove1iime wages in compliance with Sections 201-202,
 and for each separated or terminated employee in the applicable limitations period, Claimant
 may recover civil penalties pursuant to Labor Code section 203, since regular and overtime
 wages due and owing were not paid within the applicable timeframe.



 3
    Labor Code§ 1195.5 states: "The Division of Labor Standards Enforcement shall determine, upon request,
 whether the wages of employees, which exceed tl1e minimum wages fixed by the commission, have been
 correctly computed and paid. For this purpose, the division may examine the books, reports, contracts,
 payrolls and otl1er documents of the employer relative to the employment of employees. The division shall
 enforce the payment of any sums found, upon examination, to be due and unpaid to the employees."

                                        EXHIBIT 1, PAGE 99
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 103 of 168 Page ID
                                             #:402
 California Labor and Workforce Development Agency
 Re: Western Express, Inc. dba Western Express Transport of California, Inc.
 April 6, 2018
 Page j7
       Similarly, civil penalties for violations may be assessed and recovered pm·suant to
 Labor Code section 210, which states:

              (a) In addition to, and entirely independent and apart from, any other penalty
              provided in this article, every person who fails to pay the wages of each
              employee as provided in Sections 201.3, 204, 204b, 204.1, 204.2, 205, 205.5,
              and 1197.5, shall be subject to a civil penalty as follows:

                     (1) For any initial violation, one hundred dollars ($100) for each failure
                     to pay each employee.
                     (2) For each subsequent violation, or any willful or intentional violation,
                     two hundred dollars ($200) for each failure to pay each employee, plus
                     25 percent of the amount unlawfully withheld.

              (2) Inaccurate Wage Statement Claims - Labor Code§§ 226(a) and 226.3

        Also, as a direct result of Western Express's knowing and willful implementation of a
 systematic policy that failed to pay one-how· rest period "premiums" in the manner required
 by California law, each of the wage statements issued to Claimant and other aggrieved
 employees failed to state the correct number of hours worked, and the applicable rates of
 regular, overtime, and double-time pay required, and were therefore inaccurate and in
 violation of Labor Code section 226, which states in pertinent part:

              (a) Every employer shall, semimonthly or at the time of each payment of
              wages, furnish each of his or her employees, either as a detachable part of the
              check, draft, or voucher paying the employee's wages, or separately when
              wages are paid by personal check or cash, an accurate itemized statement in
              writing showing

                      (1) gross wages earned, (2) total hours worked by the employee, except
                     as provided in subdivision (j), (3) the number of piece-rate units earned
                     and any applicable piece rate if the employee is paid on a piece-rate
                     basis, (4) all deductions, provided that all deductions made on written
                     orders of the employee may be aggregated and shown as one item, (5)
                     net wages earned, (6) the inclusive dates of the period for which the
                     employee is paid

        By failing to pay rest period premiums as required by the Labor Code and Wage
 Order 9-2001, and by failing to show the "inclusive dates of the pay period for which the
 employee is paid," Western Express violated Labor Code sections 226(a) (!), (2), (5) and (6),
 and acted willfully and knowingly in violation of Labor Code section 226(e) because it
 understated hours worked, failed to provide applicable pay rates, including premium wages
 and rates, failed to show proper gross wages within the inclusive dates of each pay period.


                                  EXHIBIT 1, PAGE 100
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 104 of 168 Page ID
                                             #:403
 California Labor and Workforce Development Agency
 Re: Western Express, Inc. dba Western Express Transport of California, Inc.
 April 6, 2018
 Page 18
 Pursuant to the PAGA, Claimant will seek recovery of civil penalties as pennitted by Labor
 Code section 2699(±)(2) and/or Labor Code section 226.3, which states in pertinent pati:

               Any employer who violates subdivision (a) of Section 226 shall be subject to a
               civil penalty in the amount of two hundred fifty dollars ($250) per employee
               per violation in an initial citation and one thousand dollars ($1,000) per
               employee for each violation in a subsequent citation, for which the employer
               fails to provide the employee a wage deduction statement or fails to keep the
               records required in subdivision (a) of Section 226. The civil penalties provided
               for in this section are in addition to any other penalty provided by law.

               (3) Trainee Pay Claims

         As indicated above, trainee pay was provided to employees in California, but wage
 statements fail to state the total "hours worked" as required by Labor Code section 226( a)
 and fail to show the rate of pay provided. Thus, at a minimum, the wage statements are in
 violation. If the hours worked did not meet 1ninimum wage requirements or daily/weekly
 overtime requirements, then additional violations are at issue since any estimate of hours
 worked by employees during training will be the only evidence as to actual hours subject to
 the Employer's control. Civil penalties will be available tmder the Wage Order, and all
 California minimum wage and overtime statutes, as applicable for the trainees in California.

               (4) Deductions from Pay under Labor Code§§ 221-224

        Claimant also has wage statements showing advance pay and fees levied thereon by
 tl1e Employer. However, there is no advance authorization for such deductions and it is
 believed that many aggrieved employees were subject to illegally deducted fees for such
 advancements in pay by the Employer without having pre-authorization. Thus, Claimant
 will seek civil penalties for each pay period where an unauthorized Employer advance fee
 deduction was tal<en as being in violation of Labor Code sections 221-224 and there is no
 record of such approved autl1orization by the aggrieved employee.

               (5)    Civil Penalties to Recover "Underpaid Wages" Labor Code§ 558(a)

        Finally, as part of Claimant's and other aggrieved employees' recovery of civil
 penalties, Claimant will seek underpaid 1ninimum, regular, and/or overtime wages for non-
 driving work duties, as well unpaid wages for rest periods at the workers' regular rate of pay,
 and unpaid premium wages owed for Western Express's failure to separately pay Claimant
 and other aggrieved piece-rate drivers for rest periods, owed at their regular rate of
 compensation pursuant to Labor Code section 226.7 and the applicable Wage Order for each
 shift during the applicable limitations period, as provided under Labor Code section 558,
 which provides:




                                   EXHIBIT 1, PAGE 101
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 105 of 168 Page ID
                                             #:404
 California Labor and Workforce Development Agency
 Re: Western Express, Inc. dba Western Express Transport of California, Inc.
 April 6, 2018
 Page 19
              (a) Any employer or other person acting on behalf of an employer who
              violates, or causes to be violated, a section of this chapter or any provision
              regulating hours and days of work in any order of the Industrial Welfare
              Co1mnission shall be subject to a civil penalty as follows:

                     (1) For any initial violation, fifty dollars ($50) for each underpaid
                     employee for each pay period for which the employee was underpaid in
                     addition to an amount sufficient to recover underpaid wages.

                     (2) For each subsequent violation, one hundred dollars ($100) for each
                     underpaid employee for each pay period for which the employee was
                     underpaid in addition to an amount sufficient to recover underpaid
                     wages.

                     (3) Wages recovered pursuant to this section shall be paid to the
                     affected employee.

                                          Conclusion

        Claimant intends to file a PAGA complaint in a California Superior Court alleging the
 aforementioned violations. Claimant awaits notice from the LWDA as to whether it intends
 to pursue the matter, or whether Western Express will elect to cure remedies. Should the
 LWDA not intervene or investigate, Claimant intends to file a PAGA Representative Action
 against Western Express or any person responsible pursuant to Labor Code section 558.1 to
 recover civil penalties within 65 days of this Notice.




                                          J. J



    Enclosures
    Exhibit I - California Secretary of State St ements of Infornmtion
    Exhibit 2 - Redacted Wage Statements for Claimant




                                  EXHIBIT 1, PAGE 102
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 106 of 168 Page ID
                                             #:405
 California Labor and Workforce Development Agency
 Re: Western Express, Inc. dba Western Express Transport of California, Inc.
 April 6, 2018
 Page 10I




 cc:
 Via Certified Mail With Return Receipt
 Western Express, Inc.
 7135 Centennial Place
 Nashville, TN 37209

 Via First Class Mail
 Jonathan M. Lebe, Esq.
 LebeLaw APC
 777 S. Alameda Street, Second Floor
 Los Angeles, CA 90021




                                 EXHIBIT 1, PAGE 103
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 107 of 168 Page ID
                                    #:406




                    EXHIBIT 1

                             EXHIBIT 1, PAGE 104
         Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 108 of 168 Page ID
                                             #:407
                                           State of California                                                          LE_
                                                                                                                                           E-H59505
                                            Secretary of State
      ~«,io'it"''
                                                                                                                                               FILED
                                  Statement of Information                                                                         In the office of the Secretary of
                                          (Foreign Corporation)                                                                     State of the State of California
       FEES (Filing and Disclosure): $25.00. If amendment, see instructions.                                                            Dec - 5 2011
      IMPORTANT - READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                                         This Space For FIiing Use Onlv
1. CORPORATE NAME
   C2802026
   WESTERN EXPRESS, INC, WHICH WILL DO BUSINESS IN CALIFORNIA AS
   WESTERN EXPRESS TRANSPORT OF CALIFORNIA, INC.

     7135 CENTENNIAL PLACE
     NASHVILLE TN 37209


DUE DATE:

No Change Statement ( Not applicable if agent address of record is a P.O. Box address. See instructions.)
2,

      •             If there has been no change in any of the Information contained in the last Statement of Information filed with the California Secretary of State,
                    check the box and proceed to Item 12.

                    If there have been any changes to the information contained In the last Statement of Information filed with the Californla Secretary of State, or no
                    statement has been previously filed, this form must be comoleted In its entlretv.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 3 and 4 cannot be P.O. Boxes.)
3. STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                    CITY                     STATE                    ZIP CODE
     7135 CENTENNIAL PLACE                      NASHVILLE TN 37209
4. STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                              CITY                      STATE                   ZIP CODE


5, MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 3                                     CITY                        STATE                 ZIP CODE


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable
title for the specific officer may be added; however, the preprinted titles on this form must not be altered.)
6. CHIEF EXECUTIVE OFFICER/                             ADDRESS                                     CITY                        STATE                 ZIP CODE
     PAUL L, WIECK 7135 CENTENNIAL PLACE                             NASHVILLE, TN 37209
7. SECRETARY                                           ADDRESS                                      CITY                        STATE                 ZIP CODE
     ROLAND M. LOWELL 7135 CENTENNAIL PLACE                                NASHVILLE, TN 37209
8. CHIEF FINANCIAL OFFICER/                            ADDRESS                                     CITY                      STATE                   ZIP CODE
     RICHARD C. PRICKETT, JR. 7135 CENTENNIAL PLACE                                 NASHVILLE TN 37209
Agent for Service of Process (If the agent is an individual, the agent must reside in California and Item 10 must be completed
with a California street address (a P.O. Box is not acceptable). If the agent is another corporation, the agent must have on file with the
California Secretary of State a certificate pursuant to California Corporations Code section 1505 and Item 10 must be left blank.)
9. NAME OF AGENT FOR SERVICE OF PROCESS

     NATIONALREGISTERED AGENTS. INC.

10, STREET ADDRESS OF THE AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL                                   CITY              STATE           ZIP CODI



Type of Business
11, DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
     TRANSPORTATION

12, THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.


      12/05/2011                   ROLAND M. LOWELL                                                 SECRETARY
           DATE                    TYPE OR PRINT NAME OF PERSON COMPLETING THE FORM                             TITLE                              SIGNATURE

 Sl-350 (REV 10/2010)                                                                                                              APPROVED BY SECRETARY OF STATE




                                                                         EXHIBIT 1, PAGE 105
         Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 109 of 168 Page ID
                                             #:408
              .~.



                                                        State of California                                L!
     SI
                        ''                                                                                                     E-335987
                             '
     :                       '   0
                                                          Secretary of State
     "              .        '
                                                                                                                                FILED
      -    (.'"'~"'~                                STATEMENT OF INFORMATION
                                                       (Domestic Stock Corporation)
                                                                                                                   In the office of the Secretary of State
                                                                                                                          of the State of California
         FEES (Filing and Disclosure): $25.00. If amendment, see instructions.
    IMPORTANT• READ INSTRUCTIONS BEFORE COMPLETING THIS FORM
1. CORPORATE NAME (Please do not alter If name Is preprinted,)
                                                                                                                             Dec - 7 2006
 C2056198
 WESTERN EXPRESS, INC.


 4324 E. ASHLAN
 FRESNO, CA 93726
                                                                                                                       This Space For Filing Use Only
 CALIFORNIA CORPORATE DISCLOSURE ACT (Corporations Code section 1502.1)
 A publicly traded corporation must file with the Secretary of State a Corporate Disclosure Statement (Form SI-PT) annually, within 150 days
 after the end of its fiscal year. Please see reverse for additional information regarding publicly traded corporations.
COMPLETE ADDRESSES FOR THE FOLLOWING (Do not abbreviate the name of the city. Items 2 and 3 cannot be P.O. Boxes.)
2. STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                          CITY AND STATE                                 ZIP CODE
 4324 E. ASHLAN                      FRESNO, CA 93726
3. STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                     CITY                          STATE            ZIP CODE
 4324 E. ASHLAN                      FRESNO, CA 93726
NAMES AND COMPLETE ADDRESSES OF THE FOLLOWING OFFICERS (The corporation must have these three officers. A comparable
title for the specific officer may be added; however, the preprinted titles on this form must not be altered.)
4. CHIEF EXECUTIVE OFFICER/                             ADDRESS                           CITY AND STATE                                ZIP CODE
 BETTY S MAGAN 4324 E. ASHLAN                            FRESNO, CA 93726
5. SECRETARY/                                           ADDRESS                           CITY AND STATE                                ZIP CODE
 SHAEN        MAGAN 4324 E. ASHLAN                      FRESNO, CA 93726
6. CHIEF FINANCIAL OFFICER/                             ADDRESS                           CITY AND STATE                                ZIP CODE
 BETTY S MAGAN 4324 E. ASHLAN                           FRESNO, CA 93726
NAMES AND COMPLETE ADDRESSES OF ALL DIRECTORS, INCLUDING DIRECTORS WHO ARE ALSO OFFICERS (The corporation
must have at least one director. Attach additional pages, if necessary.)
7. NAME                                             ADDRESS                              CITY AND STATE                                ZIP CODE
  BETTY S MAGAN                        4324 E. ASHLAN     FRESNO, CA 93726
B. NAME                                             ADDRESS                              CITY AND STATE                                ZIP CODE

9. NAME                                             ADDRESS                              CITY AND STATE                                ZIP CODE


10. NUMBER OF VACANCIES ON THE BOARD OF DIRECTIONS, IF ANY:
AGENT FOR SERVICE OF PROCESS (If the agent is an individual, the agent must reside in California and Item 12 must be completed
with a California address. If the agent is another corporation, the agent must have on file with the California Secretary of State a certificate
pursuant to Corporations Code section 1505 and Item 12 must be left blank.
11. NAME OF AGENT FOR SERVICE OF PROCESS
  BETTY S MAGAN
12. ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL                  CITY                    STATE            ZIP CODE
 4324 E. ASHLAN                      FRESNO, CA 93726
TYPE OF BUSINESS
13. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
  TRUCKING
14. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION CONTAINED HEREIN,
    INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
   SHAEN MAGAN                                                                                  SECRETARY                                   12/07/2006
 TYPE OR PRINT NAME OF PERSON COMPLETING THE FORM                            SIGNATURE                     TITLE                              DATE
 Sl-200 C {REV 03/2005)                                                                                                 APPROVED BY SECRETARY OF STATE




                                                                   EXHIBIT 1, PAGE 106
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 110 of 168 Page ID
                                    #:409




                    EXHIBIT 2

                             EXHIBIT 1, PAGE 107
     Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 111 of 168 Page ID
                                         #:410
                  CO         Fll.E          01:':Pf.    (~LOCI(     VCHR MO.         130
                  'TBT       010621        100000      RIVMA         00000.I\ 1790         1                Earnings _ Statement
                 WESTERN EXPRESS, INC                                                                       Penod Beginning:              01/15/2017
                 7135 CENTENNIAL PLACE                                                                      Period Ending:                01121/2017
                 NASHVILLE, TN 37209                                                                        Pay Date:                     01/27120'!7


                 Ta>table Marllol Status:              Slngla                                                   MARC RIVERA
                 ExempllonsJAllowancos;
                    Fe<leral:                     O
                    CA:                           0


                Socia! Sccurlty Nurnber:
Ee.rnl11g<1                  rate              houru            tMs parl()d                yon~ to dnte
Trainee Pay                                                                                     128. 57
                                                                                                128,57

Deductions     Statutory
              Federal Income Tax                                      -8,43                       8.43
              Social Security Tax                                     -7,97                       7.97
              Medicare Tax                                            -1.86                       1.86
              CA SUI/SDI Tax                                         -1 .16                       1 .16
              Othe ·
              Advance                                               -61 . 00                     61 .oo
              Advance Fee                                            ·1 .00                       1.00
              Per Diem                                                                         -128.57
              8!llus!m•nt
              Per Diem                                            +128.57
              lll'\tl .Pay   ,:: - -                           ,,_')175. 72
              Checking                                            •175.72
              ~ Che!Clc,
                                       1. . . . . .

                                                           I   :.Ji~;.iQ';:iil

                 Your federal taxable wages this period are $128. 57




               WESTERN EXPRES$ , INC                                                                       Advlco number:                  00000041799
               7135 CENTeNNIAL PLACE                                                                       P~y data:     il                01/27/2017
               NASHVILLE , 1'N 37209                                                                          ...,,,..,f§T..,,..,~


                                                                                                  /!"--·\ \~~ ~                -sa
              Qgpgs[tod t9, th@ account of                                                        ~   ~ c,; account number           ttansll /\BA        amount
              MARC RIVEIM                                                                                 xxxixxxxxxxx8571           xxxx xxxx           $175. 72




                                                                                                                      NON-NEGOTIABLE



                                                                            EXHIBIT 1, PAGE 108
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 112 of 168 Page ID
                                        #:411
                 CO.      FILE        tJEf!l'I'      GLOCI<     VGH~. N0.       130
                 TBT      010621     100000         RIVM/\       0D000fl.1803                                     Earnings                       Statement
                WESTERN EXPRESS, INC                                                                               Period Beginning:                         01/22/2017
                7135 CENTENNIAL PLACE                                                                              Period Ending:                            01/28/2017
                NAS/NILLE, TN 37209                                                                                Pay Date;                                 02/03/2017



                Taxable Marital Stalus:             Single
                Exemptlon;;/Allowenr.es:
                  Federal:                  o
                  CA:                       o


                S!lclsl Soourlly Number: -
Eamlngs                   rote          hours                1hls pcrlocl             Y<H.1r to date
Trainee Pay                                                                                  353. 57
                                                                                             353. 57


Decluotions   Statutory
              Federal Income Tax                                -18. '15                      26.58
              Social Security Tax                               -13. 95                       21 .92
              Medicare Tax                                       -3.27                         5 .13
              CA SUI/SDI Tax                                     ··2. 02                       3 .10
              Otho
              Advance                                           -60, OD                      121   .oo
              Advance Feo                                        -1. 00                        2.00
              Per Dfem                                                                      -353 .57
              t\dlyotment
              Per Diem                                        +225,00


              Checl<lng                                       ~351 , 61
                                   W .I I

                                                .:::;: : ,; lllll,.g,/i

                Your federal ti:ixable wages this period are $225 . 00




                                                                                                                                                                                              lllllWM•• llt'




              WESTERN ~XPRESS , INC                                                                             Advice number:                                 00000051803
              7135 CENTENNIAL PLACE                                                                             Pay date: 2 ff'
              NASHVILLE , TN 37209                                                                                           g~w~
                                                                                                                             "%. -  ~~
                                                                                                                                                               02/03/2017


                                                                                                --=- ~

              OaposrtBd to the         a<::couul of ~--•                  __ . ·-l'-t""-· ,__r,,,-..     €!_~-"eo,,o,:O:,,"l"-11-""llUe,me,b,:,a,._r_ _,t,.,,ra""ns,:,ll,_,Ao,Be,;A,___ _ _ __,a,eme,oceu,_,,11t'-
                                                                 --=---~\=.
              MARC RIVERA                                                                                     XXXXXXXXXXXX8577                      XXXX       XXXX                                $351        .6·1
                                                                                      i
                                                                                      a            C!P


                                                       ,:!\t_} ~
                                                         =


                                                                                                                                   NON-NEGOTIABLE




                                                                      EXHIBIT 1, PAGE 109
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 113 of 168 Page ID
                                        #:412
                 CO        FILE      DEPT.         CLDCI{    V.GHR. N0.      1:10
                 TBT       0~ 0621   100000        RJVMA      0000061.AJ!l                               Earnings             Statement
                 WESTERN EXPRESS, INC                                                                     Period Beginning:             01/29/2017
                 7135 CENTENNIAL PLACI=                                                                   Period Ending:                02/04/2017
                 NASHVILLE, TN 37209                                                                      Pay Date:                     0211012017



                Taxable Marllal Slatus:         Slngte                                                        MARC RIVERA
                ExempNonsJAJlowancaa:
                  Pede1-al:          0




                                                -
                   CA:                   O


                Soc!at Seourily Number;

Earninqi,                  rate        hOUl'S            this period                year to date
Trainee Pay                                                                              578. 57
              .!3ross Pay •                                                              578. 57


Deductions    Stetuto.!}'
              Federal Income Tax                             -18.15                       44. 73
              Social Seounly Tax                             -13 .95                      35 .87
              Medlcar• Tax                                    -3.26                        8,39
              CA SUI/SDI Tax                                  -2 .03                       5 .21
              .Q.\l:Jm:_
              Advance                                       -40. 00                      161 .00
              Advance Fee                                    -1,00                        3.00
              Per Diem                                                                 -578. 57
              AdlusllJNl!L
              Per Diem                                     +225 ,00


              Checking                                     -371 , 61
                                  Mi. >O. ,,;.;;




                Your federal taxable wages this period are $225 , 00




              WESTERN EXPRESS , INC                                                                     Advice number:                  00000061843
              7135 CENTENNIAL PLACE                                                                     Pay date:. ;;, ff               02110/2017
              NASHVILLE , TN 37209

                                                                                          r-~"tY~(=~v:_~
                                                                                           =   -':"   = nccount   number      transit    ABA          amount
                                                                                                      xxxxxxxxxxxX8577        xxxx xxxx               $371 . 61




                                                                                                                   NON-NEGOTIABLE




                                                                   EXHIBIT 1, PAGE 110
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 114 of 168 Page ID
                                        #:413
                    co.      F[LE      oePr      GLOCK       VOHR1 ;MC\    ISO
                                                                                                 Earnings            Statement
                                                                                                                                              ~
                    TBT     010621    100000    RIVMA         000007-1E'13


                    WESTERN EXPRESS, INC                                                         Period Beginning:           02/05/2017
                    7135 CENTENNIAL PLACe                                                        Period Ending:              02/11/2017
                    NASHVILLE, TN 37209                                                          Pay Date:                   02/17/2017



                    Tax!lble Maritn! Statue:    Single.                                              MARC RIVERA
                    Exemptions/Allowances:
                      Federal:           o
                      CA:                0


                   Social Stmurlty NtJmber:
Earnings                     rate       houra             thfs period            yoor to dot't
Trainee Pay                                                  225 .00                   803 .57
                                                                                       803. 57


Deductions     Stalu!O!:l(
               Federal Income Tax                            -18 .15                    62.88
               Social Security Tax                           -13.95                     49. 82
               Medicare Tax                                   ·3.26                     11. 65
               CA SUI/SDI Tax                                 -2. 02                     7.23

               Other
               Advance                                       ·60 ,00                  221 ,00
               Advance Fee                                    -1.00                     4.00
               Per Dlem                                                              -803. 57

               8.ill!!&tro•nt · - - - -
               Per Diem                                    +225.00


               Checking                                    -351 . 62




                    Your federal taxable wages this period are $225 .00




                                                                                                                                                         t
               WESTERN EXPRESS , INC                                                                                            00000071813
               7135 CENTENNIAL PLACE                                                                                            02/17/2017
               NASHVILLE , TN 37209



               Qoposlf.ru!_)o tho account of
               MARG RIVERA
                                                                                                                      trarmit
                                                                                                                      xxxx
                                                                                                                                 Al3A
                                                                                                                                xxxx
                                                                                                                                              --~
                                                                                                                                              $351 .62




              ~-



               \.                                                                                         NON-NEGOTIABLE




                                                                    EXHIBIT 1, PAGE 111
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 115 of 168 Page ID
                                        #:414
                  co.      FILE            DEPT             C!.OCK     VQHR. NO,        '130
                  TBT      010621          100000          RIV.MA       ooaooa.1.ae:3          1                       Earnings             Statement
                                                                                                                                                                       IAZ1l
                  WESTERN EXPRESS, INC                                                                                  Period Beginning:         02112/20 'I 7
                  7136 CENTENNIAL PLACE                                                                                 Period Ending:            02/18/2017
                  NASHVILLE, TN 37209                                                                                   Pay Date:                 02/24/2017



                  TaKe!;;fa Marital Sfa!Us:               Single
                  ExempUotts/Allowar1oos:                                     !B                   ll   t::r. ~ r."\
                    Federal:
                    CA:
                                       0
                                             o
                                                                              f&\''~",p£{1i=4

                  Socl&I Security Number:
Earnings                   raht             hours                   lhlt; p11rlod              year to date            Other Benefits and
Mileage Pay                                                              26.23                               26.23     Information                     this porloti   tolal to date
Trainee Pay                                                              96 .43                          900,00        Miles Driven                        43. 00
                                                                                                         926 .23


Deductions    Statutory
              Federal Income Tax                                         -7.84                               70, 72
              Social Security Tax                                        -7. 61                              57 ,43
              Medloare Tax                                               -1, 78                              13 .43
              CA SUI/SDI Tex                                             -1 . 11                              8,34

              Other
              Advance                                                  -60,00                            281 ,00
              Advance Fee                                               -1.00                                6.00
              Per Diem                                                                                  -906. 02
              fil!l!.t<i.te.mw.:e"n"-t_ _ _ _ _ __
              Per Dlom                                               +102,45
                                                  ···"r              $1"5;11
              Checking                                               M145.77

                                                          . i:   _\:fa"· \SO.DC)

                  Your federal taxable wages this period are $122 .66




              WESTERN EXPRESS , INC                                                                                    Advice number:                  00000081823
              7135 CENTENNIAL PLACE
              NASHVILLE , TN 37209                                                                                     Pay   da{~~-"~-                 02/24/2017




              Og(.>oa(tos.!, to tlm ppaotmt· Qf                                                ~                                             transit    ljBA              Iunoun.t.
                                                                                               F..=-
              MARC t<IVERA
                                                                                               ,-       7"                                   xxxx xxxx                   $1~5.77



                            J.;;•--:....
                  = ~\~--~
              ~\~l~                                                                                                              NON-NEGOTIABLE
              ~     ....




                                                                               EXHIBIT 1, PAGE 112
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 116 of 168 Page ID
                                        #:415
                  00,    FILE      DEPT       Cl.OCK      V!ZHR. NG,    13.0
                 rer     010621   100000      RIVMA       0000091'000          1                      Earnings Statement
                 Wf=STl=RN l=XPRl=SS, INC                                                             Period Beginning:             02/19/2017
                 7135 Cf=NffNNIAL PLACE                                                               Period Ending;                02/25/2017
                 NASHVILLI=, TN 37209                                                                 Pay Date:                     03/03/2017



                 Taxable Marltal Status:      Slnglo
                 l=xemp~onS/Allowances;
                    Fadaral:          0
                   CA:               o


                 Soclel Secmrlly Number: -
Earnings                 l'atG      h()Ul's            this pariod             ysar to date           Ot~er Benefits       and
MIieage Pay                                               418 .12                     444. 36         lnf2,rmau,00,.n,_____11_,1,....:;perltid         to1al to- cMe
Trafnee Pay                                                                           900.00          MIies Driven                    2, 925-:00
                                                                                    1,344.35

Deductions     Statutory
               Federal Income Tax                         .47, 12                     117,84
               Social Security Tax                        -25,92                       83 .35
               Medicare Tax                                -6.06                       19 ,49
               CA State Income Tax                         -5. 76                       5.76
               CA SUI/SDI Tax                              -3.76                       12.10

               Othel'
              Advance                                   -160 .00                      441.00
              Advance Fee                                 •2.00                          7.00
                Per Diem                                                           -1,315.52
              . Scale Ticket                                                           -33.00

              Adjustment
              Per Plern                                 t409. 50
              Scala Tlckat                               +33. 00

              ~:.ew:?;,:,;•'ffei ·M'              ')610.llo
              Checking                                  -610. 00




                 Your federal taxable wages this period are $418. 12




               WESTERN EXPRESS , INC                                                                 Advice number:                  00000091800



                                                                                                    ,S.~-' -~
               7130 CENTENNIAL PLACE                                                                 Pay date:        ~·             03/0312017
               NASHVILLE , TN 37209
                                                                                              e.    'ssF'""   ~
                                                                                        ,~===-- ~ ~-=
                                                                                            .§     -=-- a~UUht numbor       tra,cn~•I~•~A~BA,.,.__ _ _ _ _.,m,,,<um.L
                                                                                                                                                          •
                                                                                                    XXXXXXXXXXXX8577         XXXX    XXXX                  $610, 00




                                                                                                                 NON-NEGOTIABLE




                                                                EXHIBIT 1, PAGE 113
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 117 of 168 Page ID
                                        #:416
                 00        fllU:       DEPl     01,(IC°}C   VGHR, NO       1,30
                 TBT       010621     10000fl   RJVMA       0000101813                                       Earnings                  Statement
                 WESTERN EXPRESS, INC                                                                         Period Beginning:                  02/26/2017
                 7135 CENTENNIAL PLACE                                                                        Period Ending:                     03/04/2017
                 NASHVILLE, TN 37209                                                                          Pay Dato:                          03/10/2017



                Taxebte Marital Stalus; · Single                                                                    MARC RIVERA
                Exemptlons/Anowances;
                  Fedflral:        0
                  CA:              0


                SocfEII Securily Number.
Earnings                   rate         hours          this period                year to data               Ot11er Benefits end
MIieage Pay                                                 279 .00                     723. 35              Information                            this period              total lo data
Tfalnee Pay                                                                            900. 00               MIies Driven                           1, 395--:00-
                                                                                     1,623,3~


peductlons    Statutorl
              Federal Income Tax                            -26.25                         144. 09
              Social Security Tax                           -17. 30                        100.65
              Medioare Tax                                   -4.05                          23 ,54
              CA Stale Income Tax                            -2.70                           8.46
              CA SUVSDI Tax                                  -2.51                          14.61
              Other
              Advance                                       -60, 00                         521 ,00
              Advance Fee                                    -1.00                            8.00
              Us Legal Sarv                                  -7. 61                           7.61
              Per Diem                                                                 -·1 ,510 .82
              Scale Ticket                                                                  -65.00
              Adil'§l!ll
              Per Diem                                  +195. 30
              Scala Ticket




                Your federal taxable wages this period are 11279 . 00




              WESTERN              EXPRl':SS , INC                                                         Advica number:                          00000101813
              7135 CENTENNIAL PLACE                                                                        Pay <late:_ ,; ,{                       03/10/2017
              NASHVILLE , TN 37209
                                                                                                           it-::C~Y-~-
                                                                                             ~~n~~-
              Deposited      to tho account of                                    ~          ""'-.   ~   c=. acooun, 0t~n.,u":m'-:b'::o'::r__t~r,a,,.,n""s"fl-"A"E"'A,________,,a,,mceo"un"'-t
              MARC RIV~RA                                        ~"'a---1,--~                             xxxxxxxxxxxx8577                xxxx xxxx                              $354 . OB
                                                  - ¥. ir· ~    1     E!          ""
                                                                                  r
                                                  ,~:~~



                                                                                                                           NON-NEGOTIABLE




                                                                 EXHIBIT 1, PAGE 114
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 118 of 168 Page ID
                                        #:417
                CO,      FILE     DEPT,     CL.0[::K    VCHR, NO,  13.0
                Tra:r    010621   100()00   RIVMA        OOOOW1745      1                     Earnings           Statement
                WESTERN EXPRESS, INC                                                           Period Beginning:        03/05/2017
                7135 CENTENNIAL PLACE                                                          Period Ending:           03/11120"17
                NASHVILLE, TN 37209                                                            Pay Pate:                03/17/2017



                Taxable Marital Status:     Single
                Ex&mpt1011s/Allowances:
                  F'edeta!:          O
                  CA:                0


                Social Securl!y Number: -
Earnings                 rate       hours            this porlPd        year to date
MIieage Pay                                             246. 56              969 .91
Trainee Pay                                                                                      Your federal taxable Wi:1ges thls period ara $246 • 58
                                                                               900.00
                                                                             1,869.91         Other BeriefltB and
                                                                                              lnform~tion                 this pel'lod       total to date
                                                                                              MIies Driven                1,664,00
Deductions    Statutory
              Federal Income Tex                        -21 , 38               165 ,47
              Social Security Tax                       -15.28                 115 .93
              Medicare Tax                               -3.57                    27 .11
              CA SUI/SDI Tax                             -2.22                    16.83
              CA State lnoome Tax                                                  8.46
              other
              Advance                                  -355 ,OD                876.00
              Advance Fea                                -1, 00                  9.00
              Us Lagal Serv                              • 7 ,61                15,22
              Lumper                                                          -275. 00
              Per Diem                                                      -1,743.78
              Scale Ticket                                                     -77   .oo
              Adjustment
              Lumper                                 +275 .00
              Per Diem                               +232. 96
              Sca[e Ticket                            +22, 00
                                   .. ;.,,:,,.._ ;· ,,S:3?([;~
                                                     -370,46




              WESTERN EXPRESS , INC                                                          Advice number:              00000111743
              7135 CENTENNIAL PLACE                                                          Pay dato: a%"               03/17/2017

                                                                                           ~ ii::(~\¾,
              NASHVILLE , TN 37209

                                                                                  /:="--~-~..,;;§;~ ~ ~- ..
              Deposited fo the account of                                         ~ ~ ',-·account number           trnns-it A~;,.,A_______,,am=""e:"!>...'
              MARC RIV~RA                                               ~_;.._~             XXXXKXXKXXxx8577        .xxxx xxxx             $370. '16
                                                                        ~     -




                                                                                                              NON-NEGOTIABLE




                                                              EXHIBIT 1, PAGE 115
        Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 119 of 168 Page ID
                                            #:418
                                co,        FILE         Clf:l'T     C!.OCK      1/GNR, NO,            130
                                TBT                     IOOODO mVMA              00Ml2.1731                                        Earnings            Statement
                                                                                                                                                                                 ~
                                           010621


                               WESTERN EXPRESS, INC                                                                                Period Beginning:          03/12/2017
                               7135 CENTENNIAL PLACE                                                                               Period Ending:             03/18/2017
                               NASHVILLE, TN 37209                                                                                 Pay Date:                  03124/2017



                               Taxable Marital Statuo:             Single
                               ExempllonsJA/Jowances.:
                                  Federal:                  O




                                                                  -
                                  CA:                       0


                               Sl.:lCIEII Seoorfly Numbar:
,EaJ,U[,~n,,.ge,sc__ _ _ __;_r•::t•;;....._...;h;,;;o-'ur.;;•_ _.;;th,01•;...:;P.;c••cc·•.;;d_              year to c(~te          Other Beno/Its and
MIieage Pay                                                                     332. 08                --r:Toi"'.99               lnforrnalion                    this porlod   total to dntQ
Trainee Pay                                                                                                            900. 00     MIies D~ven                2,0~
                                                                                                                   2,201.99


J!!.!luctlons               Statutory
                            Federal Income Tax                                  .34. 21                                199. 68
                            Social Securlty Tax                                 -20 .69                                136. 62
                            Medioars Tax                                         -4 .82                                 31.93
                            CA State Income Tax                                  -3.87                                  12.33
                            CA SUI/SDI Tax                                       -2.99                                  19.82
                            01h!lJ:........_,
                           Advance                                             -80.00                                  956. 00
                           Advance Fee                                          •1.00                                   10.00
                           Us Legal Serv                                        . 7. 61                                 22.83
                           Lumper                                                                                -275 ,00
                           Per Diem                                                                           -2,037 .50
                           Scala Tic:ikat                                                                              -77.00
                           Adjustment




                               Your federal taxable wages this period are $332 . 08




                            WESTERN             EXPRESS , INC                                                                    Advice number:                   00000121737
                            7135 CENTENNIAL PLACE                                                                                Pay dale:_                       0312412017
                            NASHVILLE • TN 37209

                                                                                                                        rti~:~r,;
                            Depoul1ed to the 1.tc:count pf                                                  ¾-"'i;..     ¥.>- JW ·account number
                            MARC RIVERA                                                  ~ .                i=~                  xxxxx-xxxxxxx8577
                                                                                                                                                        transit
                                                                                                                                                        xxxx xxxx
                                                                                                                                                                   ABA              amount
                                                                                                                                                                                   $470. 71

                                                                       ;~~~                      ~,




                                                                                                                                            NON-NEGOTIABLE




                                                                                        EXHIBIT 1, PAGE 116
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 120 of 168 Page ID
                                        #:419
                   co         FILE        DEPT        CLOCI(       VGHR. H0.      130

                                                                                                                                                                        ~
                   rat       0'10621     100000       RIVMA        000Q'l317.S7         1                    Earnings            Statement
                  WESTERN EXPRE=SS, ING                                                                      Period Beginning:             03/19/2017
                  7135 CENT6NNIAI. PLACE                                                                     Period Ending:                03/25/2017
                  NASHVILLE, TN 37209                                                                        Pay Dato:                     03/31/2017



                  Taxable M0rJtal Stallm:            Slngle                                                      MARC RIVERA
                  Exempttons/Allowl!mcss:
                    Fadaml:            o
                     CA:                      0


                 Socia! Security Number: -
Earnings                     rate           hours               this period             yea, io data         Other Benefits and
Mileage Pay                                                        133.86
Trainee Pay
                                                                                           1,435.85
                                                                                             900. 00
                                                                                                             Information
                                                                                                             Milas Driven
                                                                                                                                              lhht pAriod
                                                                                                                                                  846 .00           ---
                                                                                                                                                                      tot.ii to date

               11::!:..:l'Oll::::•:...:.:..;plY~·.·_......,
                                                         ...,.;; ~ : - - - : ~             2,335.85


Oeductlono     Statutory
               Fedora! Income Tax                                   -8.96                      208. 64
               Social Securtly Tax                                  -8.30                      144. 82
               Medicare Tax                                         -1,94                       33 ,87
               CA SUI/SDI Tax                                       ·1, 20                      21 ,02
               CA Slate Income Tax                                                              12.33
               Other
               Advance                                            -80.00                     1,036.00
               AdVance Fee                                         · 1 .00                      11.00
               Us legal Sarv                                       -7 .61                       30.44
              Lumper                                                                          -275. 00
              Par Diem                                                                      -2,155.94
              Scale Ticket                                                                     -88. 00
              l\,dlUStlJl9.!!L.....__________
              Per Diem                   +118.44
              Scale Tlclrnt               +11 ,00

              m:D'h.:.,Ji
              Chscl<ing
                          :-~~-..,.·,'-::154"",~29
                                            -154. 29
              Bf'.• Chadt., ':::~~-::;:;:~~;~_-"'        .,;,•.    so.oo

                 Your federal taxable wages this period are $133 , 86

                                                                                                                                                                      '"""' M,a "'




               WESTERN EXPRESS , INC                                                                        Advlee number:                   00000131757
               7135 CENTENNIAL PLACE                                                                                  ~ .f
               NASHVILLE , TN 37209
                                                                                                      ~
                                                                                                            Pay date:
                                                                                                            _#(
                                                                                                            '§. ~ ~
                                                                                                                          -~v-~
                                                                                                                            ~-
                                                                                                                                             03/31/2017


                                                                                        ~        f--=-~;_   ~~~--=.   =
               Q!:postted _to the a,~..,,.o.,,u,,_11,,_t_o,ofc,__ _....,.=--~=,=.~.;.~...,_a:"-~_.,,_ac,:,c,so,,_u"'"'w."o:"'"'""b"'orc__,tr.,,a,_,ns.,it ABA~_ _ _ __.a,.m_,o,,un"'--t
               MARC RIVERA                . =""'=       ,_~l,{:,. \ ; ~                                   xxxxxxxxxxxx8577          XXKX xxxx                              $154, 29



                                          ,~
                                         \_~                -




                                                                                                                          NON-NEGOTIABLE




                                                                          EXHIBIT 1, PAGE 117
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 121 of 168 Page ID
                                        #:420
                      CO,         f"IL~         DEPT        ClOCI!:    VCHRi Nb,    1J(I
                      rnr         010621        10000()    RIVMA        OOO.Ol'4H53      1                         Earnings            Statement
                     WESTERN EXPRESS, INC                                                                          Period Beginning:          03/26/2017
                     7"135 CENTl=NNIAL PLACE                                                                       Period Ending:             04101/2017
                     NASHVILLE, TN 37209                                                                           Pay Date:                  04/07/2017



                     Taxable Mflrltat Slatus·              Single                                                      MARC RIVERA
                     Exe,npllon!l/Allowances:
                       Fede1·t:d:           O
                       CA•                 O


                    Socia! Seourlty Number: -
Eiunings                          rate           hours              thla perlod          :,,ear to date            Other Benefits      and
Detention Pay                                                            2.50                     2.50             lnformution                    this period   totlll to date
MIieage Pay                                                            262, 17                1,698 ,02            MIies Driven                    1,854.00
Trainee Pay                                                                                     900 .00
                 :~ross Pa{·:".·.:,•                      '' •' ·-1E&.¥
                                                                "; .::..c::...i/i             2,600.52


DeduotlOQS       Statutory
                 Federal Income 'fax                                   ·24 .10                  232. 74
                 Social Security Tax                                   ·16,41                   161.23
                 Medicare Tax                                           -3.84                    37. 71
                 CA State Income Tax                                    ·2,39                    14, 72
                 CA SUI/SDI Tax                                         ·2,38                    23,40
                Other
                Advance                                               ·40, 00                 1,076,00
                Advance Fee                                            -0.50                      11. 50
                Us Legal Setv                                          · 7, 61                    38 .05
                Lumper                                                                          •275,00
                Per Diem                                                                     ·2,415 .50
                Scale Ticket                                                                    -88 ,00
                8J!l!!fil,,m,,,,ac,nt,__ _ _ _ _ _ __
                Per Diem                                            +259, 56
                1,1,;_1,,,ll!,q»;., ... - '.'       -~~
                Checking                                            -427, 00




                    Your federal taxabte wages this period are $264 .67

                                                                                                                                                                i'-t!llll"-1>' llL




                 WESTERN                 EXPRESS , INC                                                            Advice number:                  00000141753
                 7135 CENTENNIAL PLACE                                                                            Pay data:    e; ff              04-/0712017
                 NASl·MLLc , TN 37209                                                                                  .,~~~
                                                                                                                        -_-
                                                                                                  ~-~~
                                                                                                  j§:        G~
                 Deposited            to the account of                                           t:;; - =· account       numbar        transit    ASA                  amount
                 MARC RIVERA                                                                            -·    xxxxxxxxxxxx0577          xxxx xxxx:                     $427          .oo




                                                                                                                              NON-NEGOTIABLE




                                                                             EXHIBIT 1, PAGE 118
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 122 of 168 Page ID
                                        #:421
                   CO,      FlLE          DEF"T     CLOCK       VC/-tl~. NO      130
                   TB'r     010621        100000    RIVMA        0000.:lli,1l.72     1                   Earnings Statement
                   WESTERN EXPRESS, INC                                                                   Period Beginning:                             0410212017
                   7136 CENTENNIAL PLACE                                                                  Period Ending:                                04/08/2017
                   NASHVILLE, TN 37209                                                                    Pay Date:                                     04/1412017



                  Taxable Marital Stat~m:           S!ngle                                                      11
                                                                                                                J -
                                                                                                                      I   •
                                                                                                                          ..
                                                                                                                                   •
                                                                                                                                   Jo:
                                                                                                                                             • l
                                                                                                                                             Ill: ...
                  Exatnplions/Allowancos;
                     Federal';              O




                                                    -
                     CA:                    0


                  Social Seourlly Number:
Earnings                    rate           hOUl'a            th/$ period            yoar to date
Mileage Pay                                                      97,00                    1,796.02
Tuition Pay                                                     200.00                                      Your federal taxable wages this period are $297 . oo
                                                                                            200.00
Pelontlon Pay                                                                                  2.50      Other Benefits and
Tral11ee Pay                                                                                900, 00
                iross Jl>ay. :: ·:;: ''.''.: : '.1ii1,!(g
                                   ❖ !C
                                                                                          2,897.02
                                                                                                         Information
                                                                                                         Miles DrtveT
                                                                                                                                ·----.:;";;;''';.,.,;P"="','10;;•;,_
                                                                                                                                                            485 . 00
                                                                                                                                                                       total to date



~Ilona          Statutory
                Federal Income Tax                              -28 .95                      281 . 69
                Soclal Seourlly Tax                             -18.42                       179. 65
                Medicare Tax                                     -4.30                        42 .01
                CA Stale Income Tax                              -3.10                        17 ,82
                CA SUI/SDI Tax                                   -2 .68                       26,08
                Other
                Advance                                        -45 .00                    1,121,00
                Advance Fee                                     -0.50                        12.00
                Us Legal Serv                                   -7.61                        45.66
                Lumper                                                                      -275, 00
                Per Diam                                                                 ,2,483 .40
                Scale Ticket                                                                -99.0D
                Adjystment
                Per Diem                                      +67. 90
                Scala Ticket                                  +11. 00




                WESTERN EXPRESS , INC                                                                   Advice number.                                  00000151772
                7135 CENTENNIAL PLACE                                                                   Pay date_:.,._         §;/                      04/·1412017
                NASHVILLE , TN 37209                                                                         ...:. ~ -- '@='=---=--

                                                                                               ~-\=\~           -~-ffi         ~       :C·


                =D~•p~o~•~lw~d,___t~o~t~h~•~•~•~co~u~n~l~•~f_ _ _=""'"-~~~·-'!,c--~-~~~~.·-·~a:~;~;~un~t'--"n~u1 n~b•~t,.--"tr~•n~•~ll,__,A~B~A4                _____    ~~'.!!~
                MARC RIVE:RA                                                 ~ ="'?.
                                                                        ---it1                                  7
                                                                                                 xxxxxxxxxxxx0517               xxxx xxxx                                 $265. 34
                                                                           \        1




                                                                                                                          NON-NEGOTIABLE




                                                                       EXHIBIT 1, PAGE 119
     Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 123 of 168 Page ID
                                         #:422
                       CO,        FILE         DEPT         CLOCl(      VCFfR NO,         iJ0
                       TBT        010021       10•000      RIVMA         0000.161760            1                          Earnings Statement
                      WESTERN EXPRESS, INC                                                                                  Penod Beginning:                       04/09/20H
                      7135 CENTENNIAL PLACE                                                                                 Period Ending:                         04/15/2017
                      NASHVILLE, TII :l7209                                                                                 Pay Date:                              04/21/2017



                      Taxable Marital Stalt.Ja:           Single                                                                  MARC RIVERA
                      Exemptlon!YAnowancas:
                          F"ederal:                o
                          CA;                      0


                      Socfal Security Number; -
Earnings                          rate           hours             this period                  year ll'.I dnt.o
Mileage Pay                                                             445 .40                      2,240.42
Detention Pay                                                                                                                  Your federal taxable wages this period                              are $445 . 40
                                                                                                         2.50
Trainee Pay                                                                                            900. 00             Other Benefits and
Tuition Pay                                                                                            200 .00            Information                                 this period                  to1al to date
                                                                                                     3,342 ,92            Miiaso,""1v"" en=-----2-,-9 ~5-5-.- 0-                  •
Dodyctions        Statutory
====~--::F,-e""'de-r""al,-,lnc·-0-m-e-=T:-a-x----."'5"'"1.· 20
                                                                                                        312. 89
                  Social Security Tax                -27 ,61                                            207. 26
                   Medicare Tax                                          ~6.46                           48.47
                   CA State Income Tax                                    ~6. 37                         24 .19
                   CA SUI/SDI Tax                                        -4.01                           30. 09
                  Other
                  Advance                                              -40. 00                       1,161,00
                  Advance Fee                                            •0.50                          12 .50
                  Us Legal Serv                                          - 7. 61                        63. 27
                  Lumper                                                                               -275, 00
                  Per DIAm                                                                          -2,738,20
                  Scale Ticket                                                                          -99.00
                  Adluetrnont
                  Per Dletn                                         +254.80
                                               "" ...
                  Chec:ldng
                                                               ''*W
                                                                 -556 .44




                   WESTERN EXPRESS , INC                                                                                 Advice number:                              00000161760
                   7135 CENTENNIAL PLACE                                                                                 Pay date: ,is f                             04/21/2017
                   NASHVILLE , TN 37209                                                                                               ~E..e:.


                                                                                                         \[~.\~_!-~,~
                   ,,D.,ep"o"'s"'ll•e,d"-'t"'o~t,.,he....,,a,,cc,.,.ocsu,,nt,_,o"-f-----.=•-e.~..---·~-.::'-.,,.-..- ---'""'""''"ou,,,,_,,t-"nu..,1,_,11be,o,.,_r_---'"t,,,,an"•"'ll---'A"B"A,___ _ _ ___,,_,am,ount
                   MARC RIVERA                                       ¥f ;-· .,. .                                      xxxxxxxxxxxx8577                    xxxx xxxx                                    $556 . 44

                                                              t,,\~l)

                                                                                                                                          NON-NEGOTIABLE




                                                                                EXHIBIT 1, PAGE 120
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 124 of 168 Page ID
                                        #:423
                    co,      FILE       DEPT.      01.0C:K    VGlm. NO.      mo
                    TIU      010621     100000     l~IVMA      0000171806                                Earnings                 Statement
                   WESTERN EXPRESS, INC                                                                  Period Beglnn!ng;                  04116/2017
                   7135 CENTENNIAL PLACE                                                                 Period Ending:                     04/2212017
                   NASHV/1.LE, TN 37209                                                                  Pay Date:                          04128/2017



                  Taxable Marita! Stalus',        Slnglo
                  Exemptlona/Allowancea:
                      PetJeral:            o
                      CA                   o

                  Soolal Security Number:
Earnlng.s                    rate         hours            thl_s perlQd           year to dafo
MIieage Pay                                                   395 .20                2,635,62
Detention Pay                                                                                               Your federal taxable wages this period are $395 , 20
                                                                                         2,50
Trainee Pay                                                                            900, 00           Othar Benefits and
Tllillon Pay                                                                           200 .00           Information                          thfa porlod              total to data
                                                                                     3,738.12            MIies Driven                          2,470.00

Deduotlons      Statutory
                Federal Income Tax                            -43 ,67                   356, 56
                Social S0ourjty Tax                           .. 24 .50                 231 . 76
                Medicare Tax                                     -5, 73                  54 .20
                CA State Income Tax                              -5.26                   29.45
                CA SUI/SDI Tax                                   -3.55                    33 ,84

                Otl1er••
                Advanca                                      ·213.95                 '1,374 ,95
                Advance Fee                                    -5, 00                    17 .50
                Us Legal Sorv                                  -7. 61                    60 ,88
                Lumper                                                                -275,00
                Per Diem                                                           -2,9'1'1 ,10
                Scale Tloket                                                           -99,00
                Adjustme 1t
                Per Diem                                   +172, 90
                ~~·'$ ¥ilia .a~
                Checking                                   -258, 83

                                                      :u. $0.00




                WESTERN EXPRESS , INC                                                                                                        00000171806
                7135 CENTENNIAL PLACI=                                                                                                       04/28/2017
                NASHVILLE , TN 37209



                D13posl!ed to tha aGcount ot.. . ~--=e-....;a~-""·....,_"_.-.,._c-"-..,,~- aiSQ,,un,.,t_.,,n.,,me,n,:;be::,r_ _,tr"'""""""'ltc....,A'"B"'A,__ _ _ __,•,,me,o,.,ue,_nt,
                MARC RIVERA                                    _!ii,,_,-:, t                         xxxxxxxxxxxx8577                xxxx xxxx                             $258 .   83
                                                     y\\-)
                                                                                                                      NON-NEGOTIABLE




                                                                     EXHIBIT 1, PAGE 121
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 125 of 168 Page ID
                                        #:424
                    CO      FILE'    DEPT       CLOCI~      VGl:<Fl, M0. 130
                    TBT     010621   100000     RIVMA        OOOOj01'780     1                            Earnings              Statement
                   WESTERN EXPRESS, INC                                                                   Period Beginning:               04/23/2017
                   7135 CENTENNIAL PLACE                                                                  Period Ending:                  04/29/2017
                   NASHVILLE, TN 37209                                                                    Pay Date:                       06/05/2017



                   Taxable Marl!al Status:      Slngle
                   Exemptions/Allowances;
                     Federnl:           O
                     CA,                0


                   Social Security Nurnbef: -
Earnlnge
MIieage Pay
                            ....       hours             tills period       year to date
                                                            392 ,64               3,028.26
Trl< Rec                                                    100 .oo                                         Your federal taxabte wages this period are $492, 64
                                                                                     100. 00
Detention Pay                                                                          2.50               Other Benefits anci
Trainee Pay                                                                         900,00                Information                        lhlB po~IQd             t()fal to data
Tuition Pay                                                                         200. 00               Mii'es Driven                      2,454.00
                                                                                  4,230.76


Deduction~       Statuto!X
                Federal lnoome Tax                          -58. 30                  414, 86
                Socl•I Security Tax                         -30 .66                  262. 31
                Medicare Tax                                 -7 .15                   61 , 35
                CA State Income Tax                          -8 .45                   37 .90
                CA SUI/SDI Tax                               ·4.44                    38,08
                Other
                Advemce                                   -316. 60                1,691.55
                Advance F0e                                 -5.00                         22.50
                Us Le9al Serv                               · 7. 61                   68.49
                Lumper                                                             -275. 00
                Per Diem                                                         -3, 132, 58
                Scale Ticket                                                       -110.00
                Adjustment
                Per Diem                                 +221 ,48
                Scale Ticket                              +11.00

                tffli:~11lt\~r::'1' ", '"l';;'::::. :$¥si·a~
                Checldng                             -287. 02




                 WESTERN EXPRESS , INC                                                                                                      00000161780
                 7"135 CENTENNIAL PLACE                                                                                                     05/0512017
                 NASHVILLE , TN 37209
                                                                                                  ~




                Ooposft.oq_Jo 1110 nocaunt         of                       ~=
                                                                                          r--~.
                                                                                           .__:=_ i§.._


                                                                                      ....,~..,.._g,._~_.,c.,c:,,o,.uwnt'-'-n"'u"m"'b"'ore-_,tr..,a,,ns.,1,_t_A=BAc,__ _ _ _ _,amount
                MARC RIVEIM                                                 s__--::...
                                                                            ~       ·-·               xxxxxxxxxxxx8577             xxxx xxxx                              $287. 02




                                                                                                                    NON-NEGOTIABLE




                                                                   EXHIBIT 1, PAGE 122
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 126 of 168 Page ID
                                        #:425
                   CO      FILE        DEPT.      CLOOf<     'i.lCHR N0        13Q
                   TBT     010621     100000     R!VMA       00.00201?88             1                           Earnings            Statement
                  WESTERN EXPRESS, INC                                                                           Period Beginning:           05/07/2017
                  7135 CENTENNIAL PLACE                                                                          Period Ending;              05/13/2017
                  NASHVILLE, TN 37209                                                                            Pay Date:                   05/19/2017



                  Taxable Marital StalUe;        Single                                                              MARC RIVERA
                  E:xempllons/AHowances;
                     Federal:          o
                     CA:               0


                  Social 6acurlty Number: -
Earnings                   rate          hours            this period                year     ta dat&
MIieage Pay                                                  195 .52                      3,223, 78
Detention Pay                                                                                                      Your federal taxable wages this period are $195 , 62
                                                                                              2.50
Trainee Pay                                                                                 900 .oo              Other Benefits    and
Tn< Rec                                                                                     100 ,00              Information                  this .parlod   to1td to date
Tuition Pay                                                                                 200. 00              MIies Driven                  ·1,222.00
                                                                                          4,426.28


Deductions      Statulo'}'.
                Federal Income Tax                           -15, 13                         429. 99
                Social Security Tax                          -12, 12                         274. 43
                Medicare Tax                                  -2.83                           64 .18
                CA SUI/SDI Tax                                -1. 76                          39. 84
                CA Slate Income Tax                                                           37 ,90
                Other
                Advance                                     ·86.45                        '1,778, 00
                Advance Fee                                  -2,00                            24 .50
                Us Legal Setv                                 .7 ,61                          76 .10
                Lumper                                                                      -275.00
                Per Diem                                                                 -3,218.12
                scale Ticket                                                                -110 .00
                Adfustment
                Par Diem                                    +85, 54




                Jil~t• C ~     &\'/,;,, > M .       .. ···.~.00




                WESTERN EXPRESS , ING                                                                           Advice number:                00000201768
                7135 CENTENNIAL PLACE                                                                           Pay dale:_ ,., f              05/19/2017
                NASHVILLE , TN 37209
                                                                                                  ,. -__i"\f_l_~t~
                D!mosltod to 1119 ocgoull!....9.!,_, _ _-                            :~           t'-=   c ~,   a~~gunt nyinber      transit AB~.~-----'•.,mo.=o,.,1Jt._
                MARC RIVERA                                        ~                 t;;.;::..?             xxxxxxxxxxxx8577          xxxx    xxxx              $153 .16
                                                                        " ~-         '


                                                                                                                          NON-NEGOTIABLE




                                                                   EXHIBIT 1, PAGE 123
     Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 127 of 168 Page ID
                                         #:426
                   co.     Fili=    ogp·r.     CLOCK       VCHR, N(')    110
                   TBT     010621   100000    RIVMA        00002117,$3         1                        Earnings Statement
                  WESTERN EXPRF.SS, INC                                                                 Period Beginning:           05/14/2017
                  7135 CENTENNIAL PLACE                                                                 Period Ending:              05/20/2017
                  NASHVILLE, TN 37209                                                                   Pay Dote:                   05126/2017



                  Taxable Marltal Status:     S!ngl~
                  Exempffons/Allowances:
                    federal:          0
                    CA:               0


                  Social Sacurlly Number; -
Earnings                   rute      hours             tflh~ peirfod           year to dale
Mileage Pay                                               478 .40                   3,702.18
Detention Pay                                                                                               Your federal taxable wages this period are $478 • 40
                                                                                        2.50
Trainee Pay                                                                           900 .00          other Benefits and
Trk Rec                                                                               100. 00          Information                      tht& por,rlotl   total to date
Tuition Pay                                                                           200. 00          MIies Driv~-                     2,990.00
                                                                                    4,904.68


De(luctl<;>ns   Statutory
                Federal Income Tax                        -5B .16                     486 .15
                Social Security Tax                       -29.66                      304, 09
                Medicare Tax                                .. 5_94                    71 , 12
                CA Slats Income Tax                        -7.02                       45.72
                CA SUI/SOI Tax                             -4 .30                          44 .14
                Other
                Advance                                 -154,95                     1,932.95
                Advance J::aa                             -4. 00                        28 .50
                Us Legal Serv                             -7. 61                        83. 71
                Lumper                                                               -275 .oo
                Per Diem                                                           -3,427.42
                Scale Ticket                                                         -'110.00

                fil!j11stm,,._en""l'---~-----
                P0r Diem                               +209 .30
                ~8'.Pay ~ '.
                Checking




                                                                                                                                                                         1
                WESTERN EXPRESS , INC                                                                 Advice number:                    00000211753
                7135 CENTENNIAL PLACE                                                                 Pay date:_ g.   £                 05/26/20'17
                NASHVILLE , TN 37209                                                                    _   ~   i--: _i=-~
                                                                                                !,;   ~~~F
                                                                                           RF-=-=·~'= ~ ~- -
                Deposited to tho aocout1t of                                   -r-         ~ ~ :; qCCount        number      trarisit    ABA                 amount
                MARC RIVERA                                                    §--=
                                                                               E     "F·              xxxxxxxxxxxx8577       xxxx xxxx                      $416. 26
                                                                               r




                                                                                                                  NON-NEGOTIABLE




                                                                 EXHIBIT 1, PAGE 124
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 128 of 168 Page ID
                                        #:427
                   co,      FILE        oar1,         CLOCK     V.GHR. NO,   130
                   Tar      010621     100000         RIVMA     00002ms,                              Earnings             Statement
                  WESTERN EXPRESS, INC                                                                Period Beginning:            05/21/2017
                  7136 CENTENNIAL PLACE                                                               Period Ending:               05/27/2017
                  NASHVILLE, TN 37209                                                                 Pay Date:                    06/02/2017



                  Taxobla Marital Status:           Single                                                 MARC RIVERA
                  Exampt!omi/Allowanoes:
                    Federal:                  0
                    CA;                       0


                  Social security NL1rnbar: -
Earning"'                   rate          hours              this period           year toc!f!tq
MIieage Pay                                                     478. 07               4,180.25
Delen11on Pay                                                                                           Your fedttra! taxable wages this period are $478, 07
                                                                                             2.50
Tratnaa Pay                                                                            900 .00        Other Benefits       and
Trk Rec                                                                                100.00         Information                   this parlod   total to d11to
Tuition Pay                                                                            200 .00        MIies Driven                   2,807.00
                                                                                     5,382.75


Deductions      Statuto,y
                Federal Income Tax                             -66.1"1                  542. 26
                Social Security Tax                            ·29.64                   333. 73
                Medicare Tax                                    ·6.93                    78 ,05
                CA State Income Tax                             •7, BO                   53,52
                CA SUI/SDI Tax                                  -4. 30                   48.44
                QJher
                Advance                                       •174.85                2,107.80
                Advance Fee                                     -4.00                    32 ,50
                Ua Legal Serv                                   -7, 61                   9i ,32
                Lumper                                                                •275,00
                Per Dlam                                                            ·3,660,94
                Scale Ticket                                                          -·132 .00

                ~-----
                Psr Diem                                     +233, 52
                Scale Ticket                                   +22, 00

                lit Pay
                Checking

                                   ··..• '6                   . $0.08
                                                                                                                                                  ~....,, ,..,.. '"


                WESTERN EXPRESS , INC                                                                Advice number:                 00000221751
                7·136 CENTENNIAL PLACE                                                               Pay date:__ ,. f               06/02/2017
                                                                                                              ~-~
                NASHVILLE , TN 37209                                                                    ...=:: e     ':"'3:.




                Depositedto the aGc:ount of                                              (-3\-~~~~:b~r ~· transit                    ABA
                                                                                                                                                         amount
                MARC RIVERA                                                                  -      xxxxxxxxxxxx8577           xxxx xxxx                 $442, 35



                                        ,~
                                        . =--:...
                                       ~=,        -




                                                                                                                   NON-NEGOTIABLE




                                                                      EXHIBIT 1, PAGE 125
     Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 129 of 168 Page ID
                                         #:428
                  GO.      FILE      DEPT          CLOCK       VCflR. NC:l,    130
                   TBT     010621   100000        RIVMA         0000.2317'\3         t                        Earnings             Statement
                  WESTERN EXPRESS, INC                                                                         Pel1od Beginning:           05128/2017
                  7135 CENTENNIAL PLACE                                                                        Period Ending:              06/03/2017
                  NASHVILLE, TN 37209                                                                          Pay Date:                   06/09/2017



                  Taxable Maril.ii SlalUs;       Single                                                            MARC RIVERA
                  8csmpl!ons/Allowanr.es:
                    Fodaral:             O
                                                                      ,~,~tAe-r~a
                                               -
                    CA:                 0


                  Socia! Security Number.
!;amfngs                   rate       110\ll'S              lhl!! period             yel'lr to dato
Layover P~y                                                    105 .00                       105 .oo
MIieage Pay                                                                                                      Your federal taxable wages this period are $216. 72
                                                               111. 72                    4,29"1 .97
Detention Pay                                                                                  2.50           Other Benefits and
Trainee Pay                                                                                 900 .00           Jnforrnati,.,o:.:.n,_____;th_J•....:P_•"rl"od'-   total lo date
Trk Rec                                                                                     100, 00           Milos Driven                       931 • OD
Tuition Pay                                                                                 200. 00
                                                                                          5,599.47

Deductions      Statutory
                Federal Income Tax                             -17 .25                      559, 51
                Social Security Tax                            -13 .44                      347 .17
                Medicare Tax                                    -3 .14                       81.19
                CA SUI/SDI Tax                                  -1.96                        60.40
                CA stata Income Tax                                                          53.52
                Othe
                Advancs                                       -86.45                      2,194,26
                Advance Fee                                     -2.00                        34 .50
                U;s Legal Soiv                                  -7,6'1                       9B,93
                Lumper                                                                     -275 ,00
                Par Diem                                                                 -3,791,28
                Scale Ticket                                                               -132 .00
                AclluotmQ t
                Per Diem


                Checking                                    -215 , 21




                WESTERN EXPRESS , INC                                                                         Advlco number:                   00000231713
                7135 CENTENNIAL PLACE                                                                         Pay dat0:    ~   #               06/09/2017
                NASHVILLE , TN 37209

                                                                                              r--_\=-~ii:~l-~\~
                Qmg1U,pd to the       /l(:t):QtJf'lt   of                                     ·§.   2:   -;   acc:ount number        transit    ABA                 amount
                MARC RIVERA                                                          :~~                  xxxxxxxxxxxx8577            xxxx xxxx                    $215. 21
                                                                                     "'



                                                                                                                          NON-NEGOTIABLE




                                                                       EXHIBIT 1, PAGE 126
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 130 of 168 Page ID
                                        #:429
                          CO       FILE:     oepr    CLOCK      V~HR, NO,    1~.0
                          TBT      01062·1   100000 RIVMA       00002417B5          t                    Earnings              Statement
                         WESTERN EXPRESS, INC                                                             Pe1·Jod Beginning:             06/04/2017
                         7135 CENTENNIAL PLACE                                                            Period Ending:                 06/10120'17
                         NASHVILLE, TN 37209                                                             Pay Date;                       06/16/2017



                        TaxebtA Mar!tal Status:     Single                                                    MARC RIVERA
                        EXemptlons/Allowanoos:
                             Federal:          O
                             CA:               0


                       Social Security Number: -
Earnin~g~s____ __,._at_•_ _hours                             this par~        _year to dijte-
Detention Pay                                                                                 2. 50
Layover Pay                                                                                 105 ,00
MIieage Pay                                                                              4,291 ,97
Trainee Pay                                                                                900, 00
Trk Rec                                                                                     100 .00
Tuition Pay                                                                                ·200.00
                                                                                         5,599.47


Deductions        Statutory
                  Federal income Tax                                                        559 ,5"1
                  Social Seourlly Tax                                                       347 .17
                  Medicare Tax                                                               81, 19
                  CA State Income Tax                                                        53.52
                  CA SUI/SDI Tax                                                             50.40
                 Other
                 Us Legal Serv                                  -7 ,6"1                     106 ,54
                 Advance                                                                 2,'1'94.25
                 Advance Fee                                                                34 ,50
                 Lumper                                                                    -587, DO
                 Per Dlern                                                              -3,791 ,20
                 Scale Ticket                                                              -132.00
                !\<ljustmen!
                Lumper                                       +312, 00
                ,N'11!i!piit_:;:~,t·····:···'.\P4.a~
                CJ1ecklng                                    - 304 , 39
                "".·"··•·.· ,it_                    _v
                .. ~. heel< ·..· --~-·._·*•• '. '. . _._,     "w.W•"'
                                                              1<,"5!'!!



                  WESTERN EXPRESS , INC                                                                 Advice number:                   00000241765
                  7136 CENTENNIAL PLACE                                                                 Pay date:    §.   ff             06/16/2017
                  NASHVII.LE , TN 37209
                                                                                                     . == lg~
                                                                                                   s. ~~
                                                                                                                ,--=~T~
                                                                                                                =~-
                                                                                             Fi-=~--.,,_~~
                 Daposltod to lhe aooount of                                                 =
                                                                                             \- '°·    at:count numbgr         transit     ABA         nmo~lht
                 MARC RIVEl!A                                                                          xxxxxxxxxxxx8577        xxxx xxxx               $304 .39




                                                                                                                    NON-NEGOTIABLE




                                                                     EXHIBIT 1, PAGE 127
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 131 of 168 Page ID
                                        #:430
                    CO,      FILE:   DEPT      CLOCK      VGtllt NO       1,'10
                    TBT    01062·/   100000   RIVMA        00002().1768           1                        Earnings             Statement
                   WESTERN EXPRESS, INC                                                                     Period Beginning:              07/02/2017
                   7'/35 CENTENNIAL PLACE                                                                   Period Ending: •               07/08/2017
                   NASHVILLE, TN 37209                                                                      Pay Date:                      07/'14/2017



                   Taxabfa Marltal stalus:    Slngla
                   Exsmpllone/A/lowanoos:
                     Federal:           o
                     CA:                0


                  Sootaf Seourlty Number:
Earnings                   l'Ble      houra            thfs potlod                year    lo t.fEita
Mileage Pay                                               176 ,64                     4,468.61
Detention Pay                                                                                                  Your federal taxable wages this period are $176 , 64
                                                                                           2,50
Layover Pay                                                                              105,00            Oth0cr Benefits      and
Tralnae Pay                                                                             900 ,00            Information                      thi~. period   total to date
Tri< Rec                                                                                 100, 00           Miles Driven                      1,104.00
Tuition Pay                                                                             200, 00
                                                                                      6,776.11


Peduotions       Statutor~
                Federal Income Tax                       •13 .24                         572, 75
                Social Security Tax                      -10 ,95                         358 .12
                Medicare Tax                               ~2.56                          83,75
                CA SUI/SDI Tax                             "1. 58                         5'1,98
                CA Stale Income Tax                                                       53,52
                Othor
                Advance                                  .43. 95                    2,238,20
                Advance Fee                               •1.00                         35 .50
                Us Legal Serv                             -7 .61                       114, 15
                Lumper                                                               ·587 ,00
                Per Diem                                                           -3,868,56
                Scale Ticket                                                         ·'132,00
                8.mYm~m~•~o~1______
                Per Diem                                +77, 28

                Chocking                               -173,(13
                                                         )O;oii



                WESTERN         EXPRESS , INC                                                             Acivlco number:                  00000281758
                7135 CENTENNIAL PLACE                                                                     Pay date:_      ff!              07/14/2017
                NASHVILLE , TN 37209                                                                            .£-~
                                                                                                           -   -.§

                                                                                                       ;.~i, ~ - .
                                                                                                   ...   ~~F.,

                                                                                           §"~

                                                                              ~       ~ j ~ a;.;ount numbai·                     transit     ABA              amount...
                                                                              .. .fu.   -
                                                                              ;       ~                  xxxxxxxxxxxx8677        xxxx xxxx                    $173 .03




                                                                                                                     NON-NEGOTIABLE




                                                                EXHIBIT 1, PAGE 128
     Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 132 of 168 Page ID
                                         #:431
                        CO,     f"ILC      DEPT           CLOCl<   VGHR. N0,    1:JCJ
                        TBT     010621     100000         RIVMA     000.0291833       1                             Earnings         Statement
                       WESTERN EXPR!ESS, INC                                                                        Period Beginning:        07/09/2017
                       7135 CENTENNIAL PLACE                                                                        Period Ending:           07/15/2017
                       NASHVILLE,         TN 37209                                                                  Pay Date:                07/21/2017



                       Taxable Matf\al Slatus:        Single.                                                           MARC RIVERA
                       Exempllon8/Allowanooe;
                          Federal:             O
                         CA:                   0


                       Soclel Securlly Number:        -
parnjngs                         rale        houri!             Ibis p1nlod          year to date
MIieage Pay                                                        586,24                  5,054.85
Detention Pay                                                                                                         Your federal taxable wages lhls period are $586. 24
                                                                                                2.50
Layover Pay                                                                                  105.00                 Oth@r Benefits and
Trainee Pay                                                                                  900.00                 Information               this period   total to date
Trk Rec                                                                                      ·100.00               Miles Driven               3,664.00
Tuition Pay                                                                                  200.00
                    j\;ross .. PaY")···                                                    6,362.35


Deducl_,:;io"'n"'s"----'Sc.;tc;;.at:;:u:;;to"r,,_y_ _ _ _ _ _ _~~
                    Federal Income Tax                             -72.34                    646.09
                    Social Security Tax                            -36, 35                   394.47
                    Medicare Tax                                    -8. 50                    92.25
                    CA State Income Tax                            -12.56                     66,08
                    CA SUI/SDI Tax                                  -5. 28                    57.26
                   Oth,.,,e,._r_ _ _ _ _ _ _ _ _ __
                   Advance                                      -217.90                    2,456.10
                   Advance Fee                                    -5. 00                      40.50
                   Us Legal Serv                                  -7. 61                     121. 76
                   Lumpe1·                                                                  -587.00
                   Per Diem                                                               -4, 125,04
                   Scale Ticket                                                             -'132,00
                   Adjustment
                   Per Diem                                     +256, 48




                    WESTERN EXPRESS, INC                                                                           Advice number:             00000291833
                    7135 CENTENNIAL PLACE                                                                          Pay date· "' ff            07/21/2017
                                                                                                                          ~~
                    NASHVILLE, TN 37209
                                                                                                                      ~l,,~
                                                                                               =- ---;-<   't:..
                                                                                               ~        ... ~
                    ,o,.r,9.,9,,a.,1t,.•f!,_,,10,_1'"h"-•-''"'""""""""""'-'-'""'----:,,,,,.--,-""',-~....,:== account n•.uribot         transit ABA            amount
                    MARC RIVERA                                     ~ "'"~-          /?'°"-        ·-         xxxxxxxxxxxx8577           XXXX XXX)(            $477 .18
                                                                ) t-~ . .            ~
                                                            '¥"\,_L l.
                                                            ~--:~




                ~\\\S
                   E
                                                                                                                            NON-NEGOTIABLE




                                                                         EXHIBIT 1, PAGE 129
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 133 of 168 Page ID
                                        #:432
                   co.     FILI:.         DEPT       GLOGI~     vo1-m,   N0   130
                   r1n     010621         100000    RIVMA        0000301823         1                  Earnings          Statement
                   WESTERN EXPRESS, INC                                                                Period Beginning:         07/16/2017
                   7136 CENTENNIAL PLACE                                                               Period Ending:            07/22/2017
                   NASHVILLE, TN 37209                                                                 Pay Data:                 07/28/2017



                  TaxabJa Marllaf Stalus:           Single                                                 MARC RIVERA
                  E>eamptlons/Allowanoos:
                     Federal:          0                           t•M~~J\.e-rm •
                                                    -
                    CA:                0


                  Social Security Numbar:

Earnings                   rate            hQllrB            1111s parlod           year tQ dtito
Detention Pay                                                    16.25                      18.75
Mileage Pay                                                     577.92                                   Your federal taxable wages lhls period are $594, 17
                                                                                         5,632.77
Layover Pay                                                                                105.00      Other Bon•flt•    and
Trainee Pay                                                                                900.00      !)lforrnatlon                 this period   folttl to date
Tri< Rae                                                                                   100.00      Miles Driven                  3,612.00
Tuition Pay                                                                                200.00
                 ~ross Pay                                   :~~~-1-~                    6,956.52

Deductions       Statutory
                Federal Income Tax                             :'.E:52                     718. 61
                Social Security Ta,                            -36.83                      431.30
                Medicare Tax                                    -8.62                      100,87
                CA State Income Tax                            -12.91                       78.99
                CA SIJI/SDI Tax                                 -5.35                       62. 61
                Otha
                Advance                                       -130,65                    2,586.75
                Advance Fee                                      -3.50                      44.00
                Lumper                                       -312.00                      -275.00
                Us Legal Sarv                                  -7. 61                      129.37
                Per Diem                                                                -4,377.88
                Scale Tlci<et                                                             -132.00
                AdJustmont
                Per Diem                                     +252. 84

                'W:,t·Pay'. >'~1~21:iFVJ}fflK::2#
                CheoKing                                     -256. 02
                Jt!,t Check.                           Ci;G} $0, 00




                 WESTERN EXPRESS , INC                                                                Advice m.in1ber:               00000301823
                 7135 CENTENNIAL PLACE                                                                Pay date~                      07/28/2017
                 NASHVILLE, TN 37209



                 0(ltJosited to     ttw   account of
                                                                                            ~~""tf~l~
                                                                                            ~   .§ §. nc~~unt   numb~r     transit    ABA              amount
                 MARC RIVERA                                                                         xxxxxxxxxxxx8577      xxxx xxxx                  $256.02




                                                                                                                 NON-NEGOTIABLE




                                                                         EXHIBIT 1, PAGE 130
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 134 of 168 Page ID
                                        #:433
                        CO,       FILE     O~PT           CLOCK          VGf-tR, NO,    130
                        TB.T      010021   100000         RIVMJ~          00003.1",1803     l                    Earnings Statement
                    WEST£RN EXPRESS, INC                                                                         Pel'lod Beginning;                    07/2312017
                    7135 CENTENNIAi. Pl.ACE                                                                      Period Ending:                        07/29/2017
                    NASHV/LL£, TN 37209                                                                          e'ay Date:                            08/04/2017



                    Taxable Mar11al Status:               Sing.la                                                       MARC RIVERA
                    ~xamp lions/Allowanoes:
                         Fe<lernl:            o
                         CA:                  0



                   Sor.Jal Security Number:
Eamings                           rato      houn;                   this period             y&ar to date
MIieage Pay                                                             182.56                   5,815.33
Detention Pay                                                                                                       Your federal taxable wages this period are $182,56
                                                                                                    18.75
Layover Pay                                                                                        105.00        Other Benefits and
Trainee Pay                                                                                        900.00        Information                             thl~ po1·/od               total to dato
Tri< Rec                                                                                           100.00        MIies Driven                             1,141.00
Tuition Pay                                                                                        200.0D
                                                  I   1      .   \,>Wb.e                         7,139.08


Deductions      Statutory
                Federal Income Tax                                      -13.83                     732.44
                Social Secllrity Tax                                    -11. 32                    442.62
                Medicare Tax                                             -2.65                     103.52
                CA SUI/SDI Tax                                           -1.64                      64 .25
                CA Stale Income Tax                                                                 78,99
                l'.)therc__,__ _ _ _ _ _ _ _ __
                Advance                                             -111.15                      2,697.90
                Advance Fee                                           -3.00                         47.00
                Us Legal Scrv                                            -7.61                     136.90
                Lumper                                                                            -275,00
                Per Diem                                                                        -4,467.75
                Scale Tlol<el                                                                     -132.00
                l\dluatm ,eenc,,l~ -------
                Psr Diem                                                +79.87
                !°i~I    •J!>ay      --,v, . ~'.',:Jill .23
                Ct1ecklng                                           -111.23

                l!i\!t ~ - ";,::·""'.· : . " •·                         Jo;,:oy
                                                                                                                                                                                    I -•u1•   W,




                 WESTERN EXPRESS , INC                                                                         Advice number;                           00000311803
                 7136 CENTENNIAL PLACE                                                                         Pay data:. ,a J                          08/04/2017
                 NASHVILLE, TN 37209
                                                                                                              ~Gl -$Y:-~
                 Q.~posftad to Um
                 MMC RIVERA

                                                            ,~t~-~
                                           o.oc~e,un,.,t-"'ofc__ _-:.,....-!..--·-'!_',;-::;_,;,_"ss.:t_.~..,.:,.,:":"':'"~-'-:-'~"'u""m:"b":'o'-::----"""'"""'s"'it_cA,eB""A_____ ,.a,.m"'ou.,,n,c.,t

                                                                    ~   f;
                                                                               --
                                                                                ""\
                                                                                                             xxxxxxxxxxxx8577                  xxxx xxxx                                 $111 . 23




                                                                                                                                                                                                         '
                                                                                                                               NON-NEGOTIABLE




                                                                               EXHIBIT 1, PAGE 131
      Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 135 of 168 Page ID
                                          #:434
                            CO.         FILE          DEPT        CLOCI<.    VGHR; f\'10,   1\JO
                            TBT      010621           100000      Rl:VMA      00003Zl0it3          1                  Earnings Statement
                           WESTERN /EXPRESS, INC                                                                       Period Beginning:         07/30/2017
                           7·/35 CENTSNN!AL PLACE                                                                      Period Ending:            08/05/20'17
                           NASH\1/LLE, TN 37200                                                                        Pay Date:                 08/11/2017



                           Taxable Marital Status;             Slngla                                                      MARC RIVERA
                           Exa-mpUona!Allowanaea:
                             Federal;          <'
                             CA:               0


                           Boole! Security Number;-

Earnl,n!>19,eS_ _ _ _ __:,:ro::t•:__ _:h: :<>;: Ur,:_•_ _:•chc:l•_,::P•::':::'•::_"                year to data
MIieage Pay                                                                  461 , 60                 6,276.93
Detention Pay                                                                                             18.75
                                                                                                                        Your federal taxable wages t11ls period are      $461, 60
Layover Pay                                                                                             105.00        Other l'leneflts and
Trainee Pay                                                                                             900.00        Information                    this- period   total lo date
Trk Rec                                                                                                 100.00        Miles Driven                   2,885.00
Tuition Pay                                                                                             200.00
                                                                                                      7,600,68


Ded11ctions             Statutory
                        Federal Income Tax                                   -53,64                       786,08
                        Social Security Tax                                  -28.62                       471.24
                        Medicare Tax                                          -6.69                       11 D. 21
                        CA State Income Tax                                   •7,08                        86,07
                        CA SUI/SDI Tax                                        -4.16                        68.41
                        Plher
                       Advance                                              ·216.40                     2,914.30
                       Advance Fee                                            -5.00                        52,00
                       Us Legal Serv                                          -7. 61                      144.59
                       Lumper                                                                            -276.00
                       Per Diem                                                                        -4,659.70
                       Scale Tlcl,at                                                                     -132.00
                       Adfustm~s,n,.,t_ _ _ _ _ _ _ __
                       Per Diem                   +201 . 95

                       li;~;""'."~:~'1'"" '''                              ~ 3l, . sii
                       Chaokl~g                ·· •     ··· · ·     "'"-334.35




                         WESTERN EXPRESS , INC                                                                       Advice number:                  00000321B43
                         7135 CENTENNIAL PLACE                                                                       Pay date· ~ /                   08/11/2017
                         NASHVILLE, TN 37209
                                                                                                                     eL[~~\~-
                        Q9.n.2~Jtt,td
                        MARC RIVERA
                                          b) thq acqount of                                                 (~\~~i:: :,her
                                                                                                                     xxxxxxxxxxxx8577
                                                                                                                                           transit
                                                                                                                                           xxxx xxxx
                                                                                                                                                      ABA               Qmc,unt
                                                                                                                                                                       $334.35




                                                                                                                                NON-NEGOTIABLE




                                                                                    EXHIBIT 1, PAGE 132
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 136 of 168 Page ID
                                        #:435
                   GO.      FJI-S     OePi       CLOCI(     VGl7R, NO.    130
                   TBT      010821    100000    R!VMA       0000$3,1829                              Earnings             Statement
                   WESTERN EXPRESS, INC                                                               Period Beginning:          08/06/2017
                   7136 CENTENNIAL PLACE                                                              Period Ending:             08/12/2017
                   NASHVILLE, TN 37209                                                                Pay Dale:                  08/18/2017


                   T11xable Marltal Status:     Single                                                    MARC RIVERA
                   Exera\ptlons/All<lwancea:
                     Fsderal:              0
                     CA:                   0


                  Soclel $QCUrlly Number::
Earnings                    rate        hour&            tMs periQd             yoar ii:I date
Layover Pay                                                  35.00                     '140.00
Mileage Pay                                                                                            Your federal taxable wages this period are $588 , 92
                                                           553.92                    6,830.85
Detention Pay                                                                              18. 75    Other Benefits and
Trainee Pay
Trk Rec
Tuition Pay
                                                                                        900.00
                                                                                        100,00
                                                                                                     Information
                                                                                                     Miles Driven
                                                                                                                                     this perrod
                                                                                                                                     3,462.00      ---
                                                                                                                                                   total to dalD

                                                                                       200.00
                ~Jay                              ',·:1:1~@&@                        8,189.60

Deductions      Statut<1ry
                Federal Income Tax                         -72.73                       858.81
                Social Security Tax                        -36,52                       507.76
                Medicare Tax                                -8.54                       118.75
                CA State Income Tax                        -12.68                        98,75
                CA SU I/SDI Tax                             -6.30                        73. 71
                Ot~er
                Advance                                   -350.35                    3,264,65
                Advance Fee                                 -7.60                       59,50
                Us Legal Serv                               -7. 61                     152.20
                Lumper                                                                -275.00
                Par Diem                                                            -4, 902 ,04
                Scale Ticket                                                          -132.00
                Adi!J!,tme,n0   t~---------
                Per Diem                                  +242. 34
                fi•ti'~ht&m\•         ,/:,. %11$v.M:po.,o3
                Checking                                 -330. 03




                 WESTERN EXPRESS , INC                                                              Advice number:                   00000331829
                 7135 CENTENNIAL PLACE                                                              Pay date:   'i!s ff              08/18/2017
                                                                                                    ~~~<~,~-
                 NASHVILLE , TN 37209
                                                                                                    "= ~ -   ~




                gapoBrted to 1!10 aocount or                                               , ~ : \ :~:."~ numbor           transit    ABA              !1QlOUnt
                MARC RIVl,RA                                                    ;     -~            xxxxxxxxxxxx8577       xxxx xx.xx                 $330.03




                                                                                                                NON-NEGOTIABLE




                                                                  EXHIBIT 1, PAGE 133
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 137 of 168 Page ID
                                        #:436
                   CO,      FIL!:     DEPT,         CLOCK    VCHR, NO       130
                   Tar     01002·1    100000        RIVMA     000034182'1         1                      Earnings                   Statement
                  WESTERN EXPRESS, INC                                                                    Period Beginning:                    08/13/2017
                  7135 CENTENNIAL PLACE                                                                   Period Ending:                       08/19/2017
                  NASHVILLE,         TN 37209                                                             Pay Data:                            08/25/2017


                  Taxabla ,MiJrllal SL-atus:    SJ11gle                                                          MARC RIVERA
                  Exemplfons/Allowall<les:
                    Fedorol:             O
                    GA:                  0


                  Social Ssnurlly Nllmber:      -
e~rnlngs                   rate         hauri             mis: potl-od            yoai- to date
Layover Pay                                                    70.00         -210.00
Mllaaga Pay                                                                                                  Your federal taxable wages this period are $637. D4
                                                              567.04           7,397.89
Detention Pay                                                                            18.75           Other Benefits             and
Trainee Pay                                                                             900.00           Information                              thfs period                total lo data
Trk Rec                                                                                 100.00           iiifiies Driven                          3,544.00
Tuition Pay                                                                             200.00
                                      ··Wd::hl.:,,,
                iross:.Pay ·                                                          8,826.64

Deductions      Statutory
                Federal Income Tax                           -79.95                     938. 76
                Social Security Tax                          -39,49                     547 .25
                Medicare Tax                                  -9.24                     127.99
                CA State Income Tax                          -14.80                     113,55
                CA SUI/SDI Tax                                ~5.73                      79.44
                Q!he."'r'---------.,-,-,-
                Advance                                     -376.95                   3,641.60
                Advance Fae                                   -4.50                      64.00
                Us Legal Serv                                 -7. 61                    159.81
                Lumper                                                                -275.00
                Per Diem                                                           -5,150.12
                Scale Ticket                                                          -132,00
                ,Adjustment
                Per Diam


                Checking                                  ·-346. 85




                WESTERN EXPRESS, INC                                                                   Advice number:                            00000341821
                7135 CENTENNIAL PLACE                                                                  Pay date;_ ,.       t'                    08/25/2017
                NASHVII-LE , TN 37209                                                                          - =      -~_;c_


                                                                                                            ---=-...:i___ 5i~
                Qru?_gsltad to tho aooou'lL.2.L, ___ _
                MARC RIVERA
                                                                         --;=._·~----"l..,...~
                                                                              A
                                                                                             __: .: _·_,a.,c,,,.coe,u'"n""t-'""""''"c:9,:"'c:---"lr,,sqnsll ,,A,.BA"'---·---:""'"'"o"''"''""--l
                                                                                                        xxxxxxxxxxxx8577                          xxxx xxxx:                       ~;345. 85




                                                                                                                        NON-NEGOTIABLE




                                                                   EXHIBIT 1, PAGE 134
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 138 of 168 Page ID
                                        #:437
                     CO.       FILE           bl::Pi     CLOCK       VOH~. ~O.    130
                     TBT       010132'1       1()()000   RIVMA       000034,18!21     t                    Earnings          Statement
                    WESTERN EXPRESS, INC                                                                    Period Beginning:         08/13/2017
                    7135 CENTENNIAL PLACE                                                                   Period Ending:            08/19/2017
                    NAS/1VILL£!,             TN 37209                                                       Pay Date:                 08/25/2017



                    Ta,cable MarltfJI Status:            $!ngla
                    ExemptfonaJAllowanorn;:
                       Fe<leral:           0
                       CA:                       0


                   Social Security Number:

Earnings                       rate             hours             this period         year to date
Layover Pay                                                           7ciJi'o                 210.00
                                                                                                             Yo,ir federal taxable wages this period are $637, 04
Mileage Pay                                                          567,04                 7,397.89
Detention Pay                                                                                  18.75       Other Boneflts and
Trainee Pay                                                                                   900.00       Information                    llifs p&rlod   totol to dule
Tri, Rec                                                                                      100.00       MIies Drivon                   3,544.00
Tuition Pay                                                                                   200,00
                                                                                           8,826,64


Deductions       Statutory
                Federal Income Tax                                  -79. 95                   938,76
                Social Security Tax                                 -39.49                    547.25
                Medicare Tax                                         -9,24                    127.99
                CA State Income Tax                                 -14.80                   1·13,55
                CA SUI/SDI Tax                                       -5.73                    79.44
                Other
                Advance                                            -376.95                 3,641.60
                Advance Fee                                          -4.50                    64.00
                Us Legal Setv                                        -7.61                    159, 81
                Lumper                                                                      -275.00
                Per Diem                                                                  -5, 150.12
                Scale Ticket                                                                ··132, 00
                A<l]ml.!!Dfil!L __________
                Psr Diem                                          +248, 08
                .,.-:,,:_..,..,, .             ~-•~$••·--~
                c,l'I,::;"'"'::...:,.
                                ''~•,~-~··      ___ ,,::..        ~
                Checldng                                          -346. 86
                fl!!t'Ch.eck




                 WESTERN EXPRESS , INC                                                                    Advice number:                  00000341821
                 7135 CENTENNIAL PLACE                                                                    Pay dale:_ g, F                 08/25/2017
                 NASHVILLE, TN 37?.09
                                                                                                   -"' !_,::, L ,,.,,,_
                                                                                               ff~~~~           ---0


                 Oeposftod           tf.)   lhe account of                                     ~   .~ l   a:Oount number        transit    ABA               amount
                 MARC RIVERA                                                                              xxxxxxxxxxxx8577      xxxx xxxx                   $346.85




                                                                                                                       NON-NEGOTIABLE




                                                                           EXHIBIT 1, PAGE 135
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 139 of 168 Page ID
                                        #:438
                    CO,     flllE        OEPl,      ClOeK       VOHH NO.       1au
                    TBT    010$21        100000     RIVMA        0tl003U-1M0         I                 Earnings Statement
                    WEST£RN EXPRESS, INC                                                               Period Beginning:             08/20/2017
                    7135 CEN'rf'NNIAL PLACE                                                            Period Ending:                08/26/2017
                    NASHVILLE,   rN 37209                                                              Pay Date:                     09/01/2017


                   Taxable Marital Status;         Slrigle                                                 MARC RIVERA
                   Exemptlons/Al!owancss:
                     Federal:          0
                     CA:                   0


                   Social SMurity Numb~r: -
§rnings                    rote           hours              this period             yenr to data
Mileage Pay                                                      63,84                   7,461.73
Detention Pay                                                                                            Your federal taxable wages this period are $63, 84
                                                                                            18.75
Layover Pay                                                                                210.00      Othor Benefits and
Trainee Pay                                                                                900.00      Information                    this perJod   CQtar to date
Trk Rec                                                                                    100.00      Miles Driven                     399.00
Tuition Pay                                                                                200.00
                                    M , W ~ ... h              •ji,(ffii~·,i
                                     '      bu•         . ,?,UI
                                                            ---      a0                  8,890.48

Deductions       Statu to=-- ------- -
                 Federal Income Tax                             -1. 96                     940. 72
                 Social Security Tax                            -3, 96                     551. 21
                 Medicare Tax                                   -o. 92                     128.91
                 CA SUI/SDI Tax                                 -o. 57                      80,01
                 CA State Income Tax                                                       '113,55
                OthoI·
                Us Legal Serv                                   -7 ,6·1                    167.42
                Advance                                                                  3,641.60
                Advance Fas                                                                 64.00
                Lumper                                                                   -275.00
                Per Diem                                                             -5,176,06
                Scale Ticket                                                           -132.00
                Ad!ustmant
                Per Diem                                      +27.93

                                                              $?n:.;vl'I
                Checking                                      -76.75
                1f!;t Cfieck                   •· , t· ,Lli\ll-\l!HXO


                 WESTERN EXPRESS, INC
                                                                                                                                                                    I
                                                                                                     Advice number;                  00000351840
                 7135 CENTENNIAL PLACE                                                               Pay date: "- #                  09/01/2017
                                                                                              ~ E~G
                 NASHVILLE , TN 37209

                                                                                            F-~w~~ f~.     .,_-=-
                ~sited to the account of                                                    ~   i -~ a:count numba-r       transit    ABA              amount
                MARC RIVERA                                                                          xxxxxxxxxxxx8577      xxxx xxxx                    $76.75




                                                                                                               NON-NEGOTIABLE




                                                                        EXHIBIT 1, PAGE 136
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 140 of 168 Page ID
                                    #:439




                   EXHIBIT B

                             EXHIBIT 1, PAGE 137
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 141 of 168 Page ID
                                    #:440

                      RICHARD D. FOX          KENNETH T. WATKINS    JUDITH A. SUSSKIND           PARKER G. STINAR            DAVID M. BLACK                 STANLEY S. SCHWARTZ
                      RICHARD L. GROFFSKY     SAMUEL A. MEKLIR      LISA M. ESSER-WEIDENFELLER   DINA M. ZALEWSKI            RICHARD D. TOTH                     (1930-2004)
                      DANIEL D. SWANSON       JOSEPH H. BOURGON     RAMONA C. HOWARD             MICHAEL D. McCULLOUGH, II   ARVIN J. PEARLMAN, P.C.        NORMAN S. SOMMERS
                      MICHAEL J. CUNNINGHAM   KEVIN J. STOOPS       ANDY DRAGOVIC                                            WILLIAM MITCHELL III, P.L.C.        (1919-2015)
                      MATTHEW G. CURTIS       JASON J. THOMPSON     TAD T. ROUMAYAH              OF COUNSEL                  C.K. YOON, PLLC                LEONARD B. SCHWARTZ
                      CHARLES R. ASH III      LANCE C. YOUNG        CHARLES R. ASH IV            PAUL GROFFSKY               WILLIAM C. GAGE, P.C.               (1934 -2017)
                      ROBERT B. SICKELS       MATTHEW L. TURNER     BENJAMIN J. WILENSKY         NORMAN D. TUCKER            AVANTI LAW GROUP, PLLC         STEVEN J. SCHWARTZ
                      ANDREW KOCHANOWSKI      JABRAN G. YASSO       ROD M. JOHNSTON              JOSEPH E. GRINNAN                                               (1939-2016)




                                                                 August 7, 2018
                                                                                                    Via Online Submission Only To:
                                                                                                                         https://dir.tfaforms.net/128
                                                                          (copy by certified mail to Western Express, Inc.)
  Private Attorneys General Act
  Attn. PAGA Administrator
  455 Golden Gate Avenue, 9th Floor
  San Francisco, CA 94102

  Western Express, Inc.
  4324 E. Ashlan
  Fresno, CA 93726
  Certified Mail Tracking Number:

  Western Express, Inc.
  7135 Centennial Pl.
  Nashville, Tennessee 37209-1033
  Certified Mail Tracking Number:


  Re:     Labor Code § 2699 Penalties – PAGA Notice Letter
          Jacquelyn Hutto, John McDaniel, et al. v. Western Express, Inc., et al.
          San Bernardino County Superior Court


  To Whom It May Concern:

  This office represents Jacquelyn Hutto and John McDaniel (“Plaintiffs”) and other aggrieved
  employees (collectively “Aggrieved Employees”) for, inter alia, violations of California Labor
  Code §§ 201, 202, 203, 204, 210, 218, 218.5, 218.6, 221, 226, 226.2, 226.7, 510, 511, 512, 558,
  1174, 1185, 1194, 1194.2, 1197, 2802 and California Code of Regulations, Title 8, section 11000
  et seq.; provisions of the Industrial Welfare Commission (IWC) Wage Order(s); and California
  Business & Professions Code § 17200 et seq.

  The purpose of this letter is to comply with the Private Attorneys General Act of 2004, pursuant
  to California Labor Code § 2698 et. seq. (“the Act”). Plaintiffs wish to bring a representative
  action, pursuant to the Act, on behalf of themselves and the State of California against
  Defendants, Western Express, Inc. (a California Corporation), Western Express, Inc. (a
  Tennessee Corporation), and DOES 1 through 10 inclusive (who are referred to herein
  collectively as “Defendants”).


  WWW.SOMMERSPC.COM     |     ONE TOWNE SQUARE, 17TH FLOOR, SOUTHFIELD, MI 48076 | MAIN: 248-355-0300 | FAX: 248-746-4001



                                                      EXHIBIT 1, PAGE 138
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 142 of 168 Page ID
                                    #:441


   SOMMl:R.\
   SCH\\IARlZ
     L.:,,-,   Hr I




  Page 2


  Additionally, this correspondence will serve to satisfy the notice requirements under the Act,
  along with a copy of Plaintiffs’ Class Action Complaint, which is attached to this Notice letter.
  The Complaint is being concurrently filed in San Bernardino County Superior Court, and will be
  assigned a local case number. The Complaint allegations and claims are incorporated into this
  Notice Letter, and Plaintiff will amend the Complaint to add a PAGA cause of action should the
  LWDA determine not to investigate.

  We also herein set forth the facts and theories and the California Labor Code violations which
  Defendants engaged in with respect to our client and all of their Aggrieved Employees in
  California. The attached Class Action Complaint provides the details of Plaintiffs’ class-wide
  claims and the applicable California law governing them. They include numerous violations that
  subject Defendants to civil penalties under the Act.
                                       REVLEVANT FACTS
  Plaintiffs and the Aggrieved Employees were employed by Defendants in California as truck
  drivers. Plaintiffs worked out of Defendants’ Fontana and Bloomington locations, in San
  Bernardino County, however, upon information and belief, Defendants employ other Aggrieved
  Employees at locations throughout the State of California.
  Plaintiffs and the Aggrieved Employees were/are paid by Defendants on a piece-rate basis;
  specifically, they were only paid on the miles they drove without regard to the real-time hours
  they worked. Plaintiffs and the Aggrieved Employees were only paid when their wheels were
  turning, and not paid for time spent on essential work activities such as (by way of illustration
  and not limitation): fueling, completing paper work, loading and unloading time (a.k.a. drop-and-
  hitch time), and pre/post shift vehicle inspections. Plaintiffs and the Aggrieved Employees
  regularly work five (5) or six (6) days per work week, with work shifts of more than ten (10)
  hours per day, and in many instances over twelve (12) hours per day, but did not receive the
  California minimum wage for each hour worked. Moreover, Defendants failed to accurately and
  completely record all hours worked by Plaintiff and the Aggrieved Employees and failed to
  include an accurate accounting of the hours they worked on their wage statement, as required by
  the Labor Code.
  Defendants also failed to pay Plaintiffs and all other Aggrieved Employees additional
  compensation for non-productive rest periods, as is required for employees paid on a piece-rate
  basis. In addition to failing to pay Plaintiff and the Aggrieved Employees for their nonproductive
  time, including their off-duty rest periods, from at least four (4) years prior to the filing of this
  lawsuit and continuing to the present, Defendants have also consistently failed to provide
  Employees with paid rest breaks of not less than ten (10) minutes for every work period of four
  (4) or more consecutive hours; nor did Defendants pay Employees premium pay for each day on




                                       EXHIBIT 1, PAGE 139
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 143 of 168 Page ID
                                    #:442


   SOMMER.\
   SCHWARTZ
     LWl•iHr:[S




  Page 3

  which requisite rest breaks were not provided or were deficiently provided. As Plaintiffs and the
  Aggrieved Employees generally worked shifts of over ten (10) or twelve (12) hours, they were
  entitled to receive three (3) rest periods for every such shift, and Defendants failed to implement
  policies and practices which accounted for and authorized and permitted Plaintiffs and the
  Aggrieved Employees to timely take all required rest periods under California law. Defendants
  must pay rest period wages and penalty premium wages as required under Labor Code § 226.7.

  Defendants did not always permit Plaintiffs and the Aggrieved Employees to take uninterrupted
  meal breaks, as required by the Labor Code. Pursuant to Labor Code § 512 an employer may not
  employ an employee for a shift of more than five (5) hours without providing him or her with a
  meal period of not less than thirty (30) minutes or for a shift of more than ten (10) hours without
  providing him or her with a second meal period of not less than thirty (30) minutes. To the
  extent Plaintiff and the Class were able to take a meal period, it was often interrupted by work
  demands or other requirements driven by Defendants, including by responding to calls and text
  messages received on personal cellular phones. Pursuant to Labor Code § 226.7, Defendants
  must pay Plaintiffs and the Aggrieved Employees one (1) hour of pay at the employee’s regular
  rate of compensation for each workday that the meal period was not provided.

  Defendants also consistently failed to issue accurate itemized wage statements as required by
  Labor Code § 226(a), as the wage statements Defendants provided to the Employee drivers in the
  Class failed to list or to accurately list the wage rates or the hours worked at those rates or pieces
  earned during the pay period which led to the calculated pay listed by Defendants without any
  further detail. As a result, Defendants provided Plaintiff and the other members of the Class with
  wage statements that were inaccurate and which systematically violated California Labor Code §
  226.

  Defendants also failed to pay Aggrieved Employees all wages owed at the time of their
  termination or within seventy-two (72) hours of their resignation, as required under Labor Code
  § 203. Defendants also consistently failed to pay Aggrieved Employees all wages due on a semi-
  monthly basis.

  As addressed in further detail in the attached Class Action Complaint, Plaintiff and the
  Aggrieved Employees complain of the following violations committed by Defendants:

  Failure to Pay Minimum Wages

  Defendants violated the law by failing to pay Aggrieved Employees minimum wages for all
  hours worked. California Labor Code § 1197, entitled “Pay of Less Than Minimum Wage”
  states, “[t]he minimum wage for employees fixed by the commission is the minimum wage to be
  paid to employees, and the payment of a less wage than the minimum so fixed is unlawful.” The
  applicable minimum wages fixed by the commission for work during the relevant period is found




                                       EXHIBIT 1, PAGE 140
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 144 of 168 Page ID
                                    #:443


  SOMMER.\
   SCHWARTZ
     LWl•iHr:[S




  Page 4

  in the Wage Orders. Defendants had a common policy and/or practice of failing to pay
  Aggrieved Employees minimum wages for all hours worked. Aggrieved Employees were
  required to work off the clock during non-productive time and rest periods and during their meal
  periods without pay, and were subject to under-payment of wages owed. Thus, Aggrieved
  Employees were required to work hours without wages and Defendants failed to pay Aggrieved
  Employees the minimum wage for all hours worked. Defendants have the ability to pay
  minimum wages for all time worked and have willfully refused to pay such wages with the intent
  to secure for Defendants a discount upon this indebtedness with the intent to annoy, harass,
  oppress, hinder, delay, or defraud Aggrieved Employees. In light of the forgoing, the Aggrieved
  Employees seek to recover wages and penalties pursuant to Labor Code § 558.

  Meal-Period Liability Under Labor Code § 226.7

  Defendants have regularly required Aggrieved Employees to work shifts in excess of five (5)
  hours without providing them with uninterrupted meal periods of not less than thirty (30)
  minutes as required under Labor Code §§ 226.7, 512, and applicable Wage Orders. Specifically,
  employees were required to work through their meal periods which they were consistently
  denied, as addressed above. Also, what meal periods Aggrieved Employees did take were
  consistently taken after their fifth consecutive hour of work, or interrupted by job requirements,
  all in violation of the Labor Code and applicable Wage Orders. On shifts over ten hours, second
  meal periods were not provided. Defendants also failed to pay Aggrieved Employees “premium
  pay,” i.e. one hour of wages at each Aggrieved Employee’s effective regular rate of pay, for each
  meal period that Defendants failed to provide or deficiently provided. In light of the forgoing,
  Aggrieved Employees seek to recover wages and penalties pursuant to Labor Code § 558.

  Rest-Break Liability Under Labor Code § 226.7

  Defendants have consistently failed to provide Aggrieved Employees with paid rest breaks of not
  less than ten (10) minutes for every work period of four (4) or more consecutive hours, as
  required under Labor Code § 226.7. Specifically, Aggrieved Employees were required to remain
  under Defendants’ control and work through their rest periods, which they were continuously
  denied. Defendants also failed to pay Aggrieved Employees premium pay for each day on which
  requisite rest breaks were not provided or were deficiently provided. In light of the forgoing,
  Plaintiff and Aggrieved Employees seek to recover wages and penalties pursuant to Labor Code
  § 558.

  Unlawfully Collecting or Receiving Wages in Violation of Labor Code § 221

  Labor Code § 221 provides, “It shall be unlawful for any employer to collect or receive from an
  employee any part of wages theretofore paid by said employer to said employee.” As discussed
  above, Defendants caused unlawful deductions from the wages it paid the Aggrieved Employees




                                      EXHIBIT 1, PAGE 141
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 145 of 168 Page ID
                                    #:444


  SOMMER.\
   SCHWARTZ
     LWl•iHr:[S




  Page 5

  by requiring them to deduct from their paid wages work related expenses such as for personal
  cell phone use, vehicle maintenance fees, advance and unloader fees, and scale tickets In light of
  the forgoing, Plaintiff and Aggrieved Employees seek to recover wages and penalties pursuant to
  Labor Code § 558.

  Failure to Issue Accurate Wage Statements in Violation of Labor Code § 226

  California Labor Code § 226(a) requires an employer to furnish each of his or her employees
  with an accurate, itemized wage statements in writing. These statements must be appended to the
  detachable part of the check, draft, voucher, or whatever else serves to pay the employee’s
  wages; or, if wages are paid by cash or personal check, these statements may be given to the
  employee separately from the payment of wages; in either case the employer must give the
  employee these statements twice a month or each time wages are paid.

  Defendants failed to provide Aggrieved Employees with accurate itemized wage statements in
  writing, as required by the Labor Code. Specifically, the wage statements given to Aggrieved
  Employees failed to accurately account for wages, hours worked, pieces earned, hourly rates and
  piece rates, and did not provide pay for non-productive time and premium pay for deficient meal
  periods and rest breaks, all of which Defendants knew or reasonably should have known were
  owed to Aggrieved Employees. In light of the forgoing, Plaintiffs and Aggrieved Employees
  seek to recover wages and penalties pursuant to Labor Code § 558.

  Failure to Issue Semimonthly Payments in Violation of Labor Code § 204

  In failing to pay Aggrieved Employees wages, minimum wages, premium pay, etc., Defendants
  failed to timely pay Aggrieved Employees wages on a semimonthly basis as required under
  Labor Code § 204. Defendants failed to maintain records showing accurate hours worked daily
  and the wages paid to Aggrieved Employees, as well as the meal and rest periods taken by
  Aggrieved Employees, as required by Labor Code § 1174 and the applicable IWC wage orders.
  In light of the forgoing, Plaintiff and Aggrieved Employees seek to recover wages and penalties
  pursuant to Labor Code § 558.

  Failure to Keep Records In Accordance With Labor Code § 1174

  Labor Code § 1174 requires employers to keep records showing payroll data and the hours
  worked daily by and the wages paid to employees. By failing to pay Aggrieved Employees
  proper wages, minimum wages, premium pay, etc., all discussed herein, Defendants failed to
  maintain proper employment records in accordance with Section 1174. In light of the forgoing,
  Plaintiff and Aggrieved Employees seek to recover penalties pursuant to Labor Code §§ 1174.5
  and 2699, et seq.




                                      EXHIBIT 1, PAGE 142
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 146 of 168 Page ID
                                    #:445


  SOMMER.\
   SCHWARTZ
     LWl•iHr:[S




  Page 6

  Waiting Time Penalties Pursuant to Labor Code § 203

  Some Aggrieved Employees (such as Plaintiff Hutto) no longer work for Defendants; they either
  resigned or were terminated from Defendants’ employ. Based on the forgoing, Defendants have
  had a consistent policy of failing to pay all wages owed to Aggrieved Employees at the time of
  their termination of within seventy-two (72) hours of their resignation, as required by California
  under Labor Code § 203. In light of the forgoing, Plaintiff and Aggrieved Employees seek to
  recover wages and penalties pursuant to Labor Code § 558.

  Reimbursement of Necessary Expenditures Under Labor Code § 2802

  Under Labor Code § 2802(a) an employer must indemnify its employees for all necessary
  expenditures or losses incurred by the employee in direct consequence of the discharge of his or
  her duties, or of his or her obedience to the directions of the employer. In the present case,
  Aggrieved Employees incurred necessary expenditures in the performance of their job duties for
  Defendants, namely, the cost of fuel, vehicle maintenance, necessary repairs, and the cost of
  cellular telephone service, which Employees were required to purchase in order to execute their
  duties under Defendants’ employ. From four (4) years prior to the original filing of this lawsuit
  and continuing to the present, Defendants consistently failed to reimburse Aggrieved Employees
  for these necessarily incurred business expenses.

  Unfair Competition Under Business and Professions Code § 17200, et seq.

  Consequently, Defendants’ conduct has been and continues to be unfair, unlawful, and harmful
  to Aggrieved Employees and the general public in violation of Business & Professions Code §
  17200 et seq.

  We have been constrained to initially move forward with the filing of this Complaint, alleging
  the causes of action discussed herein, without the PAGA claim. We will proceed with filing the
  attached Complaint and will amend it following the running of the notice period as to this PAGA
  Notice Letter. Thus, any action by the LWDA would not resolve the entirety of the case, and the
  interest of judicial economy will be served by allowing the case to proceed as a cohesive whole
  as to the allegations and claims as described herein and in the attached Complaint.

  This letter and the attached Complaint therefore provide the requisite notice under the Act to the
  LWDA and Defendants by setting forth the specific provisions of the Labor Code and related
  provisions Plaintiffs allege have been violated, including the facts and relevant theories alleged
  against Defendants. To prevent the violations described in the Complaint and herein from
  occurring, and to remedy past violations, Plaintiffs respectfully request that the LWDA conduct
  an investigation into Defendants’ employment practices in accordance with the Act.




                                      EXHIBIT 1, PAGE 143
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 147 of 168 Page ID
                                    #:446


   SOMMER.\
   SCHWARTZ
      LWl•iHr:[S




  Page 7

  Wherefore we request that you advise us, by certified mail within thirty (60) days of the
  postmark on this letter, whether you intend to proceed with these claims or whether Plaintiff and
  the Aggrieved Employees should include them as a Labor Code § 2699 claim in an amended
  Complaint.

                                               Regards,
                                        SOMMERS SCHWARTZ, P.C.


                                                Charles R. Ash, IV

  Cc: by Certified Mail to Western Express Inc. (a Tennessee Corporation); Western Express, Inc. (a California
  Corporation)




                                            EXHIBIT 1, PAGE 144
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 148 of 168 Page ID
                                    #:447




                   EXHIBIT 1-B

                             EXHIBIT 1, PAGE 145
      Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 149 of 168 Page ID
                                          #:448
                  United States District Court, for the Central District of California
                                       Consolidated Lawsuits of

                                  Rivera et al v. Western Express, Inc.
                United States Central District Court – Case No. 5:18-cv-01633-JGB-SHK

                          A court authorized this notice. This is not a solicitation.
                        This is not a lawsuit against you and you are not being sued.
                     However, your legal rights are affected whether you act or don’t act.

               NOTICE OF SETTLEMENT OF CLASS ACTION
To:     All California residents who worked for WESTERN EXPRESS, INC., a Tennessee corporation, doing
        business as WESTERN EXPRESS TRANSPORT OF CALIFORNIA, INC. (“Defendant”) as current or
        former hourly non-exempt drivers in the state of California at any time during the time period from
        October 26, 2016 until January 13, 2020 (the “Settlement Class” or “Settlement Class Members”).

If you are a Settlement Class Member, as described above, you are eligible for a payment from the
Settlement described in this Notice without the need to return a claim form.

                             PLEASE READ THIS NOTICE CAREFULLY.

                 YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
                                 To receive your settlement payment, you do not need to do anything. Your
                                 payment will be automatically mailed to you if the Court grants final approval
 DO NOTHING                      of the Settlement. [You must, however, keep a current address on file with the
                                 Settlement Administrator to ensure receipt of your check.]

                                 If you ask to be excluded and money or benefits are later awarded, you won’t share
                                 in those. But, you keep any rights to sue DEFENDANT WESTERN EXPRESS
 EXCLUDE YOURSELF
                                 separately about the same legal claims in this lawsuit.

                                 Object to the Settlement if you think the Settlement is not fair by sending your
                                 written objection to the Settlement Administrator and, if you wish, appear at
 OBJECT
                                 the Final Approval Hearing


        •   YOUR RIGHTS AND OPTIONS – AND THE DEADLINES TO EXERCISE THEM – ARE
            EXPLAINED IN THIS NOTICE.

        •   DEFENDANT DENIES ALL OF THE CLAIMS BUT SUPPORTS THE SETTLEMENT AND
            WILL NOT RETALIATE IN ANY MANNER AGAINST ANY CLASS MEMBER WHO
            REMAINS IN THE CLASS AND RECEIVES A SETTLEMENT PAYMENT.




                                                   Page 1 of 8
                  If you have questions, contact the Settlement Administrator at ___-___-____
                                           EXHIBIT 1, PAGE 146
     Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 150 of 168 Page ID
                                         #:449

                                              WHAT THIS NOTICE CONTAINS

BASIC INFORMATION
     1. Why was this notice issued? ............................................................................................... Page
     2. What is this lawsuit about? ................................................................................................. Page
     3. What is a class action? ........................................................................................................ Page
     4. Why is there a settlement? .................................................................................................. Page
     5. Who are the Parties in this lawsuit? .................................................................................... Page
     6. Who are the Parties representing the Plaintiffs and the Class? ........................................... Page

THE TERMS OF THE SETTLEMENT
     7. What is the Settlement Amount? ......................................................................................... Page
     8. How will the settlement payments be calculated and how much will my award be? ......... Page

HOW TO GET A PAYMENT
    9. How can I get my settlement payment? .............................................................................. Page
    10. When can I expect to receive my settlement payment? ...................................................... Page
    11. What am I giving up to get a payment?............................................................................... Page

EXCLUDING YOURSELF FROM THE SETTLEMENT
    12. How do I get out of the Settlement and this Lawsuit? ........................................................ Page
    13. If I don’t exclude myself, can I sue for the same thing later? ............................................. Page
    14. If I exclude myself, can I get money from this Settlement?................................................ Page

OBJECTING TO THE SETTLEMENT
     15. How do I tell the Court that I don’t like the Settlement? .................................................... Page

THE COURT’S FINAL FAIRNESS HEARING
     16. When and where will the Court decide whether to approve the Settlement?...................... Page
     17. Do I have to come to the hearing? ....................................................................................... Page
     18. May I appear and speak at the hearing? ............................................................................. Page

GETTING MORE INFORMATION
     19. Who can I contact if I have questions about the Settlement? .............................................. Page

ADDITIONAL IMPORTANT INFORMATION ............................................................................ Page




                                                        Page 2 of 8
                       If you have questions, contact the Settlement Administrator at ___-___-____
                                                EXHIBIT 1, PAGE 147
     Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 151 of 168 Page ID
                                         #:450
                                            BASIC INFORMATION

1.      Why was this notice issued

 A Court authorized this notice because you have a right to know about a proposed Settlement of a class action
 lawsuit, and about all of your options, before the Court decides whether to approve it. This notice explains the
 lawsuit, the Settlement, your legal rights, the benefits that are available, who is eligible to receive them, and how
 to get them.

 The Court in charge of the case is the United States District Court for the Central District of California, and the
 case is known as the Rivera, et al. v. Western Express, Inc., Case No. 5:18-cv-01633-JGB-SHK, (the “Lawsuit”).

2.      What is this lawsuit about?

 The Lawsuit alleges that Defendant did not pay truck drivers all the wages they earned; did not provide them
 required meal periods; did not offer them required paid rest periods; did not provide them accurate wage
 statements; and did not timely pay them all wages earned when they left the company.

 Defendant denies all of the claims in the Lawsuit. The Settlement is not an admission of any wrongdoing by
 Defendant or an indication that any law was violated.

3.      What is a class action?

 In a class action lawsuit, one or more people called Class Representatives (in this case, Marc Rivera and
 Jacquelyn Hutto) sue on behalf of others who may have similar claims, who are called a class or class members.

4.      Why is there a Settlement?

 The Court did not decide in favor of Plaintiff Marc Rivera and Jacquelyn Hutto, or Defendant. There was no
 trial. Instead, both sides agreed to a no-fault settlement of the lawsuit (“Settlement”). That way, they avoid the
 cost of a trial, and the people affected will get compensation from the Settlement.

5.      Who are the Parties in this Lawsuit?

 Marc Rivera and Jacquelyn Hutto are the Plaintiffs. Mr. Rivera and Ms. Hutto were drivers for Defendant.
 Defendant is Western Express, Inc. doing business as Western Express Transport if California, Inc.

6.      Who are the Attorneys representing the Plaintiff and the Class, and representing
        Defendant?

 Counsel for Plaintiffs                  Counsel for Plaintiffs                    Counsel for Defendant Western
 COHELAN KHOURY &                        DAVID YEREMIAN AND                        Express
 SINGER                                  ASSOCIATES INC.                           VARNER & BRANDT LLP
 Isam C. Khoury, Esq.                    David Yeremian, Esq.                      Richard D. Marca, Esq.
 J. Jason Hill, Esq.                     Alvin B. Lindsay, Esq.                    Jeff T. Olsen, Esq.
 605 “C” Street, Suite 200               535 North Brand Boulevard, Ste. 705       3750 University Avenue, Suite 610
 San Diego, CA 92101-5305                Glendale, CA 91203                        Riverside, California 92501
 Telephone: (619) 595-3001               Telephone: (818) 230-8380                 Telephone: (951) 274-7777
 LEBE LAW, APLC                          SOMMERS SCHWARTZ PC
 Jonathan M. Lebe, Esq.                  Kevin J. Stoops, Esq.
 777 S. Alameda Street, 2nd Floor        One Towne Square, Suite 1700
 Los Angeles, CA 90021                   Southfield, MI 48076
 Telephone: (213) 358-7046               Telephone: (248) 355-0300

                                                    Page 3 of 8
                   If you have questions, contact the Settlement Administrator at ___-___-____
                                            EXHIBIT 1, PAGE 148
     Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 152 of 168 Page ID
                                         #:451
                                THE TERMS OF THE SETTLEMENT

7.      What is the Settlement Amount?

The proposed Settlement provides for a maximum payment of $1,100,000 to fully and finally resolve all claims
in the Lawsuit (referred to as the “Gross Settlement Amount”). Class Counsel will apply to the Court for
attorneys’ fees of up to $_______ (___% of the Gross Settlement Amount ); litigation costs estimated not to
exceed $_____; a Class Representative service payment not to exceed of $______, ($_______total), to Marc
Rivera and Jacquelyn Hutto for their work and effort in prosecuting this case, risks taken for the payment of
costs in the event of loss, and a general release of all claims; settlement administration expenses to CPT Group
Inc., estimated not to exceed $______, a payment in the sum of $_______(_____% of $______) to the California
Labor Workforce and Development Agency, and the employer-side taxes. The exact amount of the attorneys’
fees, litigation costs, Class Representative service payment, and settlement administration expenses will be
determined by the Court at the Final Approval hearing if the Settlement is approved.

 Following the Court-approved deductions, the remaining portion of the Settlement, the Net Settlement Amount
 (“NSA”) is estimated to be $_______. The NSA will be apportioned and paid out entirely, automatically, to all
 Class Members. No portion of the NSA will revert to Western Express under any circumstances.

8.      How will the Settlement Payments be calculated and how much will my award be?

Class Members will receive their pro-rata share of the NSA based on the number of weeks they worked for
Western Express as delivery drivers in the state of California at any time during the time period from October
26, 2016 to January 13, 2020.

Here’s how it works – the NSA will be entirely distributed to the members of the Class. The NSA allocated to
each individual Class Member will be based on the individual Class Member’s total number of weeks worked


-
during the Class Period, in relation to the total number of weeks worked by all Class Members, estimated to be


                                                              -
_______. Weeks will be calculated by the Settlement Administrator according to Western Express’s records. It
is estimated that Class Members will be paid approximately $_____ per week worked during the Class Period,
less applicable tax withholdings, although the actual amount that is paid may be lower or higher than the amount
estimated. Settlement Awards shall be subject to applicable withholding taxes on that portion of the payment
allocated to wages. Settlement Award payments will be allocated 50% to wages for which an IRS W-2 form will
be issued, and 50% to penalties and interest for which an IRS 1099 form will be issued.

                                      HOW TO GET A PAYMENT

9.      How can I get my Settlement Payment?

 If the settlement is approved, you do not need to do anything to receive your Settlement Award check. If the
 Court approves the Settlement at a final approval hearing, your Settlement Award check will be mailed to the
 address on file with the Settlement Administrator. It is your responsibility to keep the Settlement
 Administrator informed of any change in your address, as your Settlement Award will be mailed to the
 last known address it has on file for you if the Court approves the settlement.




                                                  Page 4 of 8
                 If you have questions, contact the Settlement Administrator at ___-___-____
                                          EXHIBIT 1, PAGE 149
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 153 of 168 Page ID
                                              #:452
10.   When can I expect to receive my Settlement Award?

If the Court approves the settlement, your share of the Settlement will be paid approximately 90 days after the
Court grants final approval of the Settlement. Your share of the Settlement will be mailed to the address on file
for you. Again, if this address is not correct, or if you move after you receive this Notice, you should notify the
Settlement Administrator by mail or by calling the Settlement Administrator at 800-______________.

Class Members receiving a Settlement Award will be responsible for paying all taxes, if any, due on the
Settlement Award.

11.    What am I giving up to get a payment?

Class Members will be giving up or “releasing” the claims described below:

Release of Claims: After the Court has approved the Settlement, each Settlement Class Member (“Releasor”)
will be bound by the approval and judgment and thereby releases Defendant Western Express Inc., dba Western
Express Transport of California, Inc. and any of their parent, subsidiary, predecessor and affiliated entities or
related entities, their current and former directors, officers, managers, servants, accountants, attorneys,
advisors, shareholders, members, insurers, representatives, issuers and assigns, employees, agents, vendors,
customers and anyone acting on their behalves (“Releasees”) from any and all claims, including under related
state, federal or local law, whether known or unknown, that were or could have been alleged or asserted in the
Lawsuit, or arose from the facts stated in Plaintiff’s complaints and/or amended complaints, for: (1) Failure to
pay regular pay, minimum wages, or for work performed off-the clock (including any alleged violations of Labor
Code §§ 558.1, 1194, 1194.2, 1197, 1197.1, 1198; Cal. Code Regs. tit. 8, § 11090 and any wage order or
regulation); (2) Failure to provide overtime pay, or overtime premium pay (including any alleged violation of
Labor Code §§ 510, 558, 558.1, 1194; Cal. Code Regs. tit. 8, § 11090 and any wage order or regulation); (3)
Failure to provide meal periods or timely meal periods, and failure to pay meal period premiums (including any
alleged violation of Labor Code §§ 218.5, 218.6, 226.7, 512, 558, 558.1, 1198, 2810; Cal. Code Regs. tit. 8, §
11090 and any wage order or regulation); (4) Failure to provide rest periods and rest period premium pay
(including under Cal. Labor Code §§ 226.7, 218.5, 218.6, 558, 558.1, 1198; Cal. Code Regs. tit. 8, § 11090 and
any wage order or regulation); (5) Failure to reimburse for necessary expenditures (including under Cal. Labor
Code §§ 2802, 2804, 510, 558.1, 6400 et seq.; Cal. Code Regs. tit. 8, § 11090 and any wage order or regulation);
(6) Failure to provide accurate wage statements & keep accurate payroll records (including under Cal. Labor
Code §§ 226, 226.3, 558.1, 1174, 1174.5; Cal. Code Regs. tit. 8, § 11090 and any wage order or regulation); (7)
Failure to Timely Pay Wages Owed (including under Labor Code §§ 201-204, 210, 218.6, 2926, 2927; Cal. Code
Regs. tit. 8, § 11090 and any wage order or regulation); (8) California’s Unfair Competition Law, Cal. Bus. &
Prof. Code §§ 17200 et seq. (including under or arising from Labor Code § 90.5(a) and any wage order or
regulation); (9) an accounting; and (10) Violation of the Private Attorneys General Act, California Labor Code
section 2698 et seq. This release also includes all derivative or alternatively-pleaded claims based on the
foregoing claims or facts alleged in the Lawsuit. The release further includes claims brought under any theory
of recovery, or seeking any form of relief, including damages, punitive damages, costs, or attorneys’ fees,
including pursuant to CCP § 1021.5, that were or could have been alleged in the Lawsuit based on the foregoing
claims or facts alleged in the Lawsuit, including claims for all unpaid wages under the California Labor Code or
any IWC Wage order, and or any other derivative or penalty claims, or common law claims (“Released Claims”).

The release in this this section applies to claims arising from the Releasors’ employment with Defendant in the
State of California from October 26, 2016 to January 13, 2020.




                                                  Page 5 of 8
                 If you have questions, contact the Settlement Administrator at ___-___-____
                                          EXHIBIT 1, PAGE 150
      Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 154 of 168 Page ID
                                          #:453
                       EXCLUDING YOURSELF FROM THE SETTLEMENT

12.     How do I get out of the Settlement and this Lawsuit?

If you wish to pursue a separate lawsuit, with a separate attorney at your own expense, or do not want to
participate in the Settlement for other reasons, you should exclude yourself from this Lawsuit (that is, “opt out”
of the Settlement). To opt out and exclude yourself from the Lawsuit, you must provide a signed and dated letter
to the Administrator requesting to be excluded. The letter must state in substance:

“I wish to opt out of the class action Lawsuit and Settlement entitled Rivera, et al. v. Western Express, Inc., Lead
Case No. 5:18-cv-01633-JGB (SHKx) filed in the United States District Court for the Central District of
California. I understand that by requesting to be excluded from the Settlement, I will receive no money from the
Settlement described in this Notice.”

The opt out request letter must include the case name, case number, full name, current address, telephone number


                                                                                         -
and last four digits of your social security number, signed by you, and must be postmarked and mailed to the
Administrator at the following address (or in the enclosed envelope) on or before ____________, 2020. [60
calendar days within mailing of Notice Packet.] Opt-out requests postmarked after this date may be disregarded.

                       Rivera, et al. v. Western Express, Inc. Class Action
                       c/o CPT Group, Inc.
                       P. O. Box _________
                       _______, ________

If you exclude yourself from the Settlement, you also give up any right to appeal the terms of the Settlement
because the Settlement no longer affects you.

13.     If I don’t exclude myself, can I sue Defendant for the same thing later?

No. Unless you exclude yourself, you give up any right to sue Defendant for the claims that this Settlement
resolves. If you have a claim or lawsuit already against Defendant, you must speak to your lawyer in that case
immediately. You may need to exclude yourself from the Settlement and this Lawsuit to continue your own


 -
lawsuit. Remember, the deadline to postmark a request to exclude yourself (to “opt out”) of this Lawsuit is
____________, 2020. [60 calendar days within mailing of Notice Packet.]

14.     If I exclude myself, can I get money from this Settlement?

No. If you exclude yourself, you will not receive an Individual Settlement Payment. The Individual Settlement
Payment that you would have been entitled to receive will be redistributed to Participating Class Members. No
portion of the Settlement monies will go back to Defendant as a result of a request to be excluded.

                                   OBJECTING TO THE SETTLEMENT

15.     How do I tell the Court that I don’t like the Settlement?

If you don’t think the Settlement is fair, you can object to the Settlement and tell the Court that you don’t agree
with the Settlement or some part of it before the Court decides whether to grant final approval of the Settlement.

To object, you must submit a timely written objection. Your objection must state that you object to the proposed
Settlement of the case entitled Rivera, et al. v. Western Express, Inc., United States District Court, Central
                                                   Page 6 of 8
                  If you have questions, contact the Settlement Administrator at ___-___-____
                                           EXHIBIT 1, PAGE 151
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 155 of 168 Page ID
                                                   #:454
District of California, Lead Case No. 5:18-cv-01633-JGB (SHKx). Be sure to include your name, address,


mailing of Notice Packet.]

  Clerk of the Court               Counsel for Plaintiff
                                                                   -
telephone number, and signature, and the specific reasons you object to the Settlement. Mail your written
objection to the addresses listed below postmarked on or before __________, 2020. [60 calendar days within


                                                                           Counsel for Plaintiff
  United States District Court     LEBE LAW, APLC                          SOMMERS SCHWARTZ PC
  Central District of              Jonathan M. Lebe, Esq.                  Kevin J. Stoops, Esq.
  California –                     777 S. Alameda Street, Second           One Towne Square, Suite 1700
  Eastern Division                 Floor                                   Southfield, MI 48076
  3470 Twelfth Street              Los Angeles, CA 90021                   Telephone: (248) 355-0300
  Rivera, CA 92501-3801            Telephone: (213) 358-7046
                                                                           Counsel for Defendant Western
  Counsel for Plaintiff     Counsel for Plaintiff                          Express
  COHELAN KHOURY & DAVID YEREMIAN AND                                      VARNER & BRANDT LLP
  SINGER                    ASSOCIATES INC.                                Richard D. Marca, Esq.
  Isam C. Khoury            David Yeremian, Esq.                           Jeff T. Olsen, Esq.
  J. Jason Hill             Alvin B. Lindsay, Esq.                         3750 University Avenue, Suite 610
  605 “C” Street, Suite 200 535 North Brand Boulevard, Suite               Riverside, California 92501
                            705                                            Telephone: (951) 274-7777
  San Diego, CA 92101-5305
  Telephone: (619) 595-3001 Glendale, CA 91203
                            Telephone: (818) 230-8380


If you have questions regarding this Settlement, you should contact the Settlement Administrator. Do NOT
contact attorneys for Defendant or any of its managers and supervisors, etc.

                             THE COURT’S FINAL FAIRNESS HEARING

16.     When and where will the Court decide whether to approve the settlement?

The Court will hold a Final Approval hearing in Courtroom 1 on the Second Floor of the United States District


                                 •
Court Central District of California, Eastern Division located at 3470 Twelfth Street, Riverside, California 92501
on _______________, 2020, at ___ a.m./p.m. At this hearing the Court will determine whether the Settlement
should be finally approved as fair, reasonable, and adequate. The Court will also be asked to approve Class
Counsel’s request for attorneys’ fees and litigation costs, the Class Representative’s service payment, and the
Settlement Administrator’s fees and expenses. The Court may reschedule the Final Approval hearing without
further notice to Class Members. However, any Class Member who has submitted an objection and indicated an
intention to speak at the Final Approval Hearing will be notified by Class Counsel of any rescheduling of the
date and time of the Final Fairness hearing.

17.     Do I have to come to the hearing?

No. Class Counsel will answer any questions the Judge may have. But you are welcome to come at your own
expense. If you send an objection, you don’t have to come to Court to talk about it. As long as you mailed your
written objection on time, the Court will consider it. You may also hire and pay your own lawyer to attend if you
so desire.



                                                   Page 7 of 8
                  If you have questions, contact the Settlement Administrator at ___-___-____
                                           EXHIBIT 1, PAGE 152
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 156 of 168 Page ID
                                        #:455
18.   May I speak at the hearing?

You may appear at the Final Approval Hearing and ask the Court for permission to speak, however, to appear at
the final approval hearing, you must submit either a timely objection, or a notice of intent to appear at the hearing.
To do so, please timely submit the objection or notice of intent to appear to the Settlement Administrator and
attorneys for Plaintiff and Defendant at the three addresses listed in section 12 no later than [60 calendar days
within mailing of Notice Packet]. Any notice of intent to appear should include a description of any arguments
you intend to make.

                                    GETTING MORE INFORMATION

19.    Who may I contact if I have questions about the settlement?

This Notice is only a summary of the class action Lawsuit and proposed Settlement. For more information, you
may personally inspect the files and the Settlement Agreement at the United States District Court, Central District
– Eastern Division located at 3470 Twelfth Street, Riverside, California 92501, during regular Court hours. You


                                                   -
may also contact Class Counsel if you need more information or have questions. You may also contact the
Settlement Administrator by calling toll free 1-___________, or you can write to Settlement Administrator, at
______________________ [insert address].

PLEASE DO NOT CONTACT THE CLERK OF THE COURT, THE JUDGE, WESTERN EXPRESS
OR ANY OF ITS MANAGERS, SUPERVISORS, OR ATTORNEYS FOR INFORMATION.

                             ADDITIONAL IMPORTANT INFORMATION

A.     It is your responsibility to ensure that the Settlement Administrator has your current mailing address
and telephone number on file, as this will be the address to which your Settlement Award will be sent if the
Settlement is approved.

B.     Settlement Award checks should be cashed promptly upon receipt. Proceeds of checks which remain
uncashed after 120 days from the date of issuance will be forwarded to the State of California Controller’s Office
for Unclaimed Property Fund. If your check is lost or misplaced, you should contact the Settlement Administrator
immediately to request a replacement.




                                                   Page 8 of 8
                  If you have questions, contact the Settlement Administrator at ___-___-____
                                           EXHIBIT 1, PAGE 153
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 157 of 168 Page ID
                                    #:456




                   EXHIBIT 1-C

                             EXHIBIT 1, PAGE 154
    Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 158 of 168 Page ID
                                        #:457
                  United States District Court, for the Central District of California

                                  Rivera et al v. Western Express, Inc.
                United States Central District Court – Case No. 5:18-cv-01633-JGB-SHK

                                CHANGE OF ADDRESS FORM
I wish to change my name and/or mailing address and/or other contact information, for purposes of receiving
communications related to this Lawsuit and Settlement to the following:

Name (First, Middle, Last): __________________________________________________

Former Names (if any): ____________________________________________________

Home Street Address: ______________________________________________________

City, State, Zip Code: ______________________________________________________

Telephone Number(s): Home: _____________________ Work: _____________________

Email:__________________________________________________

Last 4 digits of Social Security Number: XXX-XX-___ ___ ___ ___             [Required]


I understand all future correspondence in this Lawsuit, including but not necessarily limited to important notices
or settlement payments, will be sent to the address listed above and not to the address previously used. I hereby
request and consent to the use of the address listed above for these purposes.



Dated: _________________, 2019
                                      ________________________________________________
                                      Signature          [Required]



                   PLEASE RETURN THIS FORM IN THE ENVELOPE PROVIDED
                        OR VIA UNITED STATES FIRST CLASS MAIL TO:

                              Rivera, et al. v. Western Express, Inc. Class Action
                                    Class Action Settlement Administrator
                                                  c/o CPT Group
                                              P. O. Box _________
                                                _______, ________




                                                  Page 1 of 1
                 If you have questions, contact the Settlement Administrator at ___-___-____
                                           EXHIBIT 1, PAGE 155
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 159 of 168 Page ID
                                    #:458




                    EXHIBIT 2
        Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 160 of 168 Page ID
                                            #:459
                                               COHELAN KHOURY & SINGER
                                                   A PARTNERSHIP OF PROFESSIONAL LAW CORPORATIONS


TIMOTHY D. COHELAN, * APLC                                   ATTORNEYS AT LAW                       JEFF GERACI ∆
ISAM C. KHOURY, APC                                                                                 J. JASON HILL†
DIANA M. KHOURY, APC                                    605 “C” STREET, SUITE 200                   MARTA MANUS
MICHAEL D. SINGER, •APLC                            SAN DIEGO, CALIFORNIA 92101-5305                KRISTINA DE LA ROSA

(*Also admitted in the District of Columbia)
                                                         Telephone: (619) 595-3001
(•Also admitted in Colorado)                              Facsimile: (619) 595-3000                 († Also admitted in Illinois)
                                                                 www.ckslaw.com                     (∆ Of Counsel)




                    TIMOTHY D. COHELAN and ISAM C. KHOURY are the founding partners
            of COHELAN KHOURY & SINGER, a civil litigation firm established in 1981. Since
            1987, Cohelan Khoury & Singer has specialized in class action cases and has been
            certified as class counsel and lead counsel in numerous state and federal court cases
            throughout the United States. The firm has successfully prosecuted well over 150 class
            action cases representing diverse groups of victims, including urban homeless entitled to
            emergency shelter; victims of a national health insurance fraud scheme; retirees entitled
            to pension benefits; defrauded investors; consumers; and workers entitled to back wages.
            Cohelan Khoury & Singer’s diverse practice currently includes representation of, among
            others, employees contesting wage and hour violations as well as consumers battling
            unfair business practices.

                   Cohelan Khoury & Singer has a broad array of experience in prosecuting class
            action cases. The firm has successfully achieved a landmark California Supreme Court
            reversal of a court of appeal reversal of a trial court grant of certification affecting over
            100,000 workers in Brinker Restaurant Corp. v. Super. Ct. (2012) 53 Cal.4th 1004, as
            well as a groundbreaking reversal of a class certification denial in Hicks v. Kaufman
            and Broad (2001) 89 Cal.App.4th 908. Cohelan Khoury & Singer has also
            achieved statewide recognition for pro bono public interest work including successful
            cases prosecuted on behalf of homeless persons in Hoffmaster v. City of San Diego
            (1997) 55 Cal.App.4th 1098.

                    Cohelan Khoury & Singer’s public interest work has been recognized in numerous
            cases including that of United States District Court Judge Milton Pollack, a Senior United
            States District Court Judge for the Southern District of New York, who has publicly
            stated that he had “seen no similar indication of a public service rendered by any group of
            lawyers in all the years I have practiced law myself, which is for 38, or the 27 years that I
            have been on the bench.” Judge Pollack’s comments came in connection with a class
            action case brought on behalf of thousands of victims of health insurance fraud across the
            nation.

                   The firm has substantial trial experience in class action, representative, and
            complex litigation, as well as individual matters. Cohelan Khoury & Singer is one of a
            handful of firms to have tried class action wage and hour cases, including an independent
            contractor misclassification action on behalf of newspaper carriers against the Orange
            County Register and an action for unpaid wages, wage deductions, and expense




                                                       EXHIBIT 2, PAGE 156
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 161 of 168 Page ID
                                    #:460


  reimbursements on behalf of a certified class of truckers and appliance installation
  helpers. The firm also tried to judgment a certified case against the State of Hawaii Child
  Support Enforcement Agency for wrongful retention of child support monies. The agency
  was ordered to conduct an accounting and pay the funds to the custodial parents. The firm
  has also represented large numbers of individuals collectively for construction defect
  claims and major investment frauds, recovering monies related to cracked slab
  foundations and defrauded investors of Ponzi schemes.

         Cohelan Khoury & Singer has certified classes in heavily contested hearings
  against the following entities:

        1.     Atlantic Richfield Corporation, Chevron Corporation, Exxon Corporation,
               Mobil Oil Corporation, Shell Oil Company, Texaco, Inc., Tosco
               Corporation, Ultramar Corporation, and Unocal Corporation
        2.     Empire Blue Cross/Blue Shield
        3.     Pioneer Mortgage
        4.     Liebert Corporation
        5.     PaineWebber, Inc.
        6.     Dayton Hudson Corp.
        7.     Chartwell Financial
        8.     Cal Fed, Inc.
        9.     Jones, American Thrift
        10.    Service Technicians, Inc.
        11.    Kaufman & Broad
        12.    Washington Mutual Bank
        13.    Albertson’s, Inc.
        14.    Wells Fargo Home Mortgage, Inc.
        15.    Brinker Restaurant Corporation
        16.    FedEx Ground Package System
        17.    Ethan Allen, Inc.
        18.    State of Hawaii Child Support Enforcement Agency
        19.    Victoria Apartments
        20.    AT&T Wireless Services, Inc.
        21.    Farmers Insurance Company
        22.    City of San Diego
        23.    Lewis Homes of California
        24.    Freedom Communications, Inc. d/b/a The Orange County Register
        25.    California Pizza Kitchen
        26.    Raytheon Company
        27.    Les Schwab Tire Centers of California, Inc.
        28.    Catholic Healthcare West
        29.    Kaiser Foundation Hospitals
        30.    Penske Logistics and Penske Truck Leasing
        31.    Conair
        32.    Container Connection of Southern California
        33.    Ashley Furniture/Stoneledge Furniture
        34.    Save Mart Supermarkets
        35.    PICO Enterprises, Inc. dba Phyle Inventory Control Specialist and PICS
        36.    Certified Class Counsel well over 100 settlement classes




                                   EXHIBIT 2, PAGE 157
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 162 of 168 Page ID
                                    #:461



         Cohelan Khoury & Singer has obtained numerous verdicts, judgments, or
  settlements since September 1993. Listed below are examples of cases the firm has
  played a central role in the resolution of and which have received final approval by the
  Court:
        •      Bennett v. Countrywide, San Diego Superior Court, Case No. GIC840981
               [expense reimbursement claim by commission employees];
        •      Evans v. Washington Mutual Bank, Orange County Superior Court Case
               No. 02CC15415 [expense reimbursement and wage deduction claim by
               commission employees];
        •      Gonzalez, et al. v. Freedom Communications, Inc. d/b/a The Orange
               County Register, Orange County Superior Court Case No. 03CC08756
               [home delivery carriers misclassified as “independent contractors”];
        •      Aravena v. Cisco Systems, Inc., Orange County Superior Court Case No.
               07CC01367 [OT misclassification claim by IT employees];
        •      Venturini v. Genentech, Inc., San Francisco Superior Court Case No. CGC-
               09-492494 [OT misclassification claim by IT employees];
        •      Durrani v. Western Digital Corporation, et al., Orange County Superior
               Court Case No. 30-2009-00268212 [OT misclassification claim by IT
               Employees];
        •      Watson v. Raytheon Company, United States District Court, Southern
               District of California Case No. 10CV0634 [Ot misclassification claim by IT
               employees];
        •      Bills v. Sutter Health, Alameda Superior Court Case No. RG09465894 [Ot
               misclassification claim by IT employees];
        •      Smith v. California Pizza Kitchen, San Diego Superior Court Case No. 37-
               2008-00083992 [OT misclassification claims by managers and assistant
               managers];
        •      Dunn v. The Kroger Company, et al., Los Angeles Superior Court Case No.
               Case No. BC323252 [meal and rest break claims];
        •      Gallen v. Gambro Healthcare, Inc., Orange County Superior Court Case
               No. 04CC00571 [OT claims by nurses];
        •      Hohnbaum, et al. v. Brinker Restaurant Corp., San Diego Superior Court
               Case No. GIC834348 [meal and rest break claims];
        •      Liberty Mutual Overtime Cases, Los Angeles Superior Court Case No.
               J.C.C.P. 4234 [OT misclassification of Insurance Claims Handlers];
        •      Leisinger-Reed, et al. v. Equinox Holdings, Inc., et al., Los Angeles
               Superior Court Case No. BC481860 [unpaid wages, and meal and rest
               break claims by massage therapists, estheticians, and nail technicians];
        •      Rite Aid Wage and Hour Cases, Los Angeles Superior Court Case No.
               J.C.C.P. 4583 [OT, Meal and Rest Period Claims by Pharmacists]
        •      Djukich v. Carwell, LLC, Unites States District Court, Central District of
               California Case No. 13CV4455 BRO [unpaid wages claims by automotive
               technicians];




                                  EXHIBIT 2, PAGE 158
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 163 of 168 Page ID
                                    #:462


        •      Laureano, Jr. et al. v. The Art of Shaving-FL, LLC, Los Angeles Superior
               Court Case No. BC550093 [meal and rest break and overtime claims by
               non-exempt employees];
        •      Martinez v. Alameda Health System, Alameda Superior Court Case No.
               RG14719205 [unpaid wages by non-exempt employees];
        •      Freeman v. Coast to Coast Manpower, LLC, Los Angeles Superior Court
               Case No. BC543709 [unpaid wages, meal and rest break, and vacation pay
               claims by truck drivers];
        •      Morales v. The Los Angeles Country Club, Los Angeles Superior Court
               Case No. BC566493 [unpaid wages, meal and rest break, reporting and split
               shift pay, expense reimbursement and improper wage deductions claims by
               non-exempt employees];
        •      Bradley v. Safe Haven Security Services, Inc., San Diego Superior Court
               Case No. 37-2015-00019576-CU-OE-CTL [expense reimbursement and
               wage statement claims by Sales Representatives]; and
        •      Czuchaj, et al. v. Conair Corporation, United States District Court,
               Southern District of California Case No. 13CV1901 BEN (RBB) [implied
               warranty of merchantability of certain models of hair dryers], among
               others.

 TIMOTHY D. COHELAN, Founding Partner, author of Cohelan on California Class
 Actions (Thomson Reuters, 1997-2019, updated annually), is the son of the late
 Jeffery Cohelan, former California Congressman. He is a 1974 graduate of California
 Western School of Law, where he was a law review editor. Mr. Cohelan served as an
 Officer in the U.S. Navy from 1968 to 1971 and received a B.A. from the University of
 Arizona in 1967. Mr. Cohelan was admitted to the State Bar of California in 1974, and
 was admitted to the Bar in the District of Columbia in 1996. He also served as the
 Chairman of the San Diego Coast Regional Commission from 1978 to 1981. From 1982
 to 2006, Mr. Cohelan served the San Diego Superior Court as a Judge Pro Tem, hearing
 and ruling on hundreds of matters during his service.

         Timothy Cohelan was named a “California Lawyer of the Year” by California
  Lawyer Magazine (Clay Award) in 1996. Mr. Cohelan’s memberships include former
  member of the Board of Governors of the Association of Business Trial Lawyers for San
  Diego County, member of the American Bar Association and the Consumer Attorneys of
  California and San Diego County Bar Association. His main areas of practice include
  class action, civil, wage and hour and antitrust cases.

         Mr. Cohelan served as the Chair of San Diego Volunteer Lawyer Program, a non-
  profit successor of Legal Aid, from 2015 through 2018 and currently sits on the Board
  as past Chair. As an advocate for the homeless, Mr. Cohelan received San Diego
  County Bar Association honors for community service in connection with his work on
  behalf of SDVLP on an important class action case impacting homeless shelter locations.




                                  EXHIBIT 2, PAGE 159
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 164 of 168 Page ID
                                    #:463


         ISAM C. KHOURY, Founding Partner, is a 1970 graduate of the University of
  California at San Diego and received a law degree from Hastings School of Law in 1973.
  Mr. Khoury is a member of the State Bar of California, admitted in 1974, the San Diego
  County Bar Association, Consumer Attorneys of San Diego and Consumer Attorneys of
  California. He has successfully litigated numerous complex civil matters to verdict, jury
  and non-jury. His main areas of practice include civil tort litigation, personal injury,
  business torts, antitrust and class action cases.

         In recent years, Mr. Khoury has emphasized wage and hour class action matters
 having assisted in the litigation to judgement or settlement of over 150 wage and hour
 class actions. The Southern California Super Lawyers Magazine has selected Mr. Khoury
 as a southern California/San Diego Super lawyer for the years 2011 through 2017. He has
 been approved as a CLE lecturer and has participated in seminars on class action wage
 and hour issues, the complexities of mediation, and the procedural requirements involved
 in class action settlements. He has argued appeals and been co-counsel in several matters
 of major import including California Supreme Court decisions including the Brinker
 decision clarifying California meal and rest break requirements and Harris v Liberty
 Mutual which defined parameters for the use of the administrative exemption.

         MICHAEL D. SINGER, Managing Partner, is a 1984 graduate of U.C. Hastings
  Law School. He graduated magna cum laude from San Francisco State University in
  1980 with a B.A. in English. He was admitted to the State Bar of California in 1984 and
  the State Bar of Colorado in 2001. For over thirteen years, he served as co-chair and
  liaison to the California Employment Lawyers Association (CELA). He is a member
  of the San Diego County Bar Association. He is the author of the opening chapter
  overview on California wage and hour law and PAGA Claim chapter in California Wage
  and Hour Law: Compliance and Litigation (CEB 2010-2019). He was named to the
  Daily Journal 2012, 2013 and 2018 list of the Top California Labor and Employment
  Attorneys. Mr. Singer serves on the Legal Aid at Work Board of Directors. His main
  areas of practice include employment wage and hour, consumer, and unfair competition
  class actions and appellate practice.

          Mr. Singer regularly contributes amicus curiae briefs on c l a s s a c t i o n a n d
  employment issues in the California Supreme Court and Courts of Appeal. In his
  capacity as Amicus lesion for CELA, he coordinated, drafted or co-drafted amicus
  letters and briefs on a wide range of labor law issues in the rapidly developing
  decisional law, supporting Review in the Supreme Court, and publication or
  depublication of Court of Appeal decisions in the following cases since January 1,
  2008: Chindarah v. Pick up Stix, 171 Cal. App. 4th 796 (2009), California Superior
  Court Case No. S171864 [regarding propriety under Labor Code section 206.5 and
  California Rules of Court of settling with absent class members without court
  supervision prior to class certification] (Supporting Petition for Review; Review
  Denied); Lu v Hawaiian Gardens Casino, California Supreme Court Case No. S171442
  [whether a private cause of action exists under the Labor Code for tip pooling



                                    EXHIBIT 2, PAGE 160
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 165 of 168 Page ID
                                    #:464


  violations](Review Granted); Brinkley v Public Storage, 198 P.3d 1087 (2009),
  California Supreme Court Case No. S168806 [denying class certification of rest and
  meal period claims](Review Granted); Estrada v. Fedex Ground Package System, 154
  Cal. App. 4th 1 (2007), California Supreme Court Case No. S156595 [judgment finding
  drivers entitled to expense reimbursement] (supporting opposition to Review; Review
  denied); Group Brewer v Premier Golf, 168 Cal. App. 4th 1243 (2008), California
  Supreme Court Case No. 169666 [holding punitive damages unavailable in
  connection with wage claims] (supporting Petition for Review; Review Denied);
  Christler v. Express Messenger, California Supreme Court Case No. S171439 [jury
  verdict finding employees independent contractors] (supporting Petition for
  Review; Review Denied); Watkins v. Wachovia, 172 Cal. App. 4th 1576 (2009),
  California Court of Appeal Case No. B199982 [affirming dismissal of appeal following
  denial of class certification based on employee severance agreement resolving claims]
  (depublication request pending); Ghazaryan v. Diva Limousine, 169 Cal. App. 4th 1524
  (2008), California Court of Appeal Case No. B201509 [reversing class certification
  denial] (publication request granted); Bufil v Dollar Financial Group, 162 Cal. App. 4th
  1193 (2008), California Court of Appeal Case No. A118143 [reversing certification
  denial of meal period claims applying collateral estoppels] (publication request granted);
  Kurian v. U.S. Mortgage Capital, California Court of Appeal Case No. B201013
  [regarding propriety of wage compromises under Labor Code section 206.5] (publication
  request denied); BCBG Overtime Cases, 163 Cal. App. 4th 1293 (2008), California
  Supreme Court Case No. S165348 [propriety of defendant bringing preemptive motion to
  deny class certification] (depublication request denied); Kenny v Supercuts, 252 F.R.D.
  641 (2008), United State District Court Case No. C 06-07521 CRB; Salazar v Avis, 251
  F.R.D. 529 (2008), United State District Court Case No. 07-CV-0064-IEG-WMC
  [denying certification of rest and meal period claims] (request that 9th Circuit Court of
  Appeals certify question to the California Supreme Court denied); and Methodist
  Hospital v Superior Court, California Court of Appeal Case No. B208295 [ruling a
  private right of action exists for rest and meal period claims under Labor Code section
  226.7] (supporting opposition to Petition for Writ; Writ denied), among many others.

          Mr. Singer is a contributor to the Los Angeles Daily Journal, having authored
  articles on the California Court of Appeal decision in Parris v. Superior Court regarding
  communications with absent class members (May, 2003), SB 796 (Dunn, D-Garden
  Grove), California’s Private Attorneys General Law providing employees a private right
  of action against employers for civil penalties under the Labor Code (October 2003), the
  California Court of Appeal decision in Bell v. Farmers Ins. Exch. and its guidance for the
  use of statistical sampling and extrapolation to prove aggregate class-wide damages
  (February 2004), and the then-pending Supreme Court decision regarding Sav-On and
  Overtime Class Suits.

         He is an MCLE lecturer on class action procedure and wage and hour issues and
  has argued appeals in the Second, Third, and Ninth Federal Circuit Courts of Appeals, as




                                   EXHIBIT 2, PAGE 161
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 166 of 168 Page ID
                                    #:465


  well as the Second and Fourth California District Courts of Appeal. Published decisions
  include Hicks v. Kaufman and Broad Home Corp. (2001) 89 Cal.App.4th 908 (reversing
  the denial of certification of a class of home buyers for construction defects); Hicks v.
  Superior Court (2004) 115 Cal.App.4th 77 (challenging implied construction warranty
  disclaimers); Federal Home Loan Mortgage Corp. v. La Conchita Ranch Co. (1998) 68
  Cal.App.4th 856 (defending challenge to attorney disqualification); and Save Our NTC,
  Inc. v. City of San Diego (2003) 105 Cal.App.4th 285 (challenging private development
  of former naval training center). He also contributed to the briefing of Aguilar v. Atlantic
  Richfield, et al. (2001) 25 Cal.4th 826 (summary judgment of antitrust claim of certified
  class of 20 million California drivers). He is one of the very few attorneys in the State of
  California to have tried a wage and hour class action involving contested procedures
  regarding the use of sampled and statistical evidence.

         DIANA M. KHOURY, Partner, received a law degree from Western State
  University in 1986 and is a graduate of San Diego State University, where she received
  her Bachelors of Science degree in 1975. She is a member of the State Bar of California,
  admitted in 1987. Since admission to the bar, Ms. Khoury has been a member of the San
  Diego County Bar Association, Consumer Attorneys of San Diego, Consumer Attorneys
  of California, American Bar Association and the American Association of Justice. From
  2010 through 2016, Ms. Khoury served on the Board of Directors for Consumer
  Attorneys of San Diego. Since 2013, Ms. Khoury has served on the Board of Directors
  for the San Diego County Bar Foundation, (“SDCBF”), the 501(c) (3) charitable arm of
  the San Diego County Bar Association. Ms. Khoury has been selected by her peers based
  on ethics, experience and reputation as a “Super Lawyer” in Civil Litigation from 2010
  through the present by the Southern California Super Lawyers Magazine, and is also AV-
  Preeminent rated by Martindale –Hubbell, the highest possible rating for a lawyer.

          Upon being admitted to the State Bar of California, a major focus of Ms. Khoury’s
  practice has been on consumer rights litigation, and has included civil tort litigation,
  personal injury, and business torts. Throughout her career, she has taken numerous jury
  trials to verdict. She has been a lecturer for Mandatory Continuing Legal Education
  regarding class actions. Ms. Khoury currently represents employees in wage and hour
  class actions, where her recognized specialty is class action resolution.

         JEFF GERACI, Partner, is a 1982 graduate of Pitzer College with a degree in
  Sociology. He is a 1990 graduate of the University of San Diego School of Law, and has
  practiced employment law for over seventeen years. He has handled matters in California
  state and federal trial and appellate courts, and before many administrative agencies,
  including the California Division of Labor Standards Enforcement, the Department of
  Fair Employment and Housing, the Equal Employment Opportunity Commission, the
  California State Personnel Board, the California Board of Psychology, and the California
  State Commission for Teacher Credentialing.




                                    EXHIBIT 2, PAGE 162
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 167 of 168 Page ID
                                    #:466


         Mr. Geraci has provided counseling and representation in all areas of employment
  law, including wrongful termination, employment discrimination, sexual harassment, and
  wage and hour laws. His practice is now focused on class actions, including wage and
  hour class action litigation and consumer actions.

        Mr. Geraci’s published decisions include McAlindin v. County of San Diego
  (1999) 192 F.3d 1226 [reversing summary judgment in a disability discrimination case]
  and Araiza v. National Steel and Shipbuilding (S.D. Cal. 1997) 973 F. Supp. 963
  [denying mandatory arbitration of employment claims under a collective arbitration
  agreement].

         Mr. Geraci is a member of the Labor and Employment Law sections of the
  California and San Diego County Bar Associations, and has served as Editor of the
  Employment Law column for the Consumer Attorneys of San Diego monthly publication,
  Trial Bar News. He is a past recipient of the Wiley W. Manuel Award for Pro Bono
  Service.

         J. JASON HILL, Partner, is a 1992 graduate of the University of Illinois at
  Urbana-Champaign and holds a B.A. in Philosophy, Political Science and
  Communications. In 1995, he received his J.D. degree from California Western School of
  Law, where he was a member of the Law Review an International Law Journal, as well as
  editor of the Telecommunications Law Forum. Currently, Mr. Hill is admitted to the bar
  in both California and Illinois, and is a broker licensed by the California Department of
  Real Estate. He maintains memberships not only with the San Diego County Bar
  Association, but also the National Association of Realtors, the California Association of
  Realtors and the San Diego Association of Realtors.

          Prior to joining Cohelan Khoury & Singer, Hill represented large institutional
  clients in a variety of civil litigation settings, including insurance coverage, employment
  law, health care law, general and professional liability, as well as, premises and product
  liability claims. He has particular emphasis on all aspects of professional liability claims
  in a healthcare setting, as well as claims brought pursuant to the Emergency Medical
  Treatment and Active Labor Act (EMTALA) and the Elder Abuse and Dependent Adult
  Civil Protections Act (EADACPA). Mr. Hill is also an accomplished appellate
  practitioner and has briefed and/or argued over 40 matters in both state and federal courts
  of appeal, yielding several published decisions on a range of legal issues.

        MARTA MANUS, Attorney, is a 2008 graduate of California Western School of
  Law. She graduated with honors and received a Bachelor of Arts in Psychology from
  California State University Northridge. Ms. Manus has been a member of the State Bar of
  California since her admission in December 2008. She has practiced before all District
  Courts in the state of California as well as the Fourth District Court of Appeal and the
  U.S. Court of Appeals for the Ninth Circuit.




                                    EXHIBIT 2, PAGE 163
Case 5:18-cv-01633-JGB-SHK Document 27-2 Filed 02/26/20 Page 168 of 168 Page ID
                                    #:467




  Ms. Manus has been successfully litigating employment law cases for nearly a decade,
  representing employees in all aspects of labor and employment law matters, including
  employment discrimination, wrongful termination, retaliation, and wage and hour class
  action lawsuits. Her practice focuses primarily on employee-side wage and hour class
  actions. Ms. Manus is a member of the Labor and Employment Law sections of the
  California and San Diego Bar Associations as well as the Federal Bar Association. Ms.
  Manus was recognized by San Diego Super Lawyers as a Rising Star in 2015, 2016, and
  2017.

        KRISTINA DE LA ROSA, Attorney, was born and raised in San Diego. She
  graduated from UC San Diego in 2006 with a B.A. in Psychology, where she was also a
  4- year member of the Women’s NCAA intercollegiate soccer team. She received her law
  degree from Santa Clara Law School in 2011 and was admitted to the California State
  Bar in the same year.

  During law school, she interned for Equal Rights Advocates, the ACLU of Southern
  California, and externed for the Hon. John F. Herlihy (Ret.). She volunteered for the
  Katherine and George Alexander Community Law Center Workers’ Rights workshops
  and earned the Witkin Award for Excellence and the Richard S. Rosenberg Prize for
  Excellence in Labor Law. Immediately after passing the bar, she began representing
  employees in class action wage and hour litigation. She also volunteered for the
  California Rural Legal Assistance, Inc., assisting farm workers with filing wage and
  worker’s compensation claims. Ms. De La Rosa remains committed to protecting
  employee rights and represents employees and consumers in class and collective actions
  across California, helping them recover millions of dollars in unpaid wages, restitution
  and penalties. Ms. De La Rosa is a member of CELA.




                                  EXHIBIT 2, PAGE 164
